Exhibit 10.6

EXECUTION VERSION

 

 

 

$185,000,000

CREDIT AGREEMENT

Dated as of November 2, 2012

Among

CAESARS ENTERTAINMENT CORPORATION,

CORNER INVESTMENT PROPCO, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Syndication Agent

CREDIT SUISSE SECURITIES (USA) LLC and J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

VALTUS CAPITAL GROUP, LLC,

as Co-Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Terms Generally

     48  

SECTION 1.03.

 

Effectuation of Transactions

     48  

SECTION 1.04.

 

Exchange Rates; Currency Equivalents

     49  

SECTION 1.05.

 

[Reserved]

     49  

SECTION 1.06.

 

Change of Currency

     49  

SECTION 1.07.

 

Times of Day

     49  

SECTION 1.08.

 

Letter of Credit Amounts

     49  

ARTICLE II THE CREDITS

     49  

SECTION 2.01.

 

Commitments

     49  

SECTION 2.02.

 

Loans and Borrowings

     50  

SECTION 2.03.

 

Borrowing Procedure

     51  

SECTION 2.04.

 

Swingline Loans

     52  

SECTION 2.05.

 

The Letter of Credit Commitment

     54  

SECTION 2.06.

 

Funding of Borrowings

     62  

SECTION 2.07.

 

Interest Elections

     63  

SECTION 2.08.

 

Termination and Reduction of Commitments

     64  

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     64  

SECTION 2.10.

 

Repayment of Term Loans and Incremental Revolving Facility Loans

     65  

SECTION 2.11.

 

Prepayment of Loans

     66  

SECTION 2.12.

 

Fees

     69  

SECTION 2.13.

 

Interest

     70  

SECTION 2.14.

 

Alternate Rate of Interest

     71  

SECTION 2.15.

 

Increased Costs

     71  

SECTION 2.16.

 

Break Funding Payments

     72  

SECTION 2.17.

 

Taxes

     73  

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     75  

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     76  

SECTION 2.20.

 

Illegality

     78  

SECTION 2.21.

 

Incremental Commitments

     78  

SECTION 2.22.

 

Refinancing Term Loans

     80  

SECTION 2.23.

 

Extended Term Loans

     81  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE III REPRESENTATIONS AND WARRANTIES      82  

SECTION 3.01.

 

Organization; Powers

     82  

SECTION 3.02.

 

Authorization

     82  

SECTION 3.03.

 

Enforceability

     83  

SECTION 3.04.

 

Governmental Approvals

     83  

SECTION 3.05.

 

Financial Statements

     83  

SECTION 3.06.

 

No Material Adverse Effect

     83  

SECTION 3.07.

 

Title to Properties; Possession Under Leases

     84  

SECTION 3.08.

 

Subsidiaries

     84  

SECTION 3.09.

 

Litigation; Compliance with Laws

     85  

SECTION 3.10.

 

Federal Reserve Regulations

     85  

SECTION 3.11.

 

Investment Company Act

     85  

SECTION 3.12.

 

Use of Proceeds

     85  

SECTION 3.13.

 

Tax Returns

     85  

SECTION 3.14.

 

No Material Misstatements

     86  

SECTION 3.15.

 

Employee Benefit Plans

     86  

SECTION 3.16.

 

Environmental Matters

     87  

SECTION 3.17.

 

Security Documents

     87  

SECTION 3.18.

 

Location of Real Property and Leased Premises

     88  

SECTION 3.19.

 

Solvency

     89  

SECTION 3.20.

 

Labor Matters

     89  

SECTION 3.21.

 

No Default

     89  

SECTION 3.22.

 

Intellectual Property; Licenses, Etc.

     89  

SECTION 3.23.

 

Senior Debt

     90   ARTICLE IV CONDITIONS OF LENDING AND WITHDRAWAL      90  

SECTION 4.01.

 

All Credit Events

     90  

SECTION 4.02.

 

First Credit Event

     90  

SECTION 4.03.

 

Delivery of Documents in Connection with First Withdrawal

     93   ARTICLE V AFFIRMATIVE COVENANTS      93  

SECTION 5.01.

 

Existence; Businesses and Properties

     93  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.02.

 

Required Insurance Coverage

     94  

SECTION 5.03.

 

Taxes

     96  

SECTION 5.04.

 

Financial Statements, Reports, etc.

     96  

SECTION 5.05.

 

Litigation and Other Notices

     98  

SECTION 5.06.

 

Compliance with Laws; Compliance with Construction Contracts

     98  

SECTION 5.07.

 

Maintaining Records; Access to Properties and Inspections

     98  

SECTION 5.08.

 

Use of Proceeds

     99  

SECTION 5.09.

 

Compliance with Environmental Laws

     99  

SECTION 5.10.

 

Further Assurances; Additional Security

     99  

SECTION 5.11.

 

Contribution of Contributed Assets

     101  

SECTION 5.12.

 

Rating

     102  

SECTION 5.13.

 

Accounts

     102   ARTICLE VI NEGATIVE COVENANTS      102  

SECTION 6.01.

 

Indebtedness

     102  

SECTION 6.02.

 

Liens

     106  

SECTION 6.03.

 

Sale and Lease-Back Transactions

     110  

SECTION 6.04.

 

Investments, Loans and Advances

     110  

SECTION 6.05.

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     114  

SECTION 6.06.

 

Restricted Payments

     117  

SECTION 6.07.

 

Transactions with Affiliates

     119  

SECTION 6.08.

 

Business of the Borrower and the Subsidiaries

     121  

SECTION 6.09.

 

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitation on Payments and Modifications of Indebtedness; etc.

     122  

SECTION 6.10.

 

Financial Performance Covenants

     124  

SECTION 6.11.

 

Fiscal Year

     124  

SECTION 6.12.

 

Maintenance Capital Expenditures

     124  

SECTION 6.13.

 

Automatic Extension of Existing Ground Lease

     125   ARTICLE VI(A) CEC COVENANTS AND GUARANTEES      125   ARTICLE VII
EVENTS OF DEFAULT      126  

SECTION 7.01.

 

Events of Default

     126  

SECTION 7.02.

 

Remedies upon Event of Default

     129  

SECTION 7.03.

 

Right to Cure

     130  

SECTION 7.04.

 

Termination of Master Lease Agreement

     131  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VIII THE AGENTS      131  

SECTION 8.01.

 

Appointment

     131  

SECTION 8.02.

 

Delegation of Duties

     132  

SECTION 8.03.

 

Exculpatory Provisions

     132  

SECTION 8.04.

 

Reliance by Agents

     133  

SECTION 8.05.

 

Notice of Default

     133  

SECTION 8.06.

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     134  

SECTION 8.07.

 

Indemnification

     134  

SECTION 8.08.

 

Agents in Their Individual Capacity

     135  

SECTION 8.09.

 

Successor Agents

     135  

SECTION 8.10.

 

Payments Set Aside

     136  

SECTION 8.11.

 

Administrative Agent May File Proofs of Claim

     136  

SECTION 8.12.

 

Collateral and Guaranty Matters

     136  

SECTION 8.13.

 

Syndication Agent and Join Lead Arrangers

     137  

SECTION 8.14.

 

Intercreditor Matters

     137  

SECTION 8.15.

 

Observation; Construction Consultant

     137  

SECTION 8.16.

 

Withholding Tax

     138   ARTICLE IX MISCELLANEOUS      139  

SECTION 9.01.

 

Notices; Communications

     139  

SECTION 9.02.

 

Survival of Agreement

     140  

SECTION 9.03.

 

Binding Effect

     140  

SECTION 9.04.

 

Successors and Assigns

     140  

SECTION 9.05.

 

Expenses; Indemnity

     145  

SECTION 9.06.

 

Right of Set-off

     146  

SECTION 9.07.

 

Applicable Law

     147  

SECTION 9.08.

 

Waivers; Amendment

     147  

SECTION 9.09.

 

Interest Rate Limitation

     149  

SECTION 9.10.

 

Entire Agreement

     150  

SECTION 9.11.

 

WAIVER OF JURY TRIAL

     150  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.12.

 

Severability

     150  

SECTION 9.13.

 

Counterparts

     150  

SECTION 9.14.

 

Headings

     150  

SECTION 9.15.

 

Jurisdiction; Consent to Service of Process

     151  

SECTION 9.16.

 

Confidentiality

     151  

SECTION 9.17.

 

Platform; Borrower Materials

     152  

SECTION 9.18.

 

Release of Liens, Guarantees and Pledges

     152  

SECTION 9.19.

 

Judgment Currency

     153  

SECTION 9.20.

 

USA PATRIOT Act Notice

     154  

SECTION 9.21.

 

No Advisory or Fiduciary Responsibility

     154  

SECTION 9.22.

 

Application of Gaming Laws

     155  

SECTION 9.23.

 

Affiliate Lenders

     155  

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance    Exhibit B    Form of Solvency
Certificate    Exhibit C    Form of Borrowing Request    Exhibit D    Form of
Interest Election Request    Exhibit E    Form of Mortgage    Exhibit F    Form
of Disbursement Agreement    Exhibit G-1    Form of Subordination,
Non-disturbance and Attornment Agreement (Subleases)    Exhibit G-2    Form of
Subordination, Non-disturbance and Attornment Agreement (Direct Leases)   
Exhibit H    Form of Affiliated Lender Assignment and Assumption    Exhibit I   
Form of Intercreditor Agreement    Exhibit J    Form of Reciprocal Easement
Agreement    Schedule 1.01A    Certain Subsidiaries    Schedule 1.01B    Project
Site    Schedule 1.01C    Subsidiary Loan Parties    Schedule 1.01D    Mandatory
Costs    Schedule 2.01    Commitments    Schedule 3.01    Organization and Good
Standing    Schedule 3.04    Governmental Approvals    Schedule 3.07(b)   
Possession under Leases    Schedule 3.07(c)    Intellectual Property    Schedule
3.08(a)    Subsidiaries    Schedule 3.08(b)    Subscriptions   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Schedule 3.13    Taxes    Schedule 3.16    Environmental Matters
   Schedule 3.22    Intellectual Property    Schedule 4.02(b)    Local Counsel
   Schedule 5.10(h)    Certain Collateral Matters    Schedule 6.01   
Indebtedness    Schedule 6.02(a)    Liens    Schedule 6.04    Investments   
Schedule 6.07    Transactions with Affiliates    Schedule 9.01    Notice
Information   

 

-vi-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT, dated as of November 2, 2012 (this “Agreement”), is among
Caesars Entertainment Corporation, a Delaware corporation (“CEC”), Corner
Investment Propco, LLC, a Delaware limited liability company (the “Borrower”),
the LENDERS party hereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent and collateral agent for the Lenders.

WHEREAS, the Borrower intends to redevelop Bill’s Gamblin’ Hall & Saloon, which
will include a casino, a hotel, a restaurant, a club, a new parking garage
structure and various other support facilities (collectively, the “Property”;
such redevelopment of the Property, the “Development”, and the portion of the
premises subject to the Drai Lease, the “Club”); and

WHEREAS, in connection with the Development and the other Transactions, the
Borrower has requested the Lenders to extend credit in the form of Term B Loans
on the Closing Date, in an aggregate principal amount not in excess of $185.0
million.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurocurrency Rate for an
Interest Period of three months commencing on such date plus 1% and (c) the rate
of interest in effect for such day as announced from time to time by Credit
Suisse as its “prime rate”. The “prime rate” is a rate set by Credit Suisse
based upon various factors, including Credit Suisse’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Credit Suisse shall take effect at
the opening of business on the day specified in the public announcement of such
change; provided that in no event shall ABR be less than 1.00% plus the
Eurocurrency Rate applicable to one-month Interest Period on the date of
determination of ABR.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Incremental Revolving Loan or
Swingline Loan.

“ABR Incremental Revolving Facility Borrowing” shall mean a Borrowing comprised
of ABR Incremental Revolving Loans.

“ABR Incremental Revolving Loan” shall mean any Incremental Revolving Facility
Loan bearing interest at a rate determined by reference to the ABR in accordance
with the provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in
its capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.23(a).

“Affiliated Lender Assignment and Assumption” shall have the meaning assigned to
such term in Section 9.04(i)(B).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Syndication Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“Apollo” shall mean Apollo Management VI, L.P. and other affiliated
co-investment partnerships.

“Applicable Commitment Fee” shall mean for any day the applicable commitment fee
set forth in the applicable Incremental Assumption Agreement.

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
9.75% per annum in the case of any Eurocurrency Loan and 8.75% per annum in the
case of any ABR Loan, (ii) with respect to any Incremental Revolving Facility
Loan, the applicable margin set forth in the applicable Incremental Assumption
Agreement, (iii) with respect to any Incremental Term Loan, the applicable
margin set forth in the applicable Incremental Assumption Agreement and
(iv) with respect to Swingline Loans, the applicable margin set forth in the
applicable Incremental Assumption Agreement.

“Applicable Premium” shall mean, as of any date upon which a prepayment is
payable pursuant to Section 2.11(a)(ii), the present value at such date,
computed using a discount rate equal to the Treasury Rate plus 50 basis points,
of all interest that would accrue (assuming the Borrower had selected
consecutive three-month Interest Periods) on the applicable Repaid Term Loans
from such date to the date which is six quarters following the Closing Date,
computed using the Eurocurrency Rate for an Interest Period of three months
commencing on such date plus the Applicable Margin in effect on such date for
Term B Loans that are Eurocurrency Term Loans.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b)(iii).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b)(iv).

“Availability Period” shall mean the period from and including the date
specified in the applicable Incremental Assumption Agreement to, but excluding
the earlier of, the Incremental Revolving Facility Maturity Date and, in the
case of each of the Incremental Revolving Facility Loans, Incremental Revolving
Facility Borrowings, Swingline Loans, Swingline Borrowings and Letters of
Credit, the date of termination of the Incremental Revolving Facility
Commitments.

“Available Unused Commitment” shall mean, with respect to an Incremental
Revolving Facility Lender at any time, an amount equal to the amount by which
(a) the Incremental Revolving Facility Commitment of such Incremental Revolving
Facility Lender at such time exceeds (b) the Incremental Revolving Facility
Credit Exposure of such Incremental Revolving Facility Lender at such time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Minimum” shall mean $5.0 million except, in the case of Swingline
Loans, $500,000.

“Borrowing Multiple” shall mean $1.0 million except, in the case of Swingline
Loans, $100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Bridge Funds” shall mean funding provided by CEOC to the Borrower from time to
time prior to or following the Closing Date, to be used in connection with the
Development (including for working capital and the payment of fees, costs and
expenses in connection therewith), in an aggregate amount not to exceed $2.0
million.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Loans denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, shall mean any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, shall mean a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, shall mean any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), shall mean any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

-4-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
and including in all events amounts expended or capitalized under Capital Lease
Obligations) incurred by such person during such period that, in accordance with
GAAP, are or should be included in “additions to property, plant or equipment”
or similar items reflected in the statement of cash flows of such person;
provided, however, that Capital Expenditures for the Borrower and the
Subsidiaries shall not include:

(a) expenditures to the extent made with proceeds of the issuance of Equity
Interests of the Borrower or funds that would have constituted Net Proceeds
under the definition of the term “Net Proceeds” (but that will not constitute
Net Proceeds as a result of the second proviso to such definition); provided
that (i) this clause (a) shall exclude expenditures made with the proceeds from
sales of Equity Interests financed as contemplated by Section 6.04(e), proceeds
of Equity Interests used to make Investments pursuant to Section 6.04(bb),
proceeds of Equity Interests used to make a Restricted Payment in reliance on
clause (x) of the proviso to Section 6.06(c) and any proceeds used to finance
the payments or distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C) and (D) and (ii) such proceeds are not included in any
determination of the Cumulative Credit;

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.12(b);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Subsidiary) and for which neither the Borrower nor any Subsidiary has provided
or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments in respect of a Permitted Business Acquisition;

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.11(b); or

(i) expenditures pursuant to the Development or in connection with the
Transactions.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real

 

-5-



--------------------------------------------------------------------------------

or personal property, or a combination thereof, which obligations are required
to be classified and accounted for as capital leases on a balance sheet of such
person under GAAP and, for purposes hereof, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP; provided that any obligations that would not be accounted
for as Capital Lease Obligations under GAAP as of the Closing Date shall not be
included in Capital Lease Obligations after the Closing Date due to any changes
in GAAP or interpretations thereunder or otherwise.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Captive Insurance Company” shall have the meaning assigned to such term in
Section 5.02(a)(v).

“Cash Collateral” and “Cash Collateralize” shall have the meanings assigned to
such terms in Section 2.05(g)(ii).

“Cash Contributions” shall mean any contributions made pursuant to the
Completion Guarantee.

“Cash Flow Offers” shall have the meaning assigned to such term in
Section 2.11(d).

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions, and the expensing of any bridge, commitment or
other financing fees, including those paid in connection with the Transactions,
or upon entering into any amendment of this Agreement and (c) the amortization
of debt discounts, if any, or fees in respect of Swap Agreements.

“CEC” shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

“CEOC” shall mean Caesars Entertainment Operating Company, Inc., a Delaware
corporation.

A “Change in Control” shall be deemed to occur if any combination of Permitted
Holders in the aggregate shall fail to have the power, directly or indirectly,
to vote or direct the voting of Equity Interests representing at least a
majority of the ordinary voting power for the election of directors of the
Borrower; provided that the occurrence of the foregoing event shall not be
deemed a Change of Control if (A) no person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date),
other than any combination of the Permitted Holders, shall have acquired
beneficial ownership of more than the greater of (x) 35% on a fully diluted
basis of the voting Equity Interests of the Borrower and (y) the percentage
owned, directly or indirectly, in the aggregate by the Permitted Holders on a
fully diluted basis of the voting Equity Interests of the Borrower and
(B) during each period of twelve (12) consecutive months, a majority of the
seats (other than vacant seats) on the

 

-6-



--------------------------------------------------------------------------------

Board of Directors of the Borrower shall be occupied by persons who were either
(1) nominated by the Board of Directors of the Borrower or a Permitted Holder,
(2) appointed by directors so nominated or (3) appointed by a Permitted Holder.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Incremental Revolving
Facility Loans, Term B Loans, Incremental Term Loans, Swingline Loans, Extended
Term Loans or Refinancing Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is an Incremental Revolving
Facility Commitment, a Term B Loan Commitment, an Incremental Term Loan
Commitment or a Swingline Commitment. Incremental Term Loans (together with the
Term Loan Commitments in respect thereof) and Incremental Revolving Facility
Loans (together with the Incremental Revolving Facility Commitments in respect
thereof) that have different terms shall be construed to be in different
Classes.

“Closing Date” shall mean November 2, 2012.

“Closing Date Transactions” shall mean those Transactions that have been
consummated on or prior to the Closing Date.

“Closing Fee” shall have the meaning assigned to such term in Section 2.12(d).

“Club” shall have the meaning assigned to such term in the first recital hereto.

“Club Capital Investment” shall mean the sum of the “Deemed Principal Amount”
and the “Deemed Interest” (each as defined in and calculated in accordance with
the Drai Lease).

“Club EBITDA” shall mean, for any period, EBITDA in respect of the Club
(calculated in a manner consistent with the definitions of “EBITDA” and
“Consolidated Net Income” contained herein in respect of the operations of the
Club, but without a deduction for the rent payable under the Drai Lease or the
Drai Payments thereunder) for such period.

“Club Excess Cash Flow” shall mean, for any fiscal quarter, the “Available
Premises Proceeds” as defined in and calculated in accordance with the Drai
Lease in respect of such fiscal quarter.

“Club Cash Flow Offers” shall have the meaning assigned to such term in
Section 2.11(c).

“Club Loan Proceeds Account” shall mean an account of the Borrower into which a
portion of the proceeds of the Term B Loans, in an amount set forth in
Section 2.03(a), shall be deposited on the Closing Date to be used by the
Borrower for the design, development, permitting, site preparation, construction
(including off-site work), equipping, licensing, financing and opening of the
Club and the new parking garage structure to be constructed in connection with
the Development.

 

-7-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and official administrative pronouncements
issued thereunder.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties, and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, Credit Suisse AG, Cayman Islands Branch, in its capacity as
collateral agent for the Secured Parties under this Agreement in accordance with
the terms of this Agreement.

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, among the Borrower, each Subsidiary Loan Party and the Collateral
Agent, as amended, amended and restated, supplemented or otherwise modified from
time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(g)):

(a) on the Closing Date, the Collateral Agent shall have received (x) from the
Borrower and each Subsidiary Loan Party in existence on the Closing Date a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
such person and (y) from each Subsidiary Loan Party in existence on the Closing
Date, a counterpart of the Guarantee Agreement duly executed and delivered on
behalf of such person;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of each Domestic
Subsidiary (other than Subsidiaries listed on Schedule 1.01A) owned on the
Closing Date directly by the Borrower or any Subsidiary Loan Party and (B) a
pledge of 65% of the outstanding voting Equity Interests and 100% of the
outstanding non-voting Equity Interests of each “first tier” Wholly-Owned
Foreign Subsidiary directly owned by the Borrower or any Subsidiary Loan Party
on the Closing Date (other than Subsidiaries listed on Schedule 1.01A) and
(ii) the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary (other than (A) intercompany current liabilities in
connection with the cash management operations of the Borrower and its
Subsidiaries or (B) to the extent that a pledge of such promissory note or
instrument would violate applicable law) that is owing to the Borrower or a
Subsidiary Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) the Collateral Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received a supplement to the Collateral Agreement in the form specified therein
and a counterpart of the Guarantee Agreement, in each case duly executed and
delivered on behalf of such Subsidiary Loan Party;

 

-8-



--------------------------------------------------------------------------------

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by
the Borrower or a Subsidiary Loan Party after the Closing Date, shall have been
pledged pursuant to the Collateral Agreement; provided that in no event shall
more than 65% of the issued and outstanding voting Equity Interests of any
“first tier” Foreign Subsidiary directly owned by the Borrower or such
Subsidiary Loan Party be pledged to secure the Obligations, and in no event
shall any of the issued and outstanding Equity Interests of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary of the Borrower or a
Subsidiary Loan Party be pledged to secure the Obligations, and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by any Security Document and/or as contemplated by the Post-Closing
Collateral Requirements, all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) after the Closing Date (solely to the extent required by Sections 5.10(c)
and 5.10(d) and/or as contemplated by the Post-Closing Collateral Requirements),
the Collateral Agent shall have received (i) counterparts of each Mortgage to be
entered into with respect to each Mortgaged Property acquired after the Closing
Date (including pursuant to the contribution of the Contributed Assets) and
mortgaged pursuant to Sections 5.10(c) and 5.10(d) duly executed and delivered
by the record owner of such Mortgaged Property and suitable for recording or
filing, (ii) counterparts of the Reciprocal Easement Agreement duly executed and
delivered by the Borrower and Flamingo Las Vegas Propco, LLC and suitable for
recording or filing, (iii) those ancillary Security Documents, in the form
expressly required under the Disbursement Agreement, relating to the
Development, and (iv) such other documents, including, but not limited to, any
consents, agreements and confirmations of third parties, as the Collateral Agent
may reasonably request with respect to any such Mortgage or Mortgaged Property;

(h) after the Closing Date (solely to the extent required by Sections 5.10(c)
and 5.10(d) and/or as contemplated by the Post-Closing Collateral Requirements),
the Collateral Agent shall have received (i) a policy or policies or marked-up
unconditional binder of title insurance, as applicable, paid for by the Borrower
or its Subsidiaries or a Parent Entity, issued by a nationally recognized title
insurance company, in form and substance reasonably acceptable to the Collateral
Agent, insuring the Lien of each Mortgage to be entered into after the Closing
Date in accordance with Sections 5.10(c) and 5.10(d) as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements (including zoning
endorsements where reasonably appropriate and available), coinsurance and
reinsurance as the Collateral Agent may reasonably request, and with respect to
any such property located in a state in which a zoning endorsement is not
available, a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent, and (ii) a survey of each
Mortgaged Property (including all improvements, easements and other customary
matters thereon reasonably required by the Collateral Agent), as applicable, for
which all necessary fees (where applicable) have been paid (such surveys,
collectively, the “Surveys”). Such Surveys shall be certified to the Borrower,
Collateral Agent

 

-9-



--------------------------------------------------------------------------------

and the title insurance company, and shall meet minimum standard detail
requirements for ALTA/ACSM Land Title Surveys in all material respects and shall
be sufficient and satisfactory to the title insurance company so as to enable
the title insurance company to issue coverage over all general survey exceptions
and to issue all endorsements reasonably requested by Collateral Agent, in each
case to the extent available on commercially reasonable terms. All such Surveys
shall be dated (or redated) not earlier than six months prior to the date of
delivery thereof (unless otherwise acceptable to the title insurance company
issuing the title insurance);

(i) after the Closing Date as contemplated by the Post-Closing Collateral
Requirements, the Collateral Agent shall have received (i) such other Security
Documents as may be required to be delivered pursuant to Section 5.10, and
(ii) upon reasonable request by the Collateral Agent, evidence of compliance
with any other requirements of Section 5.10;

(j) prior to the execution of any Mortgage encumbering Mortgaged Property, the
Collateral Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
such Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto); and

(k) prior to the execution of any Mortgage encumbering Mortgaged Property, the
Collateral Agent shall have received a copy of, or a certificate as to coverage
under, the insurance policies required by Section 5.02 (including, without
limitation, flood insurance policies) and the applicable provisions of the
Security Documents, each of which (i) shall be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), (ii) shall, as applicable, name the Collateral
Agent, on behalf of the Secured Parties, as additional insured (whether by a
separate endorsement or pursuant to a policy), (iii) in the case of flood
insurance, shall (a) identify the addresses of each property located in a
special flood hazard area, (b) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (c) provide
that the insurer will give the Collateral Agent 30 days written notice of
cancellation or non-renewal and (iv) shall be otherwise in form and substance
reasonably satisfactory to the Collateral Agent.

“Commencement of Operations” shall mean the occurrence of the Opening Date (as
defined in the Disbursement Agreement).

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Term B
Loan Commitment, (b) with respect to any Incremental Revolving Facility Lender,
such Lender’s Incremental Revolving Facility Commitment, (c) with respect to any
Incremental Term Lender, such Lender’s Incremental Term Loan Commitment and
(d) with respect to any Swingline Lender, its Swingline Commitment.

“Company Account” shall mean an account of the Borrower into which any amounts
may be deposited from time to time, including any Cash Contributions, in
accordance with the Completion Guarantee, to be used by the Borrower for the
Permitted Purposes, working capital and other general corporate needs of the
Borrower (including, without limitation, debt service).

“Competitor” shall mean a person or Affiliate of any person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any Loan
Party) that owns or controls, directly or indirectly, any Equity Interests in,
or operates, or has entered into any agreement to own or control,

 

-10-



--------------------------------------------------------------------------------

directly or indirectly, any Equity Interests in, or to operate, a hotel, casino
or other gaming facility, horseracing track, convention, trade show or
exhibition facility in Las Vegas (provided that the foregoing shall not cause a
person that holds a passive investment constituting, directly or indirectly,
less than 15% of the Equity Interests of any entity owning or operating such
hotel, casino or other gaming facility, horseracing track, convention, trade
show or exhibition facility in Las Vegas to be a Competitor).

“Completion Guarantee” shall mean the Completion Guarantee, dated as of the
Closing Date, from CEC to the Administrative Agent in favor of the Lenders,
guaranteeing obligations of the Borrower through the Commencement of Operations,
in an amount not to exceed $20.0 million, with respect to the completion of the
construction of the Development, availability of initial working capital
contemplated in the Budget and receipt of all material permits and licenses
necessary for the Commencement of Operations.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, unless the designation of such Conduit Lender is made
with the Borrower’s prior written consent (not to be unreasonably withheld) or
(b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated EBITDA” shall mean, for any period, an aggregate amount equal to
the EBITDA of the Borrower and its Subsidiaries for such period (without
including any amount of the Supplemental Rent in the calculation thereof) plus
Club EBITDA for such period.

“Consolidated Excess Cash Flow” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any Consolidated Excess Cash Flow
Period, EBITDA of the Borrower and its Subsidiaries on a consolidated basis
(without including in calculation of EBITDA any amount of Supplemental Rent
prior to the Offer End Date) for such Consolidated Excess Cash Flow Period,
minus, without duplication,

(a) Debt Service for such Consolidated Excess Cash Flow Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Consolidated Excess Cash Flow Period (other than any
voluntary prepayment of the Loans, which shall be the subject of
Section 2.11(d)), so long as the amount of such prepayment is not already
reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrower and its Subsidiaries on a
consolidated basis during such Consolidated Excess Cash Flow Period that are
paid in cash (to the extent permitted under this Agreement), (ii) Pre-Opening
Expenses related to the opening of the

 

-11-



--------------------------------------------------------------------------------

Development during such Consolidated Excess Cash Flow Period that are paid in
cash and (iii) the aggregate consideration paid in cash during the Consolidated
Excess Cash Flow Period in respect of Permitted Business Acquisitions and other
Investments permitted hereunder less any amounts received in respect thereof as
a return of capital,

(d) Capital Expenditures or Permitted Business Acquisitions that the Borrower or
any of its Subsidiaries shall, during such Consolidated Excess Cash Flow Period,
become obligated to make in cash but that are not made during such Consolidated
Excess Cash Flow Period (to the extent permitted under this Agreement); provided
that (i) the Borrower shall deliver a certificate to the Administrative Agent
not later than 90 days after the end of such Consolidated Excess Cash Flow
Period, signed by a Responsible Officer of the Borrower and certifying that such
Capital Expenditures and the delivery of the related equipment or Permitted
Business Acquisitions will be made in cash in the following Consolidated Excess
Cash Flow Period, and (ii) any amount so deducted shall not be deducted again in
a subsequent Consolidated Excess Cash Flow Period,

(e) Taxes paid in cash by the Borrower and its Subsidiaries on a consolidated
basis during such Consolidated Excess Cash Flow Period or that will be paid
within six months after the close of such Consolidated Excess Cash Flow Period;
provided that, with respect to any such amounts to be paid after the close of
such Consolidated Excess Cash Flow Period, (i) any amount so deducted shall not
be deducted again in a subsequent Consolidated Excess Cash Flow Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for such Consolidated Excess Cash Flow Period,

(g) cash expenditures made in respect of Swap Agreements during such
Consolidated Excess Cash Flow Period, to the extent not reflected in the
computation of EBITDA or Interest Expense,

(h) permitted Restricted Payments made in cash by the Borrower during such
Consolidated Excess Cash Flow Period and permitted Restricted Payments made by
any Subsidiary to any person other than the Borrower or any of the Subsidiaries
during such Consolidated Excess Cash Flow Period, in each case in accordance
with Section 6.06 (other than Section 6.06(e)),

(i) amounts paid in cash during such Consolidated Excess Cash Flow Period on
account of (A) items that were accounted for as non-cash reductions of Net
Income in determining Consolidated Net Income or as non-cash reductions of
Consolidated Net Income in determining EBITDA of the Borrower and its
Subsidiaries in a prior Consolidated Excess Cash Flow Period and (B) reserves or
accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had

 

-12-



--------------------------------------------------------------------------------

not reduced Consolidated Excess Cash Flow upon the accrual thereof in a prior
Consolidated Excess Cash Flow Period), or an accrual for a cash payment, by the
Borrower and its Subsidiaries or did not represent cash received by the Borrower
and its Subsidiaries, in each case on a consolidated basis during such
Consolidated Excess Cash Flow Period,

plus, without duplication,

(l) an amount equal to any decrease in Working Capital for such Consolidated
Excess Cash Flow Period,

(m) all amounts referred to in clauses (b), (c) and (d) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of Incremental
Revolving Facility Loans), the sale or issuance of any Equity Interests
(including any capital contributions) and any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets, in each case to the extent there is a
corresponding deduction from Consolidated Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in clause (d)
above and the delivery of the related equipment do not occur in the following
Consolidated Excess Cash Flow Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (d) above, the amount of
such Capital Expenditures or Permitted Business Acquisitions that were not so
made in such following Consolidated Excess Cash Flow Period,

(o) cash payments received in respect of Swap Agreements during such
Consolidated Excess Cash Flow Period to the extent (i) not included in the
computation of EBITDA or (ii) such payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such
Consolidated Excess Cash Flow Period (except to the extent such gain consists of
Net Proceeds subject to Section 2.11(b)),

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any of its
Subsidiaries or (ii) such items do not represent cash paid by the Borrower or
any of its Subsidiaries, in each case on a consolidated basis during such
Consolidated Excess Cash Flow Period.

“Consolidated Excess Cash Flow Offers” shall have the meaning assigned to such
term in Section 2.11(d).

“Consolidated Excess Cash Flow Period” shall mean each fiscal year of the
Borrower commencing with the first full fiscal year of the Borrower following
the Commencement of Operations.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

-13-



--------------------------------------------------------------------------------

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of the Borrower or any Parent Entity, any
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any transition-related expenses incurred
before, on or after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof in respect of such period and (B) the Net Income
for such period shall include any ordinary course dividend, distribution or
other payment in cash received from any person in excess of the amounts included
in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, shall be
excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

 

-14-



--------------------------------------------------------------------------------

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included,

(xiv) (1) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded and (2) amounts
estimated in good faith to be received from insurance in respect of lost
revenues or earnings relating to liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Net Worth” shall mean at any time, for purposes of measuring CEC’s
Consolidated Net Worth pursuant to clause (a) of Article VI(A), the aggregate
amount of unrestricted cash and cash equivalents (excluding, for the avoidance
of doubt, any “cage cash”) plus the fair market value (as determined by CEC in
good faith) of any bonds or other readily marketable assets, in each case, held
by CEC and any of its subsidiaries, plus any undrawn revolving loan capacity
that is then available to CEC or any of its subsidiaries, in each case, at such
time.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Subsidiaries without giving effect to any
amortization of the amount of intangible assets since the Closing Date,
determined in accordance with GAAP, as set forth on the consolidated balance
sheet of the Borrower as of such date, and calculated on a pro forma basis for
any asset acquisition or disposition by the Borrower or a Subsidiary.

“Construction Consultant” shall mean Inspection & Valuation International, Inc.
or such other construction consultant of recognized national standing retained
by the Administrative Agent, on behalf of the Lenders, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed).

 

-15-



--------------------------------------------------------------------------------

“Construction Contracts” shall mean all contracts, agreements, warranties and
representations relating to or governing the construction of any component of
the Development.

“Contributed Assets” shall mean the Property and related assets, including real
property in respect of the Development described in Schedule 1.01B.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreements” shall mean, collectively, the control agreements executed
and delivered by any Loan Party with respect to the Interest Reserve Account,
the Club Loan Proceeds Account, the General Loan Proceeds Account and the
Company Account.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Support” shall have the meaning assigned to such term in Article VI(A).

“Cumulative Club Excess Cash Flow” shall mean, as of the date of determination,
the aggregate amount of all Club Excess Cash Flow for each fiscal quarter during
the period from the Commencement of Operations through the most recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.04.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) after the first full fiscal quarter ending after the Commencement of
Operations, an amount (which amount shall not be less than zero) equal to
Consolidated EBITDA for the period (taken as one accounting period) from the
first full fiscal quarter ending after the Commencement of Operations to the end
of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available at such date (such period, the “reference
period”) minus an amount equal to 1.4 multiplied by the Interest Expense of the
Borrower and its Subsidiaries for the reference period, plus

(b) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to the definition
thereof except for the operation of clause (x) or (y) of the second proviso
thereof (the “Below Threshold Asset Sale Proceeds”), plus

(c) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of any Parent Entity after the Closing Date and on
or prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of the Borrower
and common Equity Interests of the Borrower issued upon conversion of
Indebtedness of the Borrower or any Subsidiary owed to a person other than the
Borrower or a Subsidiary not previously applied for a purpose other than use in
the Cumulative Credit; provided that this clause (c) shall exclude Permitted
Cure Securities and the proceeds thereof, sales of Equity Interests financed as
contemplated by Section 6.04(e), proceeds of Equity Interests used to make
Investments pursuant to Section 6.04(bb), proceeds of Equity Interests used to
make a

 

-16-



--------------------------------------------------------------------------------

Restricted Payment in reliance on clause (x) of the proviso to Section 6.06(c)
and any amounts used to finance the payments or distributions in respect of any
Junior Financing pursuant to Section 6.09(b)(i)(C), plus

(d) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (c) above), plus

(e) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than “stock”) in
the Borrower or any Parent Entity, plus

(f) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j), minus

(g) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(h) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(i) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E), minus

(j) the amount of dividends paid pursuant to Section 6.06(h), minus

(k) any amounts thereof used to make Capital Expenditures pursuant to
Section 6.12 after the Closing Date prior to such time.

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (h) and (j) above.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Current Assets” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis at any date of determination, the sum of all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and its Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

“Current Liabilities” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Subsidiaries as current liabilities at
such

 

-17-



--------------------------------------------------------------------------------

date of determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals, if any, of transaction costs resulting from the Transactions,
(e) accruals of any costs or expenses related to (i) severance or termination of
employees prior to the Closing Date or (ii) bonuses, pension and other
post-retirement benefit obligations, and (f) accruals for add-backs to EBITDA
included in clauses (a)(iv) and (a)(v) of the definition of such term.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt Service” shall mean, with respect to the Borrower and its Subsidiaries on
a consolidated basis for any period, Cash Interest Expense of the Borrower and
its Subsidiaries for such period plus scheduled principal amortization of
Consolidated Debt of the Borrower and its Subsidiaries for such period.

“Declined Excess Cash Flow” shall have the meaning assigned to such term in
Section 2.11(f).

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(f).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Development” shall have the meaning assigned to such term in the first recital
hereto.

“Disbursement Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in its
capacity as Disbursement Agent under the Disbursement Agreement, and any
successor Disbursement Agent appointed pursuant to the terms of the Disbursement
Agreement.

“Disbursement Agreement” shall mean that certain Master Disbursement Agreement
substantially in the form of Exhibit F hereto, dated as of the Closing Date,
among the Borrower, the Administrative Agent, the Construction Consultant and
the Disbursement Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.

“Disbursement Agreement Event of Default” shall mean an Event of Default as
defined in the Disbursement Agreement.

 

-18-



--------------------------------------------------------------------------------

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” shall mean, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability of that person as a lender to the Borrower;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority without prejudice) of any such application or other required
papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” as a lender to the Borrower;

(ii) that such person shall be “disqualified” as a lender to the Borrower; or

(iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to the Borrower.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the Term Facility Maturity Date
and (y) the date on which the Loans and all other Obligations that are accrued
and payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that, if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; and provided further, however, that any class
of

 

-19-



--------------------------------------------------------------------------------

Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, with respect to any amount
denominated in Dollars, such amount.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Drai Lease” shall mean the Lease Agreement between the Lessee, as landlord, and
Drai’s Management Group, LLC, as tenant, with respect to the lease of the Club,
the terms of which shall be substantially consistent with the Drai Letter of
Intent, and in any case not materially less favorable to the interests of the
Lenders than the Drai Letter of Intent, or otherwise reasonably satisfactory to
the Administrative Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.

“Drai Letter of Intent” shall mean that certain Letter of Intent, dated as of
October 4, 2012, by and between the Lessee, as landlord, and Drai’s Management
Group, LLC, as tenant, with respect to the lease of the Club.

“Drai Payments” shall mean amounts that may, after the Offer End Date, be paid
to, or retained by, Drai’s Management Group, LLC as tenant under and pursuant to
the terms of the Drai Lease.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (viii) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and its
Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof)

 

-20-



--------------------------------------------------------------------------------

(whether or not successful), including (x) such fees, expenses or charges
related to the offering of the Obligations, (y) any amendment or other
modification of the Obligations or other Indebtedness and (z) any “additional
interest” with respect to any high-yield notes,

(v) any other non-cash charges; provided that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vi) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Subsidiary Loan Party solely to the extent that such net cash
proceeds are excluded from the calculation of the Cumulative Credit,

(vii) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(viii) Pre-Opening Expenses incurred prior to the Commencement of Operations,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

-21-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(f) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
or (i) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA.

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” shall mean, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s London Branch (or other Administrative
Agent branch or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; provided that, in each case, the Eurocurrency Rate shall not be less
than 1.25% per annum.

 

-22-



--------------------------------------------------------------------------------

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Incremental Revolving Facility Loan
bearing interest at a rate determined by reference to the Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
taxes imposed on (or measured by) its net income (or franchise taxes imposed in
lieu of net income taxes) by the United States of America (or any state or
locality thereof) or any jurisdiction as a result of such recipient being
organized or having its principal office or, in the case of any Lender, having
its applicable lending office in, such jurisdiction or as a result of such
recipient engaging in a trade or business in such jurisdiction for tax purposes
(other than a trade or business deemed to arise by virtue of entering into this
Agreement, any other Loan Document or any of the transactions contemplated under
such documents), (b) any branch profits tax described in Section 884(a) of the
Code, or any similar tax, that is imposed by any jurisdiction described in
clause (a) above, (c) in the case of a Lender making a Loan to the Borrower, any
withholding tax (including any backup withholding tax) imposed by the United
States federal government (or by another jurisdiction as a result of such Lender
being organized or having its principal office in or applicable lending office
in such jurisdiction or as a result of such Lender engaging in a trade or
business in such jurisdiction for tax purposes (other than a trade or business
deemed to arise by virtue of entering into this Agreement, any other Loan
Document or any of the transactions contemplated under such documents)) that
(x) is imposed pursuant to laws in effect at the time such Lender becomes a
party to such Loan to the Borrower (or designates a new lending office, except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to designation of a new lending office (or assignment), to
receive additional amounts from a Loan Party with respect to such withholding
tax pursuant to Section 2.17(a) or Section 2.17(c)) or (y) is attributable to
such Lender’s failure to comply with Section 2.17(e) or Section 2.17(f) with
respect to such Loan and (d) any withholding taxes imposed by the United States
federal government pursuant to current Sections 1471-1474 of the Code or any
amended or successor version that is substantively comparable.

“Existing Ground Lease” shall have the meaning assigned to such term in the
Master Lease Agreement.

“Existing Term Loan Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Extended Term Facility” shall mean each Extension Series of Extended Term
Loans.

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

-23-



--------------------------------------------------------------------------------

“Extending Term Lender” shall have the meaning assigned to such term in
Section 2.23(c).

“Extension Election” shall have the meaning assigned to such term in
Section 2.23(c).

“Extension Request” shall have the meaning assigned to such term in
Section 2.23(a).

“Extension Series” shall have the meaning assigned to such term in
Section 2.23(b).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there is one Facility, i.e., the Term B Facility, and
thereafter, may include any Incremental Term Facility, any Incremental Revolving
Facility, any Extended Term Facility and any Refinancing Term Facility.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean the Fee Letter, dated as of the Closing Date, among the
Borrower, the Administrative Agent and the Disbursement Agent.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees and the fees payable from time to
time to the Collateral Agent and the Disbursement Agent under the Collateral
Agreement or the Disbursement Agreement.

“Final Plans and Specifications” shall have the meaning assigned to such term in
the Disbursement Agreement.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
Responsible Officer of such person.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 6.10.

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto and
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “U.S. Person” as defined by
Section 7701(a)(30) of the Code.

 

-24-



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” shall mean, in any jurisdiction in which the Borrower or any
of its subsidiaries manages or conducts any casino, gaming business or
activities, the applicable gaming board, commission, or other governmental
gaming regulatory body or agency, including without limitation the Nevada State
Gaming Control Board, the Nevada Gaming Commission and the Clark County Liquor
and Gaming Licensing Board, which (a) has, or may at any time after the Closing
Date have, jurisdiction over the gaming activities at the Real Property or any
successor to such authority or (b) is, or may at any time after the Closing Date
be, responsible for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws” shall mean all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of the Borrower or any of its subsidiaries in any jurisdiction,
including without limitation the Nevada Gaming Control Act codified in Chapter
463 of the Nevada Revised Statutes, the Regulations of the Nevada Gaming
Commission and the Clark County Code, as in effect from time to time, including
the policies, interpretations and administration thereof by the Gaming
Authorities.

“General Loan Proceeds Account” shall mean an account of the Borrower into which
a portion of the proceeds of the Term B Loans, in an amount set forth in
Section 2.03(a), shall be deposited on the Closing Date to be used by the
Borrower for Permitted Purposes.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in

 

-25-



--------------------------------------------------------------------------------

connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“Guarantee Agreement” shall mean the Guarantee Agreement among each Subsidiary
Loan Party and the Collateral Agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee”.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Hotel/Casino Commencement of Operations” shall have the meaning assigned to
such term in the Disbursement Agreement.

“Hotel/Casino Scheduled Completion Date” shall have the meaning assigned to such
term in the Disbursement Agreement.

“Immaterial Subsidiary” shall mean any subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 1.00% of the Consolidated Total Assets or revenues
representing in excess of 1.00% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, (b) taken together with
all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower’s most recently ended, did not have assets with a value in excess of
5.00% of Consolidated Total Assets or revenues representing in excess of 5.00%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date and (c) does not own assets the absence of which would
reasonably be expected to materially impair the completion or operation of the
Development.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of OID, the payment of interest in the form of
additional Indebtedness with the same terms or in the form of common stock of
the Borrower, the accretion of OID or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the sum
of (1) $10.0 million and (2) the maximum principal amount of Indebtedness that
may be incurred at such time that would not cause the Senior Secured Leverage
Ratio on a Pro Forma Basis to exceed 2.50 to 1.00 over (b) the aggregate amount
of all Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments established prior to such time pursuant to Section 2.21(a)(y).

 

-26-



--------------------------------------------------------------------------------

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrower, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility” shall mean the Incremental Revolving Facility
Commitments and the extensions of credit made hereunder by the Incremental
Revolving Facility Lenders.

“Incremental Revolving Facility Borrowing” shall mean a Borrowing comprised of
Incremental Revolving Facility Loans.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender established pursuant to Section 2.21 to make Incremental Revolving
Facility Loans to the Borrower, as such commitment may be (a) reduced from time
to time pursuant to Section 2.08, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 9.04, and (c) further
increased under Section 2.21. Incremental Revolving Facility Commitments may be
in any form permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement.

“Incremental Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Incremental Revolving
Facility Loans at such time, (b) the Outstanding Amount of Swingline Loans at
such time and (c) the Outstanding Amount of the L/C Obligations at such time.
The Incremental Revolving Facility Credit Exposure of any Incremental Revolving
Facility Lender at any time shall be the product of (x) such Incremental
Revolving Facility Lender’s Incremental Revolving Facility Percentage and
(y) the aggregate Incremental Revolving Facility Credit Exposure of all
Incremental Revolving Facility Lenders, collectively, at such time.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or with outstanding Incremental Revolving Facility
Loans.

“Incremental Revolving Facility Loan” shall mean a Loan made by an Incremental
Revolving Facility Lender pursuant to Section 2.01(b).

“Incremental Revolving Facility Maturity Date” shall mean, with respect to any
series or tranche of Incremental Revolving Facility Commitments established
pursuant to an Incremental Assumption Agreement, the maturity date for such
series or tranche as set forth in such Incremental Assumption Agreement.

“Incremental Revolving Facility Percentage” shall mean, with respect to any
Incremental Revolving Facility Lender, the percentage of the total Incremental
Revolving Facility Commitments represented by such Lender’s Incremental
Revolving Facility Commitment. If the Incremental Revolving Facility Commitments
have terminated or expired, the Incremental Revolving Facility Percentages shall
be determined based upon the Incremental Revolving Facility Commitments most
recently in effect, giving effect to any assignments pursuant to Section 9.04.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.

 

-27-



--------------------------------------------------------------------------------

“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such series or tranche as set forth
in such Incremental Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.21
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided that Indebtedness shall not include (A) trade
payables, accrued expenses and intercompany liabilities arising in the ordinary
course of business, (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase prices of an asset to
satisfy unperformed obligations of the seller of such asset or (D) earn-out
obligations until such obligations become a liability on the balance sheet of
such person in accordance with GAAP. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such person in respect
thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Joint Lead Arrangers by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

 

-28-



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum,
dated October 2012, as modified or supplemented prior to the Closing Date.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.22.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Incremental Revolving Facility Borrowing in
accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense and
(b) capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and its Subsidiaries with
respect to Swap Agreements, and interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by the Borrower to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Interest Payment Date” shall mean, (a) as to any Loan other than an ABR Loan,
the last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that, if any Interest Period for
a Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.

“Interest Period” shall mean, as to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one, two, three or six
months (or nine or twelve months if agreed to by each applicable Lender or such
period of shorter than one month as may be consented to by the Administrative
Agent) thereafter, as selected by the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

 

-29-



--------------------------------------------------------------------------------

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interest Reserve Account” shall mean an account of the Borrower into which a
portion of the proceeds of the Term B Loans, in an amount set forth in
Section 2.03(a), shall be deposited on the Closing Date to be used to pay
interest on the Term B Loans pursuant to the Disbursement Agreement.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and J.P.
Morgan Securities LLC, in their capacities as joint lead arrangers and joint
bookrunners.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Capital” shall mean any unsecured Indebtedness of any Loan Party to CEOC
or any of its Affiliates (other than to the Borrower or its Subsidiaries) which
(a) is subordinated to the Obligations on customary terms reasonably
satisfactory to the Administrative Agent, (b) has a maturity date and a weighted
average life to maturity at the time such Indebtedness is incurred which is not
less than the maturity date and a weighted average life to maturity,
respectively, that would result if all payments of principal on such
Indebtedness were due on or after the date that is 91 days following the last
maturity date of any Loans outstanding at such time, and (c) pays interest
(other than interest paid in kind) on any date only to the extent that, after
giving effect, on the Pro Forma Basis, to the payment of such interest on such
Indebtedness, Liquidity shall not be less than $10.0 million.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Incremental
Revolving Facility Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Incremental Revolving Loan. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Issuer” shall mean the financial institution appointed as L/C Issuer
pursuant to the applicable Incremental Assumption Agreement and each other L/C
Issuer designated pursuant to Section 2.05(k), in each case in its capacity as
an issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 8.06. An L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. In the event that there

 

-30-



--------------------------------------------------------------------------------

is more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lease Guaranty” shall mean the Lease Guaranty Agreement, dated as of the date
hereof, by CEOC in favor of the Agent for the benefit of the Secured Parties,
pursuant to which CEOC guarantees the obligations of the Lessee under the Master
Lease Agreement on the terms set forth therein.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21
or Section 2.22.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04(c) or to fund its portion of any
unreimbursed payment under Section 2.05(c), or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04, 2.05 or 2.06.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Lessee” shall mean Corner Investment Company, LLC, a Nevada limited liability
company.

“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Expiration Date” shall mean the day that is five days prior to
the Incremental Revolving Facility Maturity Date then in effect (or, if such day
is not a Business Day, the next preceding Business Day).

 

-31-



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” shall mean the letter of credit sublimit set forth
in the applicable Incremental Assumption Agreement. Any Letter of Credit
Sublimit is part of, and not in addition to, the Incremental Revolving Facility
Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of the Borrower or any of its
Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Liquor Authorities” shall mean, in any jurisdiction in which the Borrower or
any of its Subsidiaries sell and distribute liquor, the applicable alcoholic
beverage commission or other Governmental Authority responsible for
interpreting, administering and enforcing the Liquor Laws, including without
limitation the Clark County Liquor and Gaming Licensing Board.

“Liquor Laws” shall mean the laws, rules, regulations and orders applicable to
or involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, including without limitation the Clark County
Code, as in effect from time to time, including the policies, interpretations
and administration thereof by the applicable Liquor Authorities.

“Liquidity” shall mean all Unrestricted Cash and Permitted Investments plus any
undrawn revolving loan capacity under any Indebtedness of the Borrower or a
Subsidiary.

“Loan Documents” shall mean this Agreement, the Disbursement Agreement, the
Letters of Credit, each Issuer Document, the Guarantee Agreement, the Completion
Guarantee, the Security Documents and any Note issued under Section 2.09(e), and
solely for the purposes of Section 7.01 hereof, the Fee Letter.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term B Loans, the Incremental Term Loans (if any), the
Extended Term Loans (if any), the Refinancing Term Loans (if any), the
Incremental Revolving Facility Loans (if any) and the Swingline Loans (if any).

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

“Maintenance Capital Expenditures” shall mean Capital Expenditures for the
maintenance, repair, restoration or refurbishment of tangible property, but
excluding any Capital Expenditures that add to or significantly improve or
upgrade such property.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans, Commitments and Incremental Revolving
Facility Credit Exposures, if any, of any Defaulting Lender shall be disregarded
in determining Majority Lenders at any time.

 

-32-



--------------------------------------------------------------------------------

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of CEC and its subsidiaries, as the case
may be, on the Closing Date together with (x) any new directors whose election
by such boards of directors or whose nomination for election by the shareholders
of CEC was approved by a vote of a majority of the directors of CEC or the
applicable subsidiary then still in office who were either directors on the
Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of CEC and its
subsidiaries, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of CEC or the applicable subsidiary.

“Mandatory Cost” shall mean, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Lease Agreement” shall mean that certain Operating Lease, dated as of
the Closing Date, between the Borrower, as landlord, and the Lessee, as tenant,
with respect to the lease of the Property, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity and enforceability of any of the material Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder (it being understood that any delay in construction will not be
deemed a Material Adverse Effect in the event that the Borrower reasonably
expects the Commencement of Operations to occur on or prior to March 31, 2015.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $10.0 million.

“Material Information” shall mean the occurrence of any material effect, or any
event or condition that, individually or in the aggregate, has had or would
reasonably be expected to have a material effect (in each case whether positive
or negative), on (a) the business, property, operations or condition of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any of its Subsidiaries to perform its obligations under any Loan Document or
(c) the rights or remedies available to any Lender under any Loan Document.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned by the
Borrower upon the contribution of the Contributed Assets to the Borrower, the
Existing Ground Lease and the Real Property leased to the Borrower thereunder
and each additional Owned Real Property encumbered by a Mortgage or Additional
Mortgage pursuant to Sections 5.10(c) or 5.10(d).

 

-33-



--------------------------------------------------------------------------------

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of deeds of trust, in the form of Exhibit E (with such changes as are not
adverse in any material respect to the interests of the Lender or are otherwise
reasonably acceptable to the Collateral Agent), as amended, amended and
restated, supplemented or otherwise modified from time to time.

“MNPI” shall have the meaning assigned to such term in Section 9.04(i)(E).

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean 100% of the cash proceeds actually received by the
Borrower or any Subsidiary (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any Asset Sale pursuant to Section 6.05(d) (to the extent contemplated by
clause (b)(ii) of the proviso to Section 6.03) or (g), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable as a result thereof, and (iii) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Borrower or any of the Subsidiaries including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Asset Sale occurring on the date of such reduction); provided
that, if the Borrower shall deliver a certificate of a Responsible Officer of
the Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 12 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of such receipt, so used or
contractually committed to be so used (it being understood that, if any portion
of such proceeds are not so used within such 12-month period but within such
12-month period are contractually committed to be used, then 3 months after the
end of such 12-month period, such remaining portion if not so used by such time
shall constitute Net Proceeds as of such date without giving effect to this
proviso); provided further that (x) no net cash proceeds calculated in
accordance with the foregoing realized in any fiscal year shall constitute Net
Proceeds in such fiscal year until the aggregate amount of all such net cash
proceeds in such fiscal year shall exceed $4.0 million (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds) and (y) in
any event, no net cash proceeds calculated in accordance with the foregoing
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such net cash proceeds shall exceed $1.0 million.

 

-34-



--------------------------------------------------------------------------------

“New Project” shall mean each capital project which is either a new project or a
new feature at an existing project owned by the Borrower or its Subsidiaries
which receives a certificate of completion or occupancy and all relevant
licenses, and in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in
Section 9.15(a).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b)(iii).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b)(iv).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean the “Loan Document Obligations” as defined in the
Collateral Agreement, including any interest accruing after commencement of any
bankruptcy or insolvency proceeding with respect to any Loan Party whether or
not allowed in such proceeding.

“Offer Date” shall have the meaning assigned to such term in Section 2.11(f).

“Offer End Date” shall mean the date on which the Cumulative Club Excess Cash
Flow is equal to or greater than the Club Capital Investment.

“OID” shall mean original issue discount.

“Operations Management Agreement” shall mean each of the real estate management
agreements and any other operating management agreement entered into by the
Borrower or any of its Subsidiaries with CEC or with any other direct or
indirect subsidiary of CEC (other than the Borrower and its Subsidiaries) and
any and all modifications thereto, substitutions therefore and replacements
thereof so long as such modifications, substitutions and replacements are not
materially less favorable, taken as a whole, to the Borrower and its
Subsidiaries than the terms of such agreements, if any, as in effect on the
Closing Date.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, and any and
all interest, additions to tax, and penalties related thereto (but not Excluded
Taxes).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” shall mean (i) with respect to any Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to

 

-35-



--------------------------------------------------------------------------------

any borrowings and prepayments or repayments of such Swingline Loans occurring
on such date; and (iii) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” shall mean, for any day, with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation.

“Owned Real Property” shall mean each parcel of Real Property that is owned in
fee by the Borrower or any Subsidiary Loan Party that has an individual fair
market value (as determined by the Borrower in good faith) of at least $1.0
million (provided that such $1.0 million threshold shall not be applicable in
the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property); provided that, with respect to any Real Property that is
partially owned in fee and partially leased by the Borrower or any Subsidiary
Loan Party, Owned Real Property will include only that portion of such Real
Property that is owned in fee and only if (i) such portion that is owned in fee
has an individual fair market value (as determined by the Borrower in good
faith) of at least $1.0 million (provided that such $1.0 million threshold shall
not be applicable in the case of Real Property that is integrally related to the
ownership or operation of a Mortgaged Property or otherwise necessary for such
Mortgaged Property to be in compliance with all requirements of law applicable
to such Mortgaged Property) and (ii) a mortgage in favor of the Collateral Agent
(for the benefit of the Secured Parties) is permitted on such portion of Real
Property owned in fee by applicable law and by the terms of any lease, or other
applicable document governing any leased portion of such Real Property.

“Parent Entity” shall mean any direct or indirect parent of the Borrower.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be

 

-36-



--------------------------------------------------------------------------------

consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with a fair market value (as determined in good faith
by the Borrower) in excess of $10.0 million, after giving effect to such
acquisition or investment and any related transactions, the Borrower shall be in
Pro Forma Compliance; (iv) any acquired or newly formed Subsidiary shall not be
liable for any Indebtedness except for Indebtedness permitted by Section 6.01;
(v) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by the Borrower or a Subsidiary Loan Party, shall be
merged into the Borrower or a Subsidiary Loan Party or become, following the
consummation of such acquisition in accordance with Section 5.10, a Subsidiary
Loan Party; and (vi) the aggregate amount of such acquisitions and investments
in assets that are not owned by the Borrower or Subsidiary Loan Parties or in
Equity Interests in persons that are not Subsidiary Loan Parties or do not
become Subsidiary Loan Parties following the consummation of such acquisition
shall not exceed the greater of (x) 2.00% of Consolidated Total Assets as of the
end of the fiscal quarter immediately prior to the date of such acquisition or
investment for which financial statements have been delivered pursuant to
Section 5.04 and (y) $25.0 million.

“Permitted Cure Securities” shall mean any equity securities of the Borrower or
a Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Encumbrances” shall mean those exceptions specified in the title
policies delivered in respect of the Mortgaged Properties.

“Permitted Holder” shall mean each of (i) CEC and its Affiliates, (ii) the
Management Group, (iii) any Person that has no material assets other than the
capital stock of the Borrower and that, directly or indirectly, holds or
acquires beneficial ownership of 100% on a fully diluted basis of the voting
Equity Interests of the Borrower, and of which no other Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), other than any of the other Permitted Holders specified in
clauses (i) and (ii), beneficially owns more than the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clauses
(i) and (ii) on a fully diluted basis of the voting Equity Interests thereof,
and (iv) any “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) the members of which include any
of the other Permitted Holders specified in clauses (i) and (ii) and that,
directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of the Borrower (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the percentage of ownership interests held or acquired by such member and (2) no
Person or other “group” (other than the other Permitted Holders specified in
clauses (i) and (ii)) beneficially owns more than the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clauses
(i) and (ii) on a fully diluted basis of the voting Equity Interests held by the
Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long-term debt, or whose parent holding company’s long-term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

 

-37-



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Purposes” shall mean the design, development, permitting, site
preparation, construction (including off-site work), equipping, licensing,
financing and opening of the Development, the payment of the Project Costs and
other purposes permitted under the Loan Documents, including, after the
Hotel/Casino Commencement of Operations, repayment of the Bridge Funds.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving

 

-38-



--------------------------------------------------------------------------------

Indebtedness being Refinanced); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses), (b) except with respect to Section 6.01(i), the
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the shorter of (i) the weighted average life to maturity of the
Indebtedness being Refinanced and (ii) the weighted average life to maturity
that would result if all payments of principal on the Indebtedness being
Refinanced that were due on or after the date that is one year following the
Term B Facility Maturity Date were instead due on the date that is one year
following the Term B Facility Maturity Date and (c) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced; provided further that, with respect to a Refinancing of Indebtedness
permitted hereunder that is subordinated, such Permitted Refinancing
Indebtedness shall be on terms (excluding pricing and redemption premiums),
taken as a whole, not materially less favorable to the Lenders than those
contained in the documentation governing the Indebtedness being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by the
Borrower or any ERISA Affiliate, and (iii) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plans and Specifications” shall have the meaning assigned to such term in the
Disbursement Agreement.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Post-Closing Collateral Requirement” shall mean the satisfaction of the
Collateral and Guarantee Requirement after the Closing Date by the Borrower and
its Subsidiaries, after giving effect to the contribution of the Contributed
Assets to the Borrower.

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred with respect to capital
projects which are classified as “pre-opening expenses” or “project opening
costs” (or any similar or equivalent caption) on the applicable financial
statements of the Borrower and the Subsidiaries for such period, prepared in
accordance with GAAP.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee”.

 

-39-



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of
Consolidated EBITDA, effect shall be given to any Asset Sale, any acquisition,
Investment, capital expenditure, construction, repair, replacement, improvement,
development, disposition, merger, amalgamation, consolidation (including the
Transactions) (or any similar transaction or transactions not otherwise
permitted under Section 6.04 or 6.05 that require a waiver or consent of the
Required Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, and any restructurings of the business of
the Borrower or any of its Subsidiaries that the Borrower or any of its
Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Pro Forma Compliance” or pursuant to Sections 6.01,
6.02, 6.03, 6.04 and 6.06, occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition or relevant transaction is consummated) and (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transactions and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Pro Forma Compliance” or pursuant to Sections 6.01,
6.02, 6.03, 6.04 and 6.06, occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition or relevant transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
and (z) with respect to each New Project which commences operations and records
not less than one full fiscal quarter’s operations during the Reference Period,
the operating results of such New Project shall be annualized on a straight line
basis during such period.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
second anniversary of any relevant pro forma event (but not for any fiscal
period ending after such second anniversary), adjustments to reflect operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions). The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.

 

-40-



--------------------------------------------------------------------------------

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenants recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been or were required to have been delivered (provided that,
prior to delivery of financial statements for the first full fiscal quarter
following Commencement of Operations, such covenants shall be deemed to have
been satisfied).

“Project Budget” shall have the meaning assigned to such term in the
Disbursement Agreement.

“Project Costs” shall have the meaning assigned to such term in the Disbursement
Agreement.

“Project Site” shall mean the real property in respect of the Development
described on Schedule 1.01B, on which the Development will be developed.

“Projections” shall mean the projections of the Borrower included in the
Information Memorandum and any other projections and any forward-looking
statements of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

“Property” shall have the meaning assigned to such term in the first recital
hereto.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interests of the Borrower or
any Parent Entity other than Disqualified Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any leasehold estate) in and to any and all
parcels of or interests in real property owned in fee or leased by the Borrower
or any Subsidiary Loan Party, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements situated,
placed or constructed upon, or fixed to or incorporated into, or which becomes a
component part of or which is permanently moored to such real property, and
appurtenant fixtures incidental to the ownership or lease thereof.

“Reciprocal Easement Agreement” shall mean the Reciprocal Easement Agreement
between the Borrower and Flamingo Las Vegas Propco, LLC, substantially in the
form of Exhibit J (with such changes as are not adverse in any material respect
to the interests of the Lender or are otherwise reasonably acceptable to the
Collateral Agent), as amended, supplemented or otherwise modified from time to
time.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinancing” and
“Refinanced” shall each have a meaning correlative thereto.

 

-41-



--------------------------------------------------------------------------------

“Refinancing Amount” shall mean, in connection with any Refinancing of
Indebtedness hereunder, the additional amount of Indebtedness in excess of the
principal amount of Indebtedness being Refinanced that is incurred to fund such
Refinancing; provided that the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.22(a).

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.22(b).

“Refinancing Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.22(c).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Repaid Term Loans” shall have the meaning set forth in Section 2.11(a)(ii).

“Replaced Term Loans” shall have the meaning set forth in Section 9.08(e).

“Replacement Term Loans” shall have the meaning set forth in Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

-42-



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Incremental Revolving Facility Commitments have been
terminated, Incremental Revolving Facility Credit Exposures) that, taken
together, represent more than 50% of the sum of all Term Loans and Commitments
(and, if the Incremental Revolving Facility Commitments have been terminated,
Incremental Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Incremental Revolving Facility Credit Exposures of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Required Percentage” shall mean, with respect to a Consolidated Excess Cash
Flow Period, 75%; provided that (a) if the Senior Secured Leverage Ratio at the
end of the applicable Consolidated Excess Cash Flow Period is greater than 2.75
to 1.00 but less than or equal to 3.25 to 1.00, such percentage shall be 50% and
(b) if the Senior Secured Leverage Ratio at the end of the applicable
Consolidated Excess Cash Flow Period is less than or equal to 2.75 to 1.00, such
percentage shall be 25%.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” shall mean with respect to disbursements and payments in
Dollars, immediately available funds.

“Scheduled Completion Date” shall have the meaning set forth in the Disbursement
Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form attached hereto as Exhibit I entered into by the
Administrative Agent or the Collateral Agent on behalf of the Secured Parties
providing for the subordination of the Liens on the Collateral permitted
hereunder on customary terms consistent with the existing forms of intercreditor
agreements of CEC and its subsidiaries attached to the Loan Documents, or on
such other terms not materially adverse to the interests of the Lenders or as
reasonably satisfactory to the Administrative Agent, each as amended, modified
or supplemented from time to time in accordance with this Agreement.

“Second Priority Liens” shall mean Liens (other than Liens securing the
Obligations) that are subordinated to the Liens securing the Obligations
pursuant to, and otherwise subject to the terms of, any Second Lien
Intercreditor Agreement (it being understood that such Liens may be senior in
priority to, or pari passu with, or junior in priority to, the Liens securing
any other Second Priority Liens).

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

-43-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Control Agreements, the Guarantee Agreement and each of the security agreements
and other instruments and documents executed and delivered pursuant to any of
the foregoing or pursuant to Sections 4.02 or 5.10.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
First Lien Senior Secured Net Debt as of the last day of the Test Period most
recently ended as of such date to (b) Consolidated EBITDA for the Test Period
most recently ended as of such date, all determined on a consolidated basis in
accordance with GAAP; provided that the Senior Secured Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Series” shall have the meaning assigned to such term in Section 2.22(b).

“Site Preparation” shall mean the preparation of the Project Site for the
design, development, permitting, site preparation, construction, equipping,
licensing, financing and opening of the Development, including without
limitation the subdivision, parcelization, combination, commercial mapping,
zoning modifications, granting of easements, licenses, special assessments,
covenants, rights of way, declarations, conditions and restrictions and
reservation of easements and common area spaces and similar instruments with
respect to the property and assets consisting of the Project Site, whether prior
to, simultaneous with, or following the contribution of the Contributed Assets
to the Borrower.

“Sponsor” shall mean (a) Apollo and each Affiliate of Apollo (but not including,
however, any of its portfolio companies), (b) TPG and each Affiliate of TPG (but
not including, however, any of its portfolio companies), and (c) any individual
who is a partner or employee of Apollo Management, L.P., Apollo, the Texas
Pacific Group or TPG, to the extent such individual is licensed by a relevant
Gaming Authority on the Closing Date or thereafter replaces any such licensee.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
the Borrower on the Closing Date as set forth on Schedule 1.01C and (b) each
Subsidiary of the Borrower that becomes, or is required pursuant to Section 5.10
to become, a party to the Collateral Agreement after the Closing Date.

“Supplemental Rent” shall mean, in respect of each fiscal quarter, the
“Supplemental Rent” as defined in and as payable under the Master Lease
Agreement from the Lessee to the Borrower in respect of the Club portion of the
Property.

 

-44-



--------------------------------------------------------------------------------

“Surveys” shall have the meaning assigned to such term in the definition of the
term “Collateral and Guarantee Requirement”.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form agreed in the applicable Incremental Assumption Agreement.

“Swingline Commitment” shall mean, with respect to any Swingline Lender, the
commitment of such Swingline Lender under an Incremental Revolving Facility
Commitment established pursuant to Section 2.21 to make Swingline Loans pursuant
to Section 2.04. Any Swingline Commitment shall be part of, and not in addition
to, the applicable Incremental Revolving Facility Commitments.

“Swingline Lender” shall mean a Lender with a Swingline Commitment or with
outstanding Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04(a).

“Syndication Agent” shall mean J.P. Morgan Securities LLC.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, additions to tax, and penalties related thereto.

“Term B Borrowing” shall mean a Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean November 2, 2019.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans as set forth in Section 2.01(a). The initial
amount of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Term B Loan Commitment, as applicable. The aggregate amount of the
Term B Loan Commitments on the Closing Date is $185.0 million.

 

-45-



--------------------------------------------------------------------------------

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lender to the Borrower pursuant to
Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities, Extended Term Facilities and Refinancing Term
Loans.

“Term Facility Maturity Date” shall mean the latest of the Term B Facility
Maturity Date and any Incremental Term Facility Maturity Date or, if the context
so requires, either of such dates.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Extension Amendment” shall have the meaning assigned to such term in
Section 2.23(d).

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
other Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans, the Incremental Term Loans, the
Extended Term Loans and/or the Refinancing Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b).

“Total First Lien Senior Secured Net Debt” at any date shall mean the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
that in each case is then secured by first priority Liens on the property or
assets of the Borrower or its Subsidiaries (other than property or assets held
in a defeasance or similar trust or arrangement for the benefit of the
Indebtedness secured thereby) less the aggregate amount of all Unrestricted Cash
and Permitted Investments of the Borrower and its Subsidiaries on such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of the last day of the Test Period most recently ended as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
the Total Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.

“Total Net Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
less the aggregate amount of all Unrestricted Cash and Permitted Investments of
the Borrower and its Subsidiaries on such date.

“TPG” shall mean TPG Partners V, L.P. and other affiliated co-investment
partnerships.

 

-46-



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the Construction Contracts, the Master Lease
Agreement, the Existing Ground Lease, the Drai Lease, the Reciprocal Easement
Agreement, the Loan Documents and all documents executed in connection
therewith.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
or in connection with the Transaction Documents, including (i) the development,
construction, ownership and operation of the Development, (ii) the Site
Preparation, (iii) the contribution of the Contributed Assets, (iv) the
execution, delivery and performance of the Master Lease Agreement, the Existing
Ground Lease, the Reciprocal Easement Agreement and the Drai Lease, (v) the
execution and delivery of the Loan Documents, (vi) the creation of the Liens
pursuant to the Security Documents and the borrowings hereunder and (vii) the
payment of all fees and expenses to be paid in connection with the foregoing.

“Treasury Rate” shall mean, at any date, the yield to maturity as of such date
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the eighteen-month anniversary of the Closing Date; provided, however, that,
if the period from such date to the eighteen-month anniversary of the Closing
Date is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurocurrency Rate and the ABR.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning specified in Section 2.05(c)(i).

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries, including without
limitation all “cage cash”.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p).

 

-47-



--------------------------------------------------------------------------------

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(f).

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Consolidated Excess Cash Flow,
increases or decreases in Working Capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or any other agreement or contract shall mean such document,
agreement or contract as amended, restated, supplemented or otherwise modified
from time to time. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Closing Date Transactions,
unless the context otherwise requires.

 

-48-



--------------------------------------------------------------------------------

SECTION 1.04. Exchange Rates; Currency Equivalents. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or paragraph (f) and (j) of Section 7.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

SECTION 1.05. [Reserved].

SECTION 1.06. Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that,
if any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees to make Term B Loans to the Borrower, on a joint and
several basis, on the Closing Date in a principal amount not to exceed its Term
B Loan Commitment;

 

-49-



--------------------------------------------------------------------------------

(b) each Lender having an Incremental Revolving Facility Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Revolving Facility Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Incremental Revolving
Facility Credit Exposure exceeding such Lender’s Incremental Revolving Facility
Commitment or (ii) the Incremental Revolving Facility Credit Exposure exceeding
the total Incremental Revolving Facility Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Incremental Revolving Facility Loans;

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment; and

(d) amounts borrowed under Section 2.01(a) or (c) and repaid or prepaid may not
be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Incremental Revolving Facility Loan and Term Loan shall be made as part
of a Borrowing consisting of Loans under the same Facility and of the same Type
made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Incremental Revolving
Facility Loans shall be made by the Incremental Revolving Facility Lenders
ratably in accordance with their respective Incremental Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Borrowing of Incremental Revolving Facility
Loans or Term Loans shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Borrower may request in accordance herewith. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 2.15 or 2.17 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(c), at the time that each Term Borrowing or Incremental Revolving
Facility Borrowing is made, such Borrowing shall be in an aggregate amount that
is not less than the Borrowing Minimum and, in the case of a Eurocurrency
Revolving Facility Borrowing, that is an integral multiple of the Borrowing
Multiple; provided that an ABR Incremental Revolving Facility Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Incremental Revolving Facility Commitments. Borrowings of more than one Type and
under more than one Facility may be outstanding at the same time; provided that
there shall not at any time be more than a total of (i) 5 Eurocurrency
Borrowings outstanding under the Term Facilities and (ii) 5 Eurocurrency
Borrowings outstanding under the Incremental Revolving Facility.

 

-50-



--------------------------------------------------------------------------------

SECTION 2.03. Borrowing Procedure.

(a) Each Lender shall make each Term B Loan to be made by it on the Closing Date
by wire transfer of immediately available funds, to such account in New York
City as the Administrative Agent may designate, not later than 12:00 (noon), New
York City time. The Administrative Agent shall promptly apply such funds as
follows: (i) credit $33,916,666.67 to the Interest Reserve Account, $54,764,980
to the Club Loan Proceeds Account and $86,281,039.31 to the General Loan
Proceeds Account and (ii) disburse to the Borrower, to an account designated by
the Borrower, the remainder of such funds, to be used by the Borrower to
reimburse and fund Permitted Purposes incurred prior to or following the Closing
Date.

(b) To request an Incremental Revolving Facility Borrowing and/or a Term
Borrowing other than the Term B Loans to be made on the Closing Date, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 10:00 a.m., Local
Time, three Business Days before the date of any proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., Local Time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by a Responsible
Officer of the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Incremental Revolving
Facility Loans, Incremental Term Loans with terms identical to those of the Term
B Loans or Incremental Term Loans that are Other Term Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the currency of any Incremental Revolving Facility
Borrowing is made, then the requested Borrowing shall be made in Dollars. If no
election as to the Type of Incremental Revolving Facility Borrowing or Term
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
in the case of Loans denominated in Dollars. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

-51-



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein and in
the applicable Incremental Assumption Agreement, any Incremental Revolving
Facility Lender agreeing to act as a Swingline Lender agrees, in reliance upon
the agreements of the other Incremental Revolving Facility Lenders set forth in
this Section 2.04, to make loans in Dollars (each such loan, a “Swingline Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the
aggregate amount of the Swingline Commitments, notwithstanding the fact that
such Swingline Loans, when aggregated with the Incremental Revolving Facility
Percentage of the Outstanding Amount of Incremental Revolving Facility Loans and
L/C Obligations of the Swingline Lender, may exceed the amount of the Swingline
Lender’s Incremental Revolving Facility Commitment; provided, however, that
after giving effect to any Swingline Loan, (i) the Incremental Revolving
Facility Credit Exposure shall not exceed the total Incremental Revolving
Facility Commitments, and (ii) the aggregate Incremental Revolving Facility
Credit Exposure of any Incremental Revolving Facility Lender (other than the
Swingline Lender) shall not exceed such Incremental Revolving Facility Lender’s
Incremental Revolving Facility Commitment, and provided further that the
Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.11, and reborrow under this Section 2.04.
Each Swingline Loan shall be an ABR Loan. Immediately upon the making of a
Swingline Loan, each Incremental Revolving Facility Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Incremental Revolving Facility Percentage times
the amount of such Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Borrowing Request, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan request, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan request and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the provisos to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Borrowing Request, make the amount of its
Swingline Loan available to the Borrower at the account of the Borrower
specified in such Swingline Borrowing Request.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (each of which hereby irrevocably authorizes
the Swingline Lender to so request on its behalf), that each Incremental
Revolving Facility Lender make an ABR Incremental Revolving Loan in an amount
equal to such Incremental Revolving Facility Lender’s

 

-52-



--------------------------------------------------------------------------------

Incremental Revolving Facility Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Borrowing Request for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the Borrowing Minimum and
Borrowing Multiples, but subject to the unutilized portion of the Incremental
Revolving Facility Commitments and the conditions set forth in Section 4.01. The
Swingline Lender shall furnish the Borrower with a copy of the applicable
Borrowing Request promptly after delivering such notice to the Administrative
Agent. Each Incremental Revolving Facility Lender shall make an amount equal to
its Incremental Revolving Facility Percentage of the amount specified in such
Borrowing Request available to the Administrative Agent in Same Day Funds for
the account of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Borrowing Request, whereupon, subject to Section 2.04(c)(ii), each
Incremental Revolving Facility Lender that so makes funds available shall be
deemed to have made an ABR Incremental Revolving Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such an ABR
Incremental Revolving Facility Borrowing in accordance with Section 2.04(c)(i),
the request for ABR Incremental Revolving Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Incremental Revolving Facility Lenders fund its risk
participation in the relevant Swingline Loan and each Incremental Revolving
Facility Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Incremental Revolving Facility Lender fails to make available to
the Administrative Agent for the account of the Swingline Lender any amount
required to be paid by such Incremental Revolving Facility Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swingline Lender shall be entitled to recover from such
Incremental Revolving Facility Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Incremental Revolving Facility Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s ABR Incremental Revolving Loan included in the relevant ABR Incremental
Revolving Facility Borrowing or funded participation in the relevant Swingline
Loan, as the case may be. A certificate of the Swingline Lender submitted to any
Incremental Revolving Facility Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.04(c)(iii) shall be conclusive
absent manifest error.

(iv) Each Incremental Revolving Facility Lender’s obligation to make ABR
Incremental Revolving Loans or to purchase and fund risk participations in
Swingline Loans pursuant to this Section 2.04(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Swingline Lender, the Borrower or any other person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make ABR
Incremental Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.01. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay
Swingline Loans, together with interest as provided herein.

 

-53-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Incremental Revolving Facility Lender has purchased
and funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Incremental Revolving Facility Lender its Incremental
Revolving Facility Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 8.10 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Incremental Revolving Facility Lender shall pay to the
Swingline Lender its Incremental Revolving Facility Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swingline Lender. The obligations of the Incremental Revolving Facility
Lenders under this Section 2.04(d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Incremental Revolving Facility Lender funds its ABR Incremental
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Incremental Revolving Facility Lender’s Incremental Revolving Facility
Percentage of any Swingline Loan, interest in respect of such Incremental
Revolving Facility Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(A) Subject to the terms and conditions set forth herein and in the applicable
Incremental Assumption Agreement, (A) any Incremental Revolving Facility Lender
agreeing to act as an L/C Issuer agrees, in reliance upon the agreements of the
Incremental Revolving Facility Lenders set forth in this Section 2.05, (1) from
time to time on any Business Day during the period from and including the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Incremental Revolving Facility Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the total Incremental
Revolving Facility Credit Exposure shall not exceed the total Incremental
Revolving Facility Commitments, (x) no Lender’s Incremental Revolving Facility
Credit Exposure shall exceed such Lender’s Incremental Revolving Facility
Commitment, and (y) the Outstanding Amount of the L/C

 

-54-



--------------------------------------------------------------------------------

Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower or any Subsidiary may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders under the Incremental Revolving Facility
have approved such expiry date (such approval not to be unreasonably withheld or
delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Incremental Revolving Facility
Lenders have approved such expiry date (such approval not to be unreasonably
withheld or delayed).

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any requirement of law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Incremental Revolving Facility Lender’s obligations to fund
under Section 2.05(c) exists or any Incremental Revolving Facility Lender is at
such time a Defaulting Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Incremental Revolving
Facility Lender to eliminate the L/C Issuer’s risk with respect to such
Incremental Revolving Facility Lender.

 

-55-



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Incremental Revolving Facility
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article VIII with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VIII included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

 

-56-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Incremental Revolving Facility Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.01 shall not then be satisfied, then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Incremental
Revolving Facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Incremental Revolving Facility Percentage times the amount of such Letter of
Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Incremental Revolving
Facility Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of Section 2.05(a)(ii) or (iii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Majority Lenders under the
Incremental Revolving Facility have elected not to permit such extension or
(2) from the Administrative Agent, any Incremental Revolving Facility Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.01 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Incremental Revolving Facility
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement

 

-57-



--------------------------------------------------------------------------------

Deadline”), the L/C Issuer shall not permit such reinstatement if it has
received a notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Reinstatement Deadline (A) from the
Administrative Agent that the Majority Lenders under the Incremental Revolving
Facility have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Incremental Revolving Facility Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.01 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this Section 2.05(b)(iv)) and, in each case, directing the L/C
Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than (1) 1:00 p.m., Local Time,
on the date that the L/C Issuer provides notice to the Borrower of any payment
by the L/C Issuer under a Letter of Credit denominated in Dollars (if such
notice is provided by 10:00 a.m., Local Time, on such date) or (2) 11:00 a.m.,
Local Time, on the next succeeding Business Day (if such notice is provided
after 10:00 a.m., Local Time, on the date such notice is given) (each such
applicable date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
(and the L/C Issuer shall promptly notify the Administrative Agent of any
failure by the Borrower to so reimburse the L/C Issuer by such time) in an
amount equal to the amount of such drawing and in the applicable currency. If
the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Incremental Revolving Facility
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Incremental Revolving
Facility Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of ABR Incremental Revolving Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum Borrowing Minimums or Borrowing Multiples, but subject to the amount of
the unutilized portion of the Incremental Revolving Facility Commitments and the
conditions set forth in Section 4.01 (other than the delivery of a Borrowing
Request). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.05(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Incremental Revolving Facility Lender shall upon any notice pursuant
to Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Incremental Revolving
Facility Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), each Incremental Revolving
Facility Lender that so makes funds available shall be deemed to have made an
ABR Incremental Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Incremental Revolving Loans because the conditions set forth in
Section 4.01

 

-58-



--------------------------------------------------------------------------------

cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate specified in Section 2.13(c). In such event, each Incremental Revolving
Facility Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Incremental Revolving Facility Lender in satisfaction of its participation
obligation under this Section 2.05.

(iv) Until each Incremental Revolving Facility Lender funds its ABR Incremental
Revolving Loan or L/C Advance pursuant to this Section 2.05(c) to reimburse the
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Incremental Revolving Facility Percentage of such amount shall
be solely for the account of the L/C Issuer.

(v) Each Incremental Revolving Facility Lender’s obligation to make ABR
Incremental Revolving Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.05(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Incremental Revolving Facility Lender may have against
the L/C Issuer, the Borrower, any Subsidiary, or any other person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make ABR Incremental
Revolving Loans pursuant to this Section 2.05(c) is subject to the conditions
set forth in Section 4.01 (other than delivery by the Borrower of a Borrowing
Request). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Incremental Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s ABR Incremental Revolving Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the L/C Issuer submitted to any Incremental
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.05(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Incremental Revolving Facility Lender such
Incremental Revolving Facility Lender’s L/C Advance in respect of such payment
in accordance with Section 2.05(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent),

 

-59-



--------------------------------------------------------------------------------

the Administrative Agent will distribute to such Incremental Revolving Facility
Lender its Incremental Revolving Facility Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Incremental
Revolving Facility Lender shall pay to the Administrative Agent for the account
of the L/C Issuer its Incremental Revolving Facility Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Incremental Revolving
Facility Lender, at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. The obligations of the Incremental Revolving Facility
Lenders under this Section 2.05(d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

-60-



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Incremental Revolving Facility Lender and the
Borrower agrees that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Incremental
Revolving Facility Lenders or the Majority Facility Lenders under the
Incremental Revolving Facility, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(e) and 7.01 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.05,
Section 2.11(e) and Section 7.01, “Cash Collateralize” shall mean to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Incremental Revolving Facility Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders) (“Cash
Collateral”). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Incremental Revolving Facility Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Except as otherwise agreed to by the Administrative Agent, Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent.

 

-61-



--------------------------------------------------------------------------------

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(k) Additional L/C Issuers. In the event that there shall be more than one L/C
Issuer hereunder, each reference to “the L/C Issuer” hereunder with respect to
any L/C Issuer shall refer to the person that issued such Letter of Credit.
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer (other than the Administrative Agent) will also deliver
to the Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
issued by it that are outstanding at such time together with such other
information as the Administrative Agent may reasonably request.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Incremental Revolving Facility Loan
to be made by it hereunder available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 10:00 a.m., Local Time, on the Business Day specified in the applicable
Borrowing Request. The Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the Borrowing Request; provided,
however, that, if, on the date the Borrowing Request with respect to an
Incremental Revolving Facility Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower agrees to
pay to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date

 

-62-



--------------------------------------------------------------------------------

such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Incremental Revolving Facility Loans or Term Loans
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07; provided that, except as
otherwise provided herein, a Eurocurrency Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Loan. The
Borrower may elect different options with respect to different portions of the
affected Incremental Revolving Facility Borrowing or Term Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit D and signed by a Responsible Officer of the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Sections 2.07(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

-63-



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) each Eurocurrency
Revolving Facility Borrowing shall, unless repaid, be continued as a
Eurocurrency Revolving Facility Borrowing with an Interest Period of one month’s
duration.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Incremental Revolving Facility
Commitments shall terminate on the Incremental Revolving Facility Maturity Date
and (ii) the Term B Loan Commitments shall terminate at 2:00 p.m., Local Time,
on the Closing Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Incremental Revolving Facility Commitments; provided that (i) each such
reduction shall be in an amount that is an integral multiple of $1.0 million and
not less than $5.0 million (or, if less, the remaining amount of the Incremental
Revolving Facility Commitments) and (ii) the Borrower shall not terminate or
reduce the Incremental Revolving Facility Commitments if, after giving effect to
any concurrent prepayment of the Incremental Revolving Facility Loans in
accordance with Section 2.11, the Incremental Revolving Facility Credit Exposure
would exceed the total Incremental Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Incremental Revolving Facility Commitments under
Section 2.08(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.08(c) shall be irrevocable;
provided that a notice of termination of the Incremental Revolving Facility
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the applicable Lenders in
accordance with their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Incremental Revolving Facility
Lender the then unpaid principal amount of each Incremental Revolving Facility
Loan of such Lender on the Incremental Revolving Facility Maturity

 

-64-



--------------------------------------------------------------------------------

Date, (ii) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the Incremental Revolving Facility Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.09(b) or
(c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Repayment of Term Loans and Incremental Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section 2.10,

(i) after the completion of two full fiscal quarters of the Borrower after the
Commencement of Operations, the Borrower shall repay the Term B Borrowings on
the last day of each fiscal quarter of the Borrower thereafter (or, if such date
is not a Business Day, the next preceding Business Day (each such date being
referred to as a “Term B Loan Installment Date”)) in an aggregate principal
amount with respect to each Term B Loan Installment Date equal to 0.25% of the
aggregate Term B Loans outstanding on the Closing Date;

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”);

(iii) to the extent not previously paid, outstanding Term B Loans shall be due
and payable on the Term B Facility Maturity Date;

 

-65-



--------------------------------------------------------------------------------

(iv) the Refinancing Term Loans of any Series shall mature as provided in the
applicable Refinancing Term Loan Amendment; and

(v) the Extended Term Loans of any Extension Series shall mature as provided in
the applicable Term Loan Extension Amendment.

(b) To the extent not previously paid, outstanding Incremental Revolving
Facility Loans and Incremental Term Loans shall be due and payable on the
Incremental Revolving Facility Maturity Date and the applicable Incremental Term
Facility Maturity Date, respectively.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b), the Club Excess Cash Flow used
to prepay Loans pursuant to Section 2.11(c) and the Consolidated Excess Cash
Flow used to prepay Loans pursuant to Section 2.11(d) shall be applied to the
Term Loans pro rata among each Term Facility, with the application thereof being
applied to the next eight (8) remaining installments thereof in direct order of
maturity and any remaining amount thereof applied to the following remaining
installments thereof on a ratable basis; provided that, subject to the pro rata
application to Loans outstanding within any Class of Term Loans, the Borrower
may allocate such prepayment in its sole discretion among the Class or Classes
of Term Loans as the Borrower may specify (so long as the Term B Loans are
allocated at least their pro rata share of such prepayment); and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct.

(d) Subject to Section 2.11(f), any prepayment of Term Loans pursuant to
Section 2.11(b), (c) or (d) shall be applied so that the aggregate amount of
such prepayment is allocated among the Term Loans in the applicable Class or
Classes of Term Loans (including Other Term Loans, if any) to be repaid, pro
rata based on the aggregate principal amount of outstanding Term Loans in the
applicable Class or Classes, irrespective of whether such outstanding Term Loans
are ABR Loans or Eurocurrency Loans; provided that (x) if no Lenders exercise
the right to waive, pursuant to Section 2.11(f), a mandatory prepayment of the
Term Loans under Section 2.11(b) or (y) if all Lenders exercise the right to
accept, pursuant to Section 2.11(f), a prepayment of the Term Loans under
Section 2.11(c) or (d), then, with respect to any such prepayment, prior to the
repayment of any Term Loan, the Borrower may select the Borrowing or Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 1:00 p.m., Local Time, (i) in the
case of an ABR Borrowing, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, three Business Days
before the scheduled date of such repayment. Repayments of Eurocurrency
Borrowings pursuant to this Section 2.10 shall be accompanied by accrued
interest on the amount repaid.

SECTION 2.11. Prepayment of Loans.

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in Section 2.11(a)(ii) and subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, upon prior
notice to the Administrative Agent by telephone (confirmed by telecopy) (x) in
the case of an ABR Loan, not less than one Business Day prior to the date of
prepayment and (y) in the case of Eurocurrency Loans, not

 

-66-



--------------------------------------------------------------------------------

less than three Business Days prior to the date of prepayment, which notice
shall be irrevocable except to the extent conditioned on a refinancing of all or
any portion of the Facilities. Each such notice shall be signed by a Responsible
Officer of the Borrower and shall specify the date and amount of such prepayment
and the Class(es) and the Type(s) of Loans to be prepaid and, if Eurocurrency
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s pro rata share of such
prepayment.

(ii) In the event that (a) any Term B Loan is voluntarily repaid (including with
the proceeds of any Refinancing Term Loans incurred under Section 2.22) pursuant
to Section 2.11(a)(i) (other than a prepayment of Term B Loans in full (but not
in part) on or prior to the three (3) month anniversary of the Closing Date that
is not made in connection with a Refinancing of the Term B Loans with other debt
financing of the Borrower) or (b) any Term B Loan is repaid through any
amendment, amendment and restatement or other modification of this Agreement
which reduces the Applicable Margin with respect to any Term B Loans (any such
repaid Term B Loans, the “Repaid Term Loans”), in each case on or prior to the
date that is three years and six months after the Closing Date, in whole or in
part, the Borrower shall pay to the Lenders having such Repaid Term Loans a
prepayment premium equal to:

(A) the Applicable Premium as of the date of such prepayment, if the date of
such prepayment occurs on or prior to the date that is one (1) year and six
(6) months after the Closing Date,

(B) 3.00%, if the date of such prepayment occurs after the date that is one
(1) year and six months after the Closing Date but on or prior to the date that
is two (2) years and six (6) months after the Closing Date,

(C) 2.00%, if the date of such prepayment occurs after the date that is two
(2) years and six (6) months after the Closing Date, but on or prior to the date
that is three (3) years and six (6) months after the Closing Date, and

(D) 1.00%, if the date of such prepayment occurs after the date that is three
(3) years and six (6) months after the Closing Date, but on or prior to the date
that is four (4) years and six (6) months after the Closing Date.

(b) Subject to Sections 2.11(f) and (g), the Borrower shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
Sections 2.10(c) and (d).

(c) Subject to Section 2.11(f), commencing with the first full fiscal quarter of
the Borrower after the later of (i) the Commencement of Operations and (ii) the
repayment in full of the Bridge Funds, the Borrower shall, with respect to each
fiscal quarter until the Offer End Date, offer, within five (5) Business Days
after financial statements are delivered under Section 5.04 with respect to such
fiscal quarter, to ratably repay the Term Loans at par, in an aggregate
principal amount equal to 100% of the Club Excess Cash Flow received by the
Borrower in respect of such fiscal quarter (such offers, the “Club Cash Flow
Offers”).

(d) Subject to Sections 2.11(f) and (g), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Consolidated Excess Cash Flow Period, the Borrower shall calculate Consolidated
Excess Cash Flow for such Consolidated Excess Cash Flow Period and shall offer,
with respect to such Consolidated Excess Cash Flow Period, to prepay Term Loans
at par in accordance with Sections 2.10(c) and (d), in an amount equal to
(i) the Required

 

-67-



--------------------------------------------------------------------------------

Percentage of such Consolidated Excess Cash Flow minus (ii) the sum of (A) the
amount of any voluntary prepayments during such Consolidated Excess Cash Flow
Period of Term Loans (and with respect to the first Consolidated Excess Cash
Flow Period, plus the amount of any voluntary prepayments of Term Loans made
prior to such Consolidated Excess Cash Flow Period) and (B) the amount of any
permanent voluntary reductions during such Consolidated Excess Cash Flow Period
of Incremental Revolving Facility Commitments to the extent that an equal amount
of Incremental Revolving Facility Loans was simultaneously repaid (such offers,
the “Consolidated Excess Cash Flow Offers”, and, together with the Club Cash
Flow Offers, the “Cash Flow Offers”). Not later than the date on which the
making of a Consolidated Excess Cash Flow Offer is required pursuant to the
foregoing sentence for each applicable Consolidated Excess Cash Flow Period, the
Borrower will deliver to the Administrative Agent a certificate signed by a
Financial Officer of the Borrower setting forth the amount, if any, of
Consolidated Excess Cash Flow for such Consolidated Excess Cash Flow Period and
the calculation thereof in reasonable detail.

(e) If the Administrative Agent notifies the Borrower at any time that the
Incremental Revolving Facility Credit Exposure at such time exceed an amount
equal to 105% of the Incremental Revolving Facility Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrower shall
(at the Borrower’s option) prepay Incremental Revolving Facility Loans and/or
the Swingline Loans and/or the Borrower shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce the Incremental
Revolving Facility Credit Exposure as of such date of payment to an amount not
to exceed 100% of the Incremental Revolving Facility Commitments then in effect.
The Administrative Agent may, at any time and from time to time after any such
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

(f) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to (x) make any mandatory prepayment or (y) make a Cash
Flow Offer to prepay the Term Loans under Section 2.11(c) or (d) (each such
prepayment, a “Waivable Mandatory Prepayment”), on or prior to the date (the
“Offer Date”) on which the Borrower is otherwise required to make such Waivable
Mandatory Prepayment, the Borrower shall notify the Administrative Agent of the
amount of such prepayment, and the Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Term Loan of the amount of such
Lender’s pro rata share of such Waivable Mandatory Prepayment and such Lender’s
option to refuse (in the case of Section 2.10(a) or 2.11(b)) or accept (in the
case of Section 2.11(c) or (d)) such amount. Each such Lender may exercise each
of such options by giving written notice to the Administrative Agent of its
election to do so on or before the second Business Day after the Offer Date (it
being understood and agreed that any Lender which does not notify the
Administrative Agent, on or before the third Business Day after the Offer Date,
of such Lender’s election to exercise the applicable option shall be deemed to
have elected, as of such date, not to exercise the option in respect of a
prepayment under Section 2.10(a) or 2.11(b) (and thus to accept such prepayment)
and to exercise the option in respect of a prepayment under Section 2.11(c) or
(d) (and thus to accept a Cash Flow Offer), as the case may be). On the third
Business Day after the Offer Date, the Borrower shall pay to the Administrative
Agent the amount of the Waivable Mandatory Prepayment less the amount of
Declined Proceeds or Declined Excess Cash Flow, as applicable, which amount
shall be applied by the Administrative Agent to prepay the Term Loans of those
Lenders that have elected, or are deemed to have elected, as the case may be, to
accept such Waivable Mandatory Prepayment (which prepayment shall be applied to
the scheduled installments of principal of the Term Loans in the applicable
Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10), and the Borrower may retain a portion of the Waivable Mandatory
Prepayment in an amount equal to that portion of the Waivable Mandatory
Prepayment otherwise payable to those Lenders that have elected to decline or
reject such Waivable Mandatory Prepayment (such declined or rejected amounts, in
the case of prepayments under Section 2.10(a) or 2.11(b), the “Declined
Proceeds”, and, in the case of Club Excess Cash Flow and Consolidated

 

-68-



--------------------------------------------------------------------------------

Excess Cash Flow the offer for which is not accepted, the “Declined Excess Cash
Flow”). Such Declined Proceeds or Declined Excess Cash Flow retained by the
Borrower may be used for any purpose not otherwise prohibited by this Agreement.

(g) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Consolidated Excess Cash Flow attributable to a Foreign Subsidiary
is prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds or Consolidated Excess Cash Flow
so affected will not be required to be applied to repay Term Loans at the times
provided in Section 2.11(b) or (d) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly use commercially reasonable
efforts to take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Consolidated Excess Cash Flow is permitted under the applicable
local law, such repatriation will be effected and such repatriated Net Proceeds
or Consolidated Excess Cash Flow will be promptly applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.11(b) or (d), to the extent provided herein and
(ii) to the extent that the Borrower has determined in good faith that
repatriation of any or all of such Net Proceeds or Consolidated Excess Cash Flow
would have a material adverse tax cost consequence with respect to such Net
Proceeds or Consolidated Excess Cash Flow, the Net Proceeds or Consolidated
Excess Cash Flow so affected may be retained by the applicable Foreign
Subsidiary; provided that, in the case of this Section 2.11(g)(ii), on or before
the date on which any Net Proceeds or Consolidated Excess Cash Flow so retained
would otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or (d), (x) the Borrower applies an amount equal to such Net
Proceeds or Consolidated Excess Cash Flow to such prepayments as if such Net
Proceeds or Consolidated Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Proceeds or Consolidated
Excess Cash Flow had been repatriated (or, if less, Net Proceeds or Consolidated
Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary) or (y) such Net Proceeds or Consolidated Excess Cash Flow is applied
to the permanent repayment of Indebtedness of a Foreign Subsidiary, if any.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Incremental Revolving Facility Lender
(other than any Defaulting Lender), through the Administrative Agent, on the
date that is three Business Days after the last Business Day of March, June,
September and December in each year, and the date on which the Incremental
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee in Dollars (a “Commitment Fee”) on the daily
amount of the Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the date of the applicable Incremental
Assumption Agreement or ending with the date on which the last of the
Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. For the purpose of
calculating any Lender’s Commitment Fee (other than with respect to the
Swingline Lender), the outstanding Swingline Loans during the period for which
such Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Lender shall commence to accrue on the date of the
applicable Incremental Assumption Agreement and shall cease to accrue on the
date on which the last of the Commitments of such Lender shall be terminated as
provided in the applicable Incremental Assumption Agreement.

 

-69-



--------------------------------------------------------------------------------

(b) The Borrower from time to time agrees to pay (i) to each Incremental
Revolving Facility Lender (other than any Defaulting Lender), through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Incremental Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Incremental Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts), during the preceding quarter (or shorter
period commencing with the date of the applicable Incremental Assumption
Agreement or ending with the Incremental Revolving Facility Maturity Date or the
date on which the Incremental Revolving Facility Commitments shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such period
and (ii) to each L/C Issuer, for its own account (x) three Business Days after
the last Business Day of March, June, September and December of each year and on
the date on which the Incremental Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fronting fee in Dollars in
respect of each Letter of Credit issued by such L/C Issuer for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum (or such other rate specified in the applicable Incremental Assumption
Agreement) of the Dollar Equivalent of the daily stated amount of such Letter of
Credit), plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any drawing thereunder, such L/C Issuer’s customary
documentary and processing fees and charges (collectively, “L/C Issuer Fees”).
All L/C Participation Fees and L/C Issuer Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) The Borrower agrees to pay on the Closing Date to each Term B Lender party
to this Agreement on the Closing Date, as fee compensation for the funding of
such Lender’s Term B Loan, a closing fee (the “Closing Fee”) in an amount equal
to 2.00% of the stated principal amount of such Lender’s Term B Loan, payable to
such Lender from the proceeds of its Term B Loan as and when funded on the
Closing Date. Such Closing Fee will be in all respects fully earned, due and
payable on the Closing Date and nonrefundable and non-creditable thereafter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate

 

-70-



--------------------------------------------------------------------------------

otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided
that this Section 2.13(c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Incremental Revolving
Facility Loans, upon termination of the Incremental Revolving Facility
Commitments and (iii) in the case of the Term Loans, on the applicable Term
Facility Maturity Date; provided that (i) interest accrued pursuant to
Section 2.13(c) shall be payable on demand, and (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
(including any Swingline Loan) prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year). The applicable ABR or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Incremental Revolving Facility that the Eurocurrency Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
applicable currency shall be ineffective and in the case of any Borrowing
denominated in Dollars, such Borrowing shall be converted to or continued as on
the last day of the Interest Period applicable thereto as an ABR Borrowing, and
(ii) if any Borrowing Request requests a Eurocurrency Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Mandatory Costs) or L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

 

-71-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
L/C Issuer, as applicable, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in Sections 2.15(a) and (b) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or L/C Issuer, as applicable, the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or L/C Issuer, as applicable, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
L/C Issuer’s intention to claim compensation therefor; provided further that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Indemnified Taxes, or any Other Taxes, which
shall instead be governed by Section 2.17, or in respect of Excluded Taxes.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a

 

-72-



--------------------------------------------------------------------------------

request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in dollars
of a comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without withholding or deduction for any Indemnified Taxes or Other Taxes;
provided that, if an applicable withholding agent shall be required to withhold
or deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 2.17) the Administrative Agent, any Lender or any L/C Issuer, as
applicable, receives an amount equal to the sum it would have received had no
such withholding or deductions been made, (ii) the applicable withholding agent
shall make such withholding or deductions and (iii) the applicable withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each L/C Issuer, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes payable by the Administrative Agent, such Lender
or such L/C Issuer, as applicable, on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), and any Other Taxes (including Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an L/C
Issuer, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

-73-



--------------------------------------------------------------------------------

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to any payments under this Agreement shall deliver to the Borrower (with
a copy to the Administrative Agent), to the extent such Lender is legally
eligible to do so, at the time or times reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law, or as may reasonably be requested by the Borrower
or the Administrative Agent to permit such payments to be made without such
withholding tax or at a reduced rate; provided that, with respect to any
withholding tax imposed by any jurisdiction other than the United States, a
Lender shall not be required to provide any documentation if such Lender
reasonably determines that doing so would be materially disadvantageous to such
Lender.

(f) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two original copies of whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto), claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code ,
and that no interest payments are considered effectively connected income and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto), (iv) where the Foreign
Lender is not the beneficial owner (e.g., where the Foreign Lender is a
partnership or a participating Lender), duly completed copies of Internal
Revenue Service Form W-8IMY, together with appropriate forms and certificates
described in Sections 2.17(f)(i) through (iii) (additional Form W-8IMYs,
withholding statements and other information) as may be required (provided that
any certificate described in clause (iii)(x) may be provided by the Foreign
Lender on the beneficial owner’s behalf) or (v) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(g) In each of the circumstances described above, each Lender shall deliver such
forms, if legally eligible to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender. Each Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
United States of America or other taxing authorities for such purpose).

(h) Each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent two copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) on or before the date such
Lender becomes a party and upon the expiration of any form previously delivered
by such Lender.

(i) Notwithstanding any other provision of paragraphs (e), (f), (g) or (h), a
Lender shall not be required to deliver any form pursuant to this paragraph that
such Lender is not legally eligible to deliver.

 

-74-



--------------------------------------------------------------------------------

(j) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent or Lender
in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay as soon as reasonably practicable the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.17 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems in good faith to be
confidential) to the Loan Parties or any other person. Notwithstanding anything
to the contrary, in no event will any Lender be required to pay any amount to a
Loan Party the payment of which would place such Lender in a less favorable net
after-tax position than such Lender would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.

(k) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable L/C
Issuer or the Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower hereunder,
such funds shall be applied (i) first, towards

 

-75-



--------------------------------------------------------------------------------

payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal of Loans
and Unreimbursed Amounts then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
Unreimbursed Amounts then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Incremental Revolving Facility Loans or participations in
Letters of Credit or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Incremental
Revolving Facility Loans and participations in Letters of Credit and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender entitled thereto, then the Lender receiving such greater proportion shall
purchase participations in the Term Loans, Incremental Revolving Facility Loans
and participations in Letters of Credit and Swingline Loans of other Lenders
entitled thereto to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders entitled thereto ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Term Loans, Incremental Revolving Facility Loans and participations
in Letters of Credit and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letters of Credit to any assignee or participant. The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder

 

-76-



--------------------------------------------------------------------------------

to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the
future and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any
Incremental Revolving Facility Commitment or Incremental Revolving Facility
Loan, the Swingline Lender and the L/C Issuer), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Obligations and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided that,
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless, in the case of an assignment
of Term Loans, such assignee is a Lender, an Affiliate of a Lender or an
Approved Fund) and (ii) if in respect of any Incremental Revolving Facility
Commitment or Incremental Revolving Facility Loan, the Swingline Lender and the
L/C Issuer); provided that: (a) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment (including any amount
payable pursuant to Section 2.11(a)) and (b) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. No action
by or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04; provided that, if such
Non-Consenting Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

 

-77-



--------------------------------------------------------------------------------

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Administrative Agent), either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent, at any time
and from time to time following the date that is three months earlier than the
Hotel/Casino Scheduled Completion Date, (x) request Incremental Revolving
Facility Commitments in an aggregate amount not to exceed the Incremental Amount
from one or more Incremental Revolving Facility Lenders (which may include any
existing Lender) willing to provide such Incremental Revolving Facility
Commitments, as the case may be, in their own discretion, and (y) request
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments, as applicable, in an aggregate amount not to exceed the Incremental
Amount from one or more Incremental Term Lenders and/or Incremental Revolving
Facility Lenders (which may include any existing Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Facility Commitments, as the
case may be, in their own discretion. Any such notice shall set forth (i) the
amount of the Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments being requested (which shall be in minimum increments of
$2.5 million and a minimum amount of $5.0 million or equal to the remaining
amount available pursuant to clause (x) or (y) of the foregoing sentence, as
applicable, or such lesser amount as approved by the Administrative Agent),
(ii) the date on which such Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments are requested to become effective (any such date,
an “Increased Amount Date”), (iii) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be Term B
Loan Commitments or commitments to make term loans with pricing and/or
amortization and/or maturity and/or other terms different from the Term B Loans
(“Other Term Loans”) and (iv) prior to the Commencement of Operations, that the
Borrower is not in default on such date under any applicable material
Construction Contracts in effect on such date and is adhering in all material
respects to the then current Project Schedule (as defined in the Disbursement
Agreement).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided that (i) except as to pricing, amortization and final maturity date
(which shall, subject to clause (ii) and (iii) of this proviso, be determined by
the

 

-78-



--------------------------------------------------------------------------------

Borrower and the Incremental Term Lenders in their sole discretion), the Other
Term Loans shall have (x) substantially the same terms as the Term B Loans or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Other Term Loans shall be no earlier
than the Term B Facility Maturity Date, (iii) the weighted average life to
maturity of any Other Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Term B Loans, and (iv) any Incremental Revolving
Facility Lender shall be reasonably satisfactory to the Borrower and the
Administrative Agent; provided further that the interest rate margin in respect
of any Other Term Loan incurred prior to the date that is eighteen (18) months
after the Closing Date (which such rate shall be deemed to include all upfront
or similar fees or OID payable to all Lenders providing such Other Term Loan in
the initial primary syndication thereof) may not exceed the Applicable Margin
for the Term B Loans (which shall, for such purposes only, be deemed to include
all upfront or similar fees or OID payable to all Lenders providing the Term B
Loans in the initial primary syndication thereof) by more than  1⁄2 of 1% (it
being understood that any such increase may take the form of OID, with OID being
equated to the interest rates in a manner reasonably determined by the
Administrative Agent based on an assumed four-year life to maturity), or, if it
does so exceed such Applicable Margin (which shall, for such purposes only, be
deemed to include all upfront or similar fees or OID payable to all Lenders
providing the Term B Loans in the initial primary syndication thereof), such
Applicable Margin shall be increased so that the interest rate margin in respect
of such Other Term Loan incurred prior to the date that is eighteen (18) months
after the Closing Date (which such rate shall be deemed to include all upfront
or similar fees or OID payable to all Lenders providing such Other Term Loan in
the initial primary syndication thereof) is no more than  1⁄2 of 1% higher than
the Applicable Margin for the Term B Loans (which shall, for such purposes only,
be deemed to include all upfront or similar fees or OID payable to all Lenders
providing the Term B Loans in the initial primary syndication thereof). Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Loan Commitments evidenced thereby
as provided for in Section 9.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(ii) the Borrower shall be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments and the Loans to be made thereunder and the application of the
proceeds therefrom as if made and applied on such date.

(d) All Incremental Term Loans and Incremental Revolving Facility Commitments
and all obligations in respect thereof shall be Obligations under the Credit
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other Obligations under the Credit Agreement and the
other Loan Documents. Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that all Incremental Term Loans (other than Other Term Loans) in the
form of additional Term B Loans, when originally made, are included in each
Borrowing of outstanding Term B Loans, as applicable, on a pro rata basis. The
Borrower agrees that Section 2.16 shall apply to any conversion of Eurocurrency
Loans to ABR Loans reasonably required by the Administrative Agent to effect the
foregoing.

 

-79-



--------------------------------------------------------------------------------

SECTION 2.22. Refinancing Term Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional tranches of term loans
denominated in Dollars under this Agreement (“Refinancing Term Loans”), which
Refinances any Term Loan under this Agreement on a dollar-for-dollar basis (but
including any Refinancing Amount); provided that prior to the Commencement of
Operations, all of the Term Loans (and not any portion thereof) shall be
required to be Refinanced, if at all. Each such notice shall specify the date
(each, a “Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied;

(ii) the weighted average life to maturity of such Refinancing Term Loans shall
not be shorter than the then remaining weighted average life to maturity of the
Term B Loans at the time of such refinancing (or if longer, shall have a minimum
weighted average life to maturity required pursuant to any previously
established Refinancing Term Loan Amendment or Extension Amendment);

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to OID, upfront fees and interest rates which shall be as
agreed between the Borrower and the Lenders providing such Refinancing Term
Loans) shall be substantially identical to, or less favorable to the Lenders
providing such Refinancing Term Loans than, those applicable to the then
outstanding Term Loans or otherwise reasonably acceptable to the Administrative
Agent, except to the extent such covenants and other terms apply solely to any
period after the latest final maturity of the Term Loans and Incremental
Revolving Facility Commitments in effect on the Refinancing Effective Date
immediately prior to the borrowing of such Refinancing Term Loans; and

(iv) all Refinancing Term Loans and all obligations in respect thereof shall be
Obligations under the Credit Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations under
the Credit Agreement and the other Loan Documents and the Loan Parties and the
Collateral Agent shall enter into such amendments to the Security Documents as
may be requested by the Collateral Agent (which shall not require any consent
from any Lender) in order to ensure that the Refinancing Term Loans are provided
with the benefit of the applicable Security Documents on a pari passu basis with
the other Obligations.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Series”) of Refinancing Term Loans for all purposes of
this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, be designated as an
increase in any previously established Series of Refinancing Term Loans made to
the same Borrower.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrower, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (but which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

 

-80-



--------------------------------------------------------------------------------

SECTION 2.23. Extended Term Loans.

(a) The Borrower may at any time and from time to time request that all or any
portion of the Term Loans under any Facility (an “Existing Term Loan Facility”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.23. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established which shall be substantially identical to the Term Loans under the
Existing Term Loan Facility from which such Extended Term Loans are to be
converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans (including the maturity date) may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans
(including the maturity date) of such Existing Term Loan Facility to the extent
provided in the applicable Term Loan Extension Amendment;

(ii) the pricing with respect to the Extended Term Loans may be different than
the pricing for the Term Loans of such Existing Term Loan Facility and upfront
fees may be paid to the Extending Term Lenders, in each case, to the extent
provided in the applicable Term Loan Extension Amendment;

(iii) the Term Loan Extension Amendment may provide for other covenants and
terms that are reasonably acceptable to the Administrative Agent or that apply
solely to any period after the latest final maturity of the Term Loans and
Incremental Revolving Facility Commitments in effect on the effective date of
the Term Loan Extension Amendment immediately prior to the establishment of such
Extended Term Loans; and

(iv) no Extended Term Loans may be optionally prepaid prior to the date on which
the Term Loans under the Existing Term Loan Facility from which they were
converted are repaid in full unless such optional prepayment is accompanied by a
pro rata optional prepayment of the Term Loans under such Existing Term Loan
Facility.

(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans converted from
an Existing Term Loan Facility may, to the extent provided in the applicable
Term Loan Extension Amendment, be designated as an increase in any previously
establish Extension Series with respect to such Existing Term Loan Facility.

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Term
Loan Facility are requested to respond. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing

 

-81-



--------------------------------------------------------------------------------

Term Loan Facility converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (an “Extending Term Lender”) wishing to have all or any
portion of its Term Loans under the Existing Term Loan Facility subject to such
Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans under the Existing
Term Loan Facility which it has elected to request be converted into Extended
Term Loans (subject to any minimum denomination requirements reasonably imposed
by the Administrative Agent). In the event that the aggregate amount of Term
Loans under the Existing Term Loan Facility subject to Extension Elections
exceeds the amount of Extended Term Loans requested pursuant to the Extension
Request, Term Loans subject to Extension Elections shall be converted to
Extended Term Loans on a pro rata basis based on the amount of Term Loans
included in each such Extension Election.

(d) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other
Lender). Each Term Loan Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. All Extended Term Loans and all
obligations in respect thereof shall be Obligations under the Credit Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under the Credit Agreement and in connection
with any Term Loan Extension Amendment, the Loan Parties and the Collateral
Agent shall enter into such amendments to the Security Documents as may be
reasonably requested by the Collateral Agent (which shall not require any
consent from any Lender) in order to ensure that the Extended Term Loans are
provided with the benefit of the applicable Security Documents on a pari passu
basis with the other Obligations.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of the Loan Parties of each of the Loan Documents to which it
is a party, and the borrowings hereunder and the transactions forming a part of
the Closing Date Transactions (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by the Borrower and such Loan Parties and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
the Borrower

 

-82-



--------------------------------------------------------------------------------

or any such Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which the Borrower or any such Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in Section 3.02(b)(i) or (ii), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Closing Date Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of
Uniform Commercial Code financing statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such actions, consents and
approvals under Gaming Laws or Liquor Laws or from Gaming Authorities or Liquor
Authorities the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect, (e) such as have been made or
obtained and are in full force and effect or will be timely made or obtained and
be in full force and effect, (f) such actions, consents and approvals the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect and (g) filings or other actions listed on
Schedule 3.04.

SECTION 3.05. Financial Statements. The audited consolidated balance sheets of
CEC as at December 31, 2009, 2010 and 2011, and the related audited consolidated
statements of income and cash flows for such fiscal years, reported on by and
accompanied by a report from Deloitte & Touche LLP, copies of which have
heretofore been filed with the SEC, present fairly in all material respects the
consolidated financial position of CEC as at such date and the consolidated
results of operations and cash flows of CEC for the years then ended.

SECTION 3.06. No Material Adverse Effect. After the Closing Date, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

 

-83-



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties; Possession Under Leases.

In each case, as of the respective date set forth below, as applicable:

(a) As of the date of contribution of the applicable Contributed Assets, each of
the Borrower and its Subsidiaries has valid fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties (including all Mortgaged Properties) and has valid title to
its personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens.

(b) As of the Commencement of Operations, neither the Borrower nor any of its
Subsidiaries has defaulted under any leases to which it is a party, except for
such defaults as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All of the Borrower’s or Subsidiaries’
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.07(b), each of the
Borrower and its Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) As of the Commencement of Operations, each of the Borrower and its
Subsidiaries owns or possesses, or is licensed to use, all patents, trademarks,
service marks, trade names and copyrights, all applications for any of the
foregoing and all licenses and rights with respect to the foregoing necessary
for the present conduct of its business, without any conflict (of which the
Borrower has been notified in writing) with the rights of others, and free from
any burdensome restrictions on the present conduct of the Borrower, except where
such conflicts and restrictions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or except as set
forth on Schedule 3.07(c).

(d) As of the Closing Date, neither the Borrower nor any of its Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(e) Neither the Borrower nor any of its Subsidiaries is obligated as of the date
of contribution of the applicable Contributed Assets, under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein, except as permitted under
Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of the Borrower
and, as to each such subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any of the
Subsidiaries, except rights of employees to purchase Equity Interests in
connection with the Transactions or as set forth on Schedule 3.08(b).

 

-84-



--------------------------------------------------------------------------------

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of the Subsidiaries or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) The Borrower and each Subsidiary are in compliance in all material respects
with all Gaming Laws and Liquor Laws that are applicable to them and their
businesses, except where a failure to so comply would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Term B
Loans made on the Closing Date (a) to finance the Development and related
Project Costs (including, without limitation, to fund fees, expenses,
contingencies, debt service and financing costs related thereto), (b) after the
Hotel/Casino Commencement of Operations, to fund any working capital
requirements and for other general corporate purposes, including debt service
and repayment of the Bridge Funds, and (c) to pay fees and expenses incurred in
connection with the Term B Loans and the Transactions.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and its
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it and each such Tax return
is true and correct;

 

-85-



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries has timely paid or caused to be
timely paid all Taxes shown to be due and payable by it on the returns referred
to in Section 3.13(a) and all other Taxes or assessments that are due and
payable (or made adequate provision (in accordance with GAAP) for the payment of
all Taxes not yet due) with respect to all periods or portions thereof ending on
or before the applicable Credit Event, including in its capacity as a
withholding agent (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), which Taxes, if not paid
or adequately provided for, would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrower and its Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning the Borrower, the Subsidiaries, the Transactions and
any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date
and did not, taken as a whole, contain any untrue statement of a material fact
as of any such date or omit to state a material fact necessary in order to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which the Borrower, any of its
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) as of the most recent valuation
date preceding the date of this Agreement, no Plan has any material Unfunded
Pension Liability; (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) none of the Borrower, its Subsidiaries and the ERISA Affiliates
(A) has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably

 

-86-



--------------------------------------------------------------------------------

expected to be in reorganization or to be terminated or (B) has incurred or is
reasonably expected to incur any withdrawal liability to any Multiemployer Plan;
and (vi) none of the Borrower or its Subsidiaries has engaged in a “prohibited
transaction” (as defined in Section 406 of ERISA and Code Section 4975) in
connection with any employee pension benefit plan (as defined in Section 3(2) of
ERISA) that would subject the Borrower or any Subsidiary to tax.

(b) Each of the Borrower and its Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending or, to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that would reasonably be expected to result in liability
to the Borrower or any of its Subsidiaries.

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries,
(ii) each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is in compliance with the terms of such
permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased or
formerly owned, operated or leased, by the Borrower or any of its Subsidiaries
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws, and no Hazardous Material has been generated, owned, treated, stored,
handled or controlled by the Borrower or any of its Subsidiaries and transported
to or Released at any location in a manner that would reasonably be expected to
give rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws and (iv) there are no agreements in
which the Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the date hereof.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property (as defined in the Collateral Agreement)), when financing statements
and other filings specified in the Perfection Certificate are filed in the
offices specified in the Perfection Certificate, the Collateral Agent (for the
benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security

 

-87-



--------------------------------------------------------------------------------

for the Obligations to the extent perfection in such Collateral can be obtained
by filing Uniform Commercial Code financing statements, in each case prior and
superior in right to the Lien of any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property, in each case prior and superior in right to the Lien of
any other person, except for Permitted Liens (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date).

(c) Following the Post-Closing Collateral Requirement, the Mortgages executed
and delivered after the Closing Date pursuant to Section 5.10 will be effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable Lien on all of the applicable Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed or recorded in the
proper real estate filing or recording offices, and all relevant mortgage taxes
and recording charges are duly paid, the Collateral Agent (for the benefit of
the Secured Parties) shall have a perfected Lien on, and security interest in,
all right, title, and interest of the applicable Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to the Lien of any other person, except for Permitted Liens.

(d) Each of the Control Agreements, together with the Collateral Agreement, is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the accounts described therein and the proceeds and products thereof; provided
that licensing by the Gaming Authorities may be required to enforce and/or
exercise certain security interests and as may be otherwise limited by the
Gaming Laws. Upon the execution of the Collateral Agreement and each Control
Agreement, each such Control Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the accounts described therein and the proceeds and products thereof, as
security for the Obligations, in each case subject only to Permitted Liens.

(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise certain security interests and such enforcement and/or exercise
may be otherwise limited by the Gaming Laws and (ii) other than to the extent
set forth in the any foreign law pledge agreements (if any), neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date, all material Real Property owned by
the Borrower and the Subsidiary Loan Parties. As of the Closing Date, the
Borrower and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them in the Perfection Certificate.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by the Borrower and
the Subsidiary Loan Parties as the lessee and the addresses thereof. As of the
Closing Date, the Borrower and the Subsidiary Loan Parties have in all material
respects valid leases in all the Real Property set forth as being leased by them
as the lessee in the Perfection Certificate.

 

-88-



--------------------------------------------------------------------------------

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions
that occur on the Closing Date, (i) the fair value of the assets of the Borrower
and its Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, the Borrower does not intend to, and the Borrower does
not believe that it or any of its subsidiaries will, incur debts beyond their
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by them or any such subsidiary and the timing and
amounts of cash to be payable on or in respect of their Indebtedness or the
Indebtedness of any such subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

SECTION 3.21. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) the Borrower

 

-89-



--------------------------------------------------------------------------------

and each of its Subsidiaries owns, or possesses the right to use, all of the
patents, registered trademarks, registered service marks or trade names,
registered copyrights or mask works, domain names, applications and
registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
best knowledge of the Borrower, the Borrower and its Subsidiaries are not
interfering with, infringing upon, misappropriating or otherwise violating
Intellectual Property Rights of any person, and (c) no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened.

SECTION 3.23. Senior Debt. The Obligations will constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any subordinated Indebtedness permitted
to be incurred hereunder or any Permitted Refinancing Indebtedness in respect
thereof constituting subordinated Indebtedness.

ARTICLE IV

Conditions of Lending and Withdrawal

The obligations of (a) the Lenders (including any Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”) are subject to the satisfaction of the following conditions in
Section 4.01 and Section 4.02:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each L/C Credit Extension:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of an L/C Credit
Extension, the applicable L/C Issuer and the Administrative Agent shall have
received a Letter of Credit Application as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or L/C Credit Extension,
as applicable, no Event of Default or Default shall have occurred and be
continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing or L/C Credit Extension as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

 

-90-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, counsel for the Loan Parties and (ii) each local counsel
specified on Schedule 4.02(b), in each case, (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent and the Lenders
on the Closing Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent’s counsel.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation or certificate of formation of such Loan
Party has not been amended since the date of the last amendment thereto
disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and

(iii) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

 

-91-



--------------------------------------------------------------------------------

(d) Except for matters to be completed following the Closing Date in accordance
with Section 5.10(h) and/or as contemplated by the Post-Closing Collateral
Requirements, the elements of the Collateral and Guarantee Requirement required
to be satisfied on the Closing Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been released.

(e) On the Closing Date, after giving effect to the Transactions which are to be
completed on or prior to such date and the other transactions contemplated
hereby, the Borrower and its Subsidiaries shall have no outstanding Indebtedness
other than (i) the Loans and other extensions of credit under this Agreement and
(ii) other Indebtedness permitted pursuant to Section 6.01.

(f) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit B and signed by a Financial Officer of the Borrower confirming
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions to occur on the Closing Date.

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced at least one
(1) Business Day prior to the Closing Date, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Closing Date, including, to
the extent invoiced at least one (1) Business Day prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of Cahill Gordon and Reindel LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.

(h) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five
(5) Business Days prior to the Closing Date.

(i) The Administrative Agent shall have received executed copies of (i) the
Master Lease Agreement and (ii) the Lease Guaranty, in each case in a form
reasonably satisfactory to the Administrative Agent.

(j) The Administrative Agent shall have received an executed copy of the
Completion Guarantee.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

 

-92-



--------------------------------------------------------------------------------

SECTION 4.03. Delivery of Documents in Connection with First Withdrawal. On or
prior to the date of the first withdrawal from the Club Loan Proceeds Account
(and, with respect to clause (f) below, the General Loan Proceeds Account), the
Administrative Agent shall have received (or waived such receipt, as
applicable):

(a) Plans, Etc. A complete set of all available Plans and Specifications with
respect to the Club requested to be delivered, including a site plan (showing
all necessary approvals, utility connections and site improvements) and all
available inspection and test records and reports made by or for the Loan
Parties or their architects);

(b) Consultant’s Report. A report from the Construction Consultant to the effect
that (i) it has received and reviewed the construction related items required by
the Disbursement Agreement as of the date of such report in respect of the Club
and certifications from the professionals of record asserting that (a) the
available Plans and Specifications with respect to the Club have been approved
to the extent required at such time by all applicable Governmental Authorities
and (b) the improvements as shown by the Plans and Specifications with respect
to the Club will comply with applicable zoning and other Laws in all material
respects and (ii) construction of the improvements with respect to the Club,
along with all necessary roads and utilities, are expected to be finished on or
before the Scheduled Completion Date with respect to the Club;

(c) Insurance Coverage. Evidence of insurance required pursuant to Section 5.02.

(d) Progress and Construction Schedules. A projected construction schedule
showing the anticipated timeline for development of the Club;

(e) Project Budget. The Project Budget with respect to the Club; and

(f) Contributed Assets; Post-Closing Collateral Requirements. A certificate from
a Responsible Officer of the Borrower certifying that the Contributed Assets
have been contributed to the Borrower and the Borrower has completed all
Post-Closing Collateral Requirements (other than such requirements for which the
Administrative Agent has extended and/or waived the relevant completion).

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that the Borrower may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries (to the extent they exceed
estimated liabilities) are acquired by the Borrower or a Wholly-Owned Subsidiary
of the Borrower in such liquidation or dissolution, except

 

-93-



--------------------------------------------------------------------------------

that Subsidiary Loan Parties may not be liquidated into Subsidiaries that are
not Loan Parties and Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Required Insurance Coverage.

(a) The Borrower, at its expense, shall maintain and deliver to the
Administrative Agent certificates of insurance evidencing the following:

(i) commercial general liability insurance with limits of not less than $1.0
million per occurrence combined single limit and $2.0 million in the aggregate
where applicable for the policy period extended to cover: (1) contractual
liability assumed by the Borrower, (2) independent contractors liability,
(3) broad form property damage liability, (4) products & completed operations
coverage on an “if any” basis, (5) waiver of subrogation against the Collateral
Agent, (6) severability of interest provision, and (7) personal & advertising
injury liability;

(ii) automobile liability insurance including coverage on owned, hired and
non-owned automobiles with bodily injury and property damage limits of not less
than $1.0 million per occurrence combined single limit, with a waiver of
subrogation against the Collateral Agent;

(iii) umbrella/excess liability in excess of commercial general liability,
automobile liability and employers’ liability coverages with a limit of
liability of not less than $50.0 million per occurrence;

(iv) all-risk property (special cause of loss) insurance on the improvements and
betterments in an amount not less than the full insurable value on a replacement
cost basis of the insured improvements and personal property related thereto.
During the construction period, if the general property insurance coverage does
not apply, property insurance shall be written in a so-called “Builder’s Risk
Completed Value Non-Reporting Form” with no coinsurance requirement and shall
contain a provision granting the insured permission to occupy prior to
completion to the extent commercially available;

(v) terrorism insurance for certified acts of terrorism on the improvements and
betterments in an amount not less than the full insurable value on a replacement
cost basis of the insured improvements and personal property related thereto to
the extent that such coverage is commercially available at a commercially
reasonable price. It is further understood that such coverage may be provided by
a captive insurance company (a “Captive Insurance Company”) except with respect
to losses which are not reinsured by the federal government under TRIA which
shall be reinsured by an insurance company having an A.M. Best rating of not
less than

 

-94-



--------------------------------------------------------------------------------

“A-” VII. Such reinsurance agreements between such Captive Insurance Company and
all such reinsurance companies providing the referenced reinsurance shall
provide for direct access to such reinsurers through a direct access cut-through
endorsement for all named insureds, loss payees and mortgagees. The Agents and
Lenders hereby acknowledge and agree that Romulus Risk and Insurance Company,
Inc. is an acceptable Captive Insurance Company for providing such certified
terrorism coverage for the Borrower;

(vi) workers’ compensation and employers’ liability insurance in accordance with
the applicable laws of the state of Nevada. The policy limit under the
employers’ liability insurance section shall not be less than $1.0 million for
any one accident; and

(vii) if any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each applicable Loan Party to, (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent.

(b) Policy Requirements. All insurance policies shall (i) be issued by an
insurance company having a rating of “A-” VII or better by A.M. Best Co., in
Best’s Rating Guide (except for terrorism coverage as discussed in
Section 5.02(a)(v)), (ii) include “Credit Suisse AG, Cayman Islands Branch, as
Collateral Agent, its successors and/or assigns as their interest may appear” as
additional insureds on all liability insurance and as mortgagee and loss payee
on property and flood insurance (as applicable), (iii) be endorsed to show that
the Borrower’s insurance shall be primary and all insurance carried by the
Collateral Agent or Lenders is strictly excess and secondary and shall not
contribute with the Borrower’s insurance as it relates to the Mortgaged
Property, (iv) provide that the Collateral Agent is to receive thirty (30) days
written notice prior to cancellation in accordance with the applicable policy’s
provisions or as required by law, (v) be evidenced by a certificate of insurance
to be provided to the Collateral Agent, (vi) include either policy or binder
numbers on the ACORD form, and (vii) be in amounts as described in the
requirements above. It is agreed and understood that all policies required by
the Loan Documents including this Section 5.02, shall be subject to commercially
reasonable deductibles and/or retentions for businesses of similar size and
quality. It is further agreed and understood that all insurance coverage
required by the Loan Documents including this Section 5.02, may be effected
under blanket policies covering the Mortgaged Property and other property and
assets of CEC and its Subsidiaries not part of the Mortgaged Property.

(c) Evidence of Insurance; Payment of Premiums. The Borrower shall deliver to
the Administrative Agent, as soon as practicable with the endeavor to be at
least five (5) days before the expiration of an existing policy, evidence
acceptable to the Administrative Agent of the continuation of the coverage of
the expiring policy. If the Administrative Agent has not received satisfactory
evidence of such continuation of coverage in the time frame herein specified,
the Administrative Agent shall notify the Borrower of such situation and provide
the Borrower with 30 days to cure such situation. If the situation has not be
cured within that 30 day period, the Administrative Agent shall have the right,
but not the obligation, to purchase such insurance for the Administrative
Agent’s interest only. Any amounts so disbursed by the Administrative Agent
pursuant to this Section shall be repaid by the Borrower within 10 days after
written demand therefor. Nothing contained in this Section shall require the
Agents or the Lenders to incur any expense or take any action hereunder, and
inaction by the Agents or the Lenders shall never be considered a waiver of any
right accruing to the Agents or the Lenders on account on this

 

-95-



--------------------------------------------------------------------------------

Section. The payment by the Administrative Agent of any insurance premium for
insurance which the Borrower is obligated to provide hereunder but which the
Administrative Agent believes has not been paid, shall be conclusive between the
parties as to the legality and amounts so paid. The Borrower agrees to pay all
premiums on such insurance as they become due, and will not permit any condition
to exist on or with respect to the Mortgaged Property which would wholly or
partially invalidate any insurance thereon.

(d) No Liability. The Administrative Agent shall not by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any such
insurance, incur any liability for the form or legal sufficiency of insurance
contracts, solvency of insurers, or payment of losses, and the Borrower hereby
expressly assumes full responsibility therefor and all liability, if any,
thereunder.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all material
lawful claims which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
Tax, assessment, charge, levy or claim so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and (b) the
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc.. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days following the end of each fiscal year (commencing with the
fiscal year beginning after the Hotel/Casino Commencement of Operations), a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and, commencing with the second fiscal year
beginning after the Hotel/Casino Commencement of Operations, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower of annual reports on Form 10-K of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) within 60 days following the end of each of the first three fiscal quarters
of each fiscal year (commencing with the first full fiscal quarter after the
Hotel/Casino Commencement of Operations), a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of the Borrower and its Subsidiaries as of the close of such fiscal quarter and
the consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth (commencing with the
second fiscal year after the Hotel/Casino Commencement of Operations) in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in

 

-96-



--------------------------------------------------------------------------------

all material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on Form
10-Q of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter in which the Financial
Performance Covenants are applicable, setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the Financial Performance Covenants and (y) concurrently with any delivery of
financial statements under paragraph (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies, a certificate of
the accounting firm opining on or certifying such statements stating whether
they obtained knowledge during the course of their examination of such
statements of any Default or Event of Default (which certificate may be limited
to accounting matters and disclaim responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of the Borrower;

(e) within 90 days after the beginning of each fiscal year (commencing with the
fiscal year beginning after the Commencement of Operations), a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
the Lenders); and

(h) promptly upon request by the Administrative Agent on behalf of the Lenders
from time to time, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA PATRIOT
Act.

 

-97-



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect; and

(e) promptly after the same are available, copies of any written communication
to Borrower or any of its Subsidiaries from any Gaming Authority advising it of
a material violation of, or material non-compliance with, any Gaming Law by the
Borrower or any of its Subsidiaries.

SECTION 5.06. Compliance with Laws; Compliance with Construction Contracts.

(a) Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, including all Gaming Laws and Liquor
Laws, except that the Borrower and its Subsidiaries need not comply with any
laws, rules, regulations and orders of any Governmental Authority then being
contested by any of them in good faith by appropriate proceedings, and except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

(b) Comply in all respects with its respective obligations and enforce all of
its respective rights under all Construction Contracts, except where the failure
to so comply or enforce its rights would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the

 

-98-



--------------------------------------------------------------------------------

Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to the Borrower to
discuss the affairs, finances and condition of the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied (including, in connection with any collateral assignment to the
Collateral Agent of the guaranteed maximum price contract with respect to the
Club, the use of commercially reasonable efforts to obtain from the counterparty
to such contract a customary, as determined by the Borrower in good faith,
consent to such assignment or such consent that is reasonably acceptable to the
Collateral Agent), all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents, subject in
each case to paragraph (g) below.

(b) If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the Borrower) in an amount greater than $1.0 million is acquired by the Borrower
or any Subsidiary Loan Party after the Closing Date, including pursuant to the
contributions of the Contributed Assets (in each case other than (x) assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and (y) assets that are
not required to become subject to Liens in favor of the Collateral Agent
pursuant to Section 5.10(g) or the Security Documents) will (i) as promptly as
practicable notify the Collateral Agent thereof and (ii) take or cause the
Subsidiary Loan Parties to take such actions as shall be reasonably requested by
the Collateral Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition (which for this
Section 5.10(c) shall include the improvement of any Real Property that was not
Owned Real Property that results in it qualifying as Owned Real Property) of and
will grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such Owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date, including
pursuant to the contributions of the Contributed Assets, pursuant to
documentation substantially in the form of the Mortgages or in such other

 

-99-



--------------------------------------------------------------------------------

form as is reasonably satisfactory to the Collateral Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable Liens subject to no other
Liens except Permitted Liens at the time of perfection thereof, record or file,
and cause each such Subsidiary Loan Party to record or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Additional
Mortgages and pay, and cause each such Subsidiary Loan Party to pay, in full,
all Taxes, fees and other charges payable in connection therewith, in each case
subject to paragraph (g) below. Unless otherwise waived by the Collateral Agent,
with respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a title insurance policy and a
survey and otherwise comply with the Collateral and Guarantee Requirements
applicable to Mortgages and Mortgaged Property.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after Closing Date, including pursuant to the contributions of the
Contributed Assets and if such Subsidiary is a Wholly-Owned Domestic Subsidiary
(other than a Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary
and other than, at the Borrower’s option, any Immaterial Subsidiary), within ten
(10) Business Days after the date such Wholly-Owned Domestic Subsidiary is
formed or acquired, notify the Collateral Agent thereof and, within twenty
(20) Business Days after the date such Wholly-Owned Domestic Subsidiary is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Domestic Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Domestic Subsidiary owned by or on behalf of the Borrower
or any Subsidiary Loan Party, subject in each case to paragraph (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date, including pursuant to the contributions of the
Contributed Assets and if such Subsidiary is a “first tier” Foreign Subsidiary,
within ten (10) Business Days after the date such Foreign Subsidiary is formed
or acquired, notify the Collateral Agent thereof and, within twenty
(20) Business Days after the date such Foreign Subsidiary is formed or acquired
or such longer period as the Collateral Agent shall agree, cause the Collateral
and Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of the Borrower or any Subsidiary
Loan Party, subject in each case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided that
the Borrower shall not effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change (it being understood
that, subject to the foregoing, any Loan Party may change the name under which
it conducts its business or its corporate name, trade name, trademarks, brand
name or other public identifiers).

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other provisions of the Loan Documents with respect to
Collateral need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease or any Real
Property owned in fee that is not Owned Real Property, (ii) any vehicle,
(iii) cash, deposit accounts and securities accounts (other than the Interest
Reserve Account, the Club Loan Proceeds Account, the General Loan Proceeds
Account and the Company Account) (it being understood

 

-100-



--------------------------------------------------------------------------------

and agreed (1) that the Lien of the Collateral Agent may extend to the assets
referred to in this clause (iii) pursuant to the terms of the Collateral
Agreement, but that such Lien need not be perfected to the extent perfection
requires any action other than the filing of customary financing statements (and
all representations, warranties, covenants and other terms of the Loan Documents
with respect to Collateral shall be construed accordingly) and (2) that there
shall be no lockbox arrangements nor any control agreements relating to the
Borrower’s and its subsidiaries’ bank accounts) (other than the Interest Reserve
Account, the Club Loan Proceeds Account, the General Loan Proceeds Account and
the Company Account), (iv) any Equity Interests owned on or acquired after
Closing Date (other than (x) Equity Interests in the Borrower or, (y) in the
case of any person which is a Wholly-Owned Subsidiary, Equity Interests in such
person issued or acquired after such person became a Wholly-Owned Subsidiary) in
accordance with this Agreement if, and to the extent that, and for so long as
doing so would violate applicable law or regulation (including any Gaming Law or
regulation) or a shareholder agreement or other contractual obligation (in each
case, after giving effect to Section 9-406(d), 9-407(a) or 9-408 of the Uniform
Commercial Code and other applicable law) binding on such Equity Interests,
(v) any assets owned on or acquired after Closing Date to the extent that, and
for so long as, taking such actions would violate applicable law or regulation
(including any Gaming Law or regulation) or an enforceable contractual
obligation (after giving effect to Section 9-406(d), 9-407(a), 9-408 or 9-409 of
the Uniform Commercial Code and other applicable law) binding on such assets
that existed at the time of the acquisition thereof and was not created or made
binding on such assets in contemplation or in connection with the acquisition of
such assets (except in the case of assets (1) owned on Closing Date or
(2) acquired after the Closing Date with Indebtedness of the type permitted
pursuant to Section 6.01(i) that is secured by a Permitted Lien) permitted by
this Agreement or (vi) those assets as to which the Administrative Agent and the
Borrower shall reasonably determine that the costs or other consequences of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby. Notwithstanding anything to
the contrary in this Agreement, the Collateral Agreement, or any other Loan
Document, (x) the Administrative Agent may grant extensions of time for, or
waive the requirements to obtain, the creation or perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (y) Liens required to be granted
from time to time pursuant to the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and, to the extent appropriate in the applicable
jurisdiction, as otherwise agreed between the Administrative Agent and the
Borrower and (z) the Administrative Agent and the Borrower may make such
modifications to the Security Documents, and execute and/or consent to such
easements, covenants, rights of way or similar instruments, as are reasonable or
necessary in connection with the Site Preparation and/or otherwise in connection
with the Development.

(h) The Borrower shall or shall cause the applicable Subsidiary Loan Parties to
take such actions set forth on Schedule 5.10(h) within the timeframes set forth
for the taking of such actions on Schedule 5.10(h) (or within such longer
timeframes as the Administrative Agent shall permit in its reasonable
discretion) (it being understood and agreed that all representations, warranties
and covenants of the Loan Documents with respect to the taking of such actions
are qualified by the non-completion of such actions until such time as they are
completed or required to be completed in accordance with this Section 5.10(h)).

SECTION 5.11. Contribution of Contributed Assets. Use commercially reasonable
efforts to cause, as promptly as practicable after the Closing Date, the
contribution of the Contributed Assets to the Borrower (to the extent not
contributed to the Borrower on or prior to the Closing Date).

 

-101-



--------------------------------------------------------------------------------

SECTION 5.12. Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

SECTION 5.13. Accounts. Maintain, and cause each of the other Loan Parties to
maintain, the Club Loan Proceeds Account, the General Loan Proceeds Account, the
Interest Reserve Account, the Company Account and other accounts specifically
required under this Agreement or the Disbursement Agreement, if any, with
JPMorgan Chase Bank, N.A. or such other financial institution reasonably
acceptable to the Administrative Agent.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided that, upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that, other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries, (i) Indebtedness of any Subsidiary that is not a
Subsidiary Loan Party owing to the Borrower or any Subsidiary Loan Parties shall
be subject to Section 6.04 and (ii) Indebtedness of the Borrower to any
Subsidiary and Indebtedness of the Borrower or any Subsidiary Loan Party to any
Subsidiary that is not a Subsidiary Loan Party (the “Subordinated Intercompany
Debt”) shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

 

-102-



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the connection with the Development or in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets (other than the Contributed Assets), which Indebtedness in each case
exists at the time of such acquisition, merger, consolidation or amalgamation
and is not created in contemplation of such event and where such acquisition,
merger, consolidation or amalgamation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided that (A) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (B) immediately after
giving effect to such acquisition, merger, consolidation or amalgamation, the
assumption and incurrence of any Indebtedness and any related transactions, the
Borrower shall be in Pro Forma Compliance;

(i) (i) Capital Lease Obligations, mortgage financings and other purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, so long as
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) after giving effect to the issuance, incurrence
or assumption of such Indebtedness, the Borrower shall be in Pro Forma
Compliance, and (ii) any Permitted Refinancing Indebtedness in respect thereof;
provided that the aggregate principal amount of Indebtedness outstanding
pursuant to this Section 6.01(i) shall not, at any time prior to the
Commencement of Operations, exceed $25.0 million;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness in an aggregate principal amount outstanding not to
exceed $20.0 million;

(l) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with the Development, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided that no such agreements shall
give rise to Indebtedness for borrowed money);

(m) after the Commencement of Operations, (i) Guarantees by the Borrower or any
Subsidiary Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan
Party permitted to be incurred under this Agreement (subject to the proviso at
the end of this Section 6.01(m)), (ii) by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are

 

-103-



--------------------------------------------------------------------------------

permitted by Section 6.04 (other than Section 6.04(v)), and (iii) by any
Subsidiary that is not a Subsidiary Loan Party of Indebtedness of another
Subsidiary that is not a Subsidiary Loan Party; provided that Guarantees by the
Borrower or any Subsidiary Loan Party under this Section 6.01(m) shall be
permitted prior to the Commencement of Operations to the extent such Guarantees
are of Indebtedness of the Borrower or any Subsidiary Loan Party or are
subordinated to the Obligations;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) after the Commencement of Operations, (i) other Indebtedness so long as
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) after giving effect to the issuance, incurrence
or assumption of such Indebtedness, the Total Leverage Ratio on a Pro Forma
Basis shall not be greater than 5.00 to 1.00 and (ii) Permitted Refinancing
Indebtedness in respect thereof; provided, however, that Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties that is outstanding pursuant
to clause (r)(i) shall not at any time exceed $10.0 million in the aggregate;

(s) Junior Capital in an aggregate principal amount not to exceed $25.0 million
at any one time outstanding;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) [reserved];

 

-104-



--------------------------------------------------------------------------------

(w) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for the Borrower’s
and the Subsidiaries’ ordinary course of operations (such Indebtedness, the
“Overdraft Line”), which Indebtedness may be secured under the Security
Documents;

(x) Indebtedness incurred on behalf of (or, after the Commencement of
Operations, representing Guarantees of Indebtedness thereof) joint ventures not
in excess, at any one time outstanding, of $5.0 million; provided that the
Guarantees of such Indebtedness shall be permitted to the extent such Guarantees
are subordinated to the Obligations pursuant to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

(y) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder; and

(z) all premium (if any, including tender premiums), expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (y) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that, if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 6.01(a) through (z) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.01(a) through (z),
the Borrower shall, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

-105-



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries or on the
Contributed Assets existing on the Closing Date (provided that any Liens
securing Indebtedness in excess of $1.0 million individually and $5.0 million in
the aggregate shall only be permitted under this paragraph (a) to the extent
such Lien is set forth on Schedule 6.02(a)), and any modifications,
replacements, renewals or extensions thereof; provided that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Swap Agreements and the Overdraft Line secured pursuant to the Security
Documents) or permitted in respect of any Mortgaged Property by the terms of the
applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided that such Lien (i) does not apply to the Contributed Assets or any
other property or assets of the Borrower or any of the Subsidiaries not securing
such Indebtedness at the date of the acquisition of such property or asset
(other than after acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such date and which Indebtedness and
other obligations are permitted hereunder and require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (ii) such Lien is not created in contemplation of or in
connection with such acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens,
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

-106-



--------------------------------------------------------------------------------

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in
connection with the Transactions or in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in connection with the Transactions (to the
extent such encumbrances would not reasonably be expected to materially impair
the completion or operation of the Development) or in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Section 6.01(i) (limited to the assets financed with such Indebtedness and
any accessions thereto and the proceeds and products thereof and related
property); provided that (i) individual financings provided by one lender may be
cross-collateralized to other financings provided by such lender or its
Affiliates and incurred under Sections 6.01(i) and (ii) no such Lien shall
consist of a mortgage on the Mortgaged Properties comprising Contributed Assets
that is senior in priority to or pari passu with the Mortgages securing the
Obligations;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds and products
thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens described on Schedule 6.02(a), and any modifications, replacements,
renewals or extensions thereto and/or Liens in respect of arrangements similar
thereto; provided that any modification, replacement, renewal, extension or
arrangement similar thereto is not adverse to the interests of the Lenders when
taken as a whole in any material respect (as determined in good faith by the
Borrower);

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card chargebacks
and similar obligations or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

 

-107-



--------------------------------------------------------------------------------

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Subsidiary Loan Party securing Indebtedness of a Subsidiary that is not a
Subsidiary Loan Party permitted under Section 6.01;

(u) [reserved];

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint ventures;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Permitted Encumbrances; provided that the same do not (i) materially
interfere with the development, construction or operation of the Development on
the Project Site or (ii) result in a Material Adverse Effect or a judgment of
foreclosure on any part of the Mortgaged Properties;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

 

-108-



--------------------------------------------------------------------------------

(bb) Liens securing insurance premiums financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that,
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in the
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on deposits securing Swap Agreements that were entered into in the
ordinary course of business and not entered into for speculative purposes;

(ee) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $20.0 million; provided that, if such Liens extend to all
or any portion of the Collateral, such Liens shall be subordinated to the Liens
granted under the Loan Documents pursuant to a Second Lien Intercreditor
Agreement or on customary terms pursuant to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

(ff) any amounts held by a trustee in the funds and accounts under an indenture
securing any escrow arrangements or revenue bonds issued for the benefit of the
Borrower or any Subsidiary;

(gg) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact the Development in an adverse
manner granted in connection with the leases contemplated under Section 6.05(n)
or otherwise entered into in connection with the Transactions;

(hh) Second Priority Liens on Collateral;

(ii) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by Loan Parties,
(ii) no portion of the Mortgaged Property ceases to be subject to a Mortgage and
(iii) the gross acreage and footprint of the Mortgaged Property remains
unaffected in any material respect;

(jj) from and after the lease or sublease of any interest pursuant to
Section 6.05(n) or (p), any reciprocal easement agreement entered into between a
Loan Party and the holder of such interest;

(kk) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Borrower or any of its Subsidiaries; and

(ll) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property), and
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the applicable Indebtedness at the time the
original Lien became a Lien permitted hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement.

 

-109-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Section 6.02(a) through (ll) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (ll), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses. In
addition, with respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 270 days of the acquisition of such property or (ii) by
any Foreign Subsidiary regardless of when such property was acquired and
(b) with respect to any property owned by the Borrower or any Domestic
Subsidiary, (i) if at the time the lease in connection therewith is entered
into, (A) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (B) after giving effect to the entering into of
such lease, the Borrower shall be in Pro Forma Compliance and (ii) if such Sale
and Lease-Back Transaction is of property owned by the Borrower or any Domestic
Subsidiary as of the Closing Date, the Net Proceeds therefrom are used to prepay
the Term Loans to the extent required by Section 2.11(b); provided further that
the Borrower or the applicable Domestic Subsidiary shall receive at least fair
market value (as determined by the Borrower in good faith) for any property
disposed of in any Sale and Lease-Back Transaction pursuant to
Section 6.03(a)(i) or (b) (as approved by the Board of Directors of the Borrower
in any case of any property with a fair market value in excess of $5.0 million);
and provided further that (x) the Net Proceeds of Sale and Lease-Back
Transactions permitted by this Section 6.03 in any fiscal year shall not, at any
time prior to the Commencement of Operations, exceed $10.0 million and (y) any
such Net Proceeds received prior to the Commencement of Operations are used to
repay the Term B Loans.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

 

-110-



--------------------------------------------------------------------------------

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided that (A) Investments made after the Closing
Date by the Borrower or any Subsidiary Loan Party pursuant to clause (i) in
Subsidiaries that are not Subsidiary Loan Parties, (B) intercompany loans made
after the Closing Date by the Borrower or any Subsidiary Loan Party to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii) and
(C) Guarantees after the Closing Date by the Borrower or any Subsidiary Loan
Party of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
pursuant to clause (iii) shall not be permitted under this Section 6.04(b);
provided further that intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations and
intercompany sales of the Borrower and the Subsidiaries shall not be subject to
the preceding proviso;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(h));

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$1.0 million in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of any Parent Entity solely to the extent
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this paragraph (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

 

-111-



--------------------------------------------------------------------------------

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $15.0
million and 1.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 (plus any returns of
capital actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus (ii) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(j)(ii), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that, if any
Investment pursuant to this paragraph (j) is made in any person that is not a
Subsidiary of the Borrower at the date of the making of such Investment and such
person becomes a Subsidiary of the Borrower after such date, such Investment
shall, at the election of the Borrower, thereafter be deemed to have been made
pursuant to paragraph (b) above and shall cease to have been made pursuant to
this paragraph (j) for so long as such person continues to be a Subsidiary of
the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) [reserved];

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) after the Commencement of Operations, Investments of a Subsidiary acquired
after the Closing Date or of an entity merged into the Borrower or merged into
or consolidated with a Subsidiary after the Closing Date, in each case, (i) to
the extent such acquisition, merger or consolidation was or is permitted under
this Section 6.04 or Section 6.05 and (ii) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, consolidation or amalgamation and were in existence on the date of such
acquisition, merger, consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of any Parent Entity, the Borrower or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of any Parent
Entity, so long as no cash is actually advanced by the Borrower or any of the
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower or any Parent Entity;

(r) Investments in joint ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or

 

-112-



--------------------------------------------------------------------------------

related establishments or facilities within the Development, which Investments
may be made pursuant to (or in lieu of) dispositions in the manner contemplated
under Sections 6.05(p) or received in consideration for dispositions under
Sections 6.05(p);

(s) Investments consisting of Restricted Payments permitted by Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) [reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or the
applicable Subsidiary;

(x) Investments by the Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(y) [reserved];

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for or
with the proceeds of Qualified Equity Interests of the Borrower; provided that
such Investments are not included in any determination of the Cumulative Credit;

(cc) to the extent constituting Investments, any Loan Party may consummate a
transaction permitted by Section 6.05 and any Loan Party may take actions
permitted pursuant to Section 6.07;

(dd) any Investment made pursuant to the Master Lease Agreement and any
Operations Management Agreement; and

(ee) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and the Subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business.

 

-113-



--------------------------------------------------------------------------------

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the Borrower), (iii) the sale of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale or disposition of Permitted Investments in
the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary if the Borrower determines in good faith that
such liquidation, dissolution or change in form is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders or (v) any
Subsidiary may merge, consolidate or amalgamate into or with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its Subsidiaries shall have complied with the
requirements of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by the Borrower or a Subsidiary Loan
Party to a Subsidiary that is not a Subsidiary Loan Party in reliance on this
paragraph (c) shall not (1) prior to the Commencement of Operations, be
permitted and (2) thereafter, in the aggregate exceed, (x) in any fiscal year of
the Borrower, $3.5 million and (y) $10.0 million unless, with respect to clause
(y) above, no Default or Event of Default exists or would result therefrom and
immediately after giving effect to such sales, transfers, leases or other
dispositions, the Borrower is in Pro Forma Compliance;

 

-114-



--------------------------------------------------------------------------------

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that (i) no Default or Event
of Default exists or would result therefrom, (ii) with respect to any such sale,
transfer, lease or other disposition with aggregate gross proceeds (including
noncash proceeds) in excess of $10.0 million, immediately after giving effect
thereto, the Borrower is in Pro Forma Compliance, (iii) the Net Proceeds thereof
are applied in accordance with Section 2.11(b), (iv) with respect to any sale,
transfer or other disposition in excess of $5.0 million, such disposition is for
at least 75% cash consideration; provided that for purposes of this clause (iv),
(1) the amount of any liabilities (as shown on the Borrower’s or any
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Subsidiary of the Borrower (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or otherwise cancelled in connection with such transaction, (2) any
notes or other obligations or other securities or assets received by the
Borrower or a Subsidiary of the Borrower from such transferee that are converted
by the Borrower or such Subsidiary of the Borrower into cash within 180 days of
the receipt thereof (to the extent of the cash received), (3) any Designated
Non-Cash Consideration received by the Borrower or any of the Subsidiaries in
such Asset Sale having an aggregate fair market value (as determined in good
faith by the Borrower), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (3) that is at that time
outstanding, not to exceed $25.0 million (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) and (4) with respect
to any lease of assets by the Borrower or a Subsidiary that constitutes a
disposition, receipt of lease payments over time on market terms (as determined
in good faith by the Borrower) where the payment consideration is at least 75%
cash consideration shall, in each case, be deemed to be cash and (v) prior to
the Commencement of Operations, the aggregate gross proceeds (including noncash
proceeds) of dispositions pursuant to this Section 6.05(g) shall not exceed
$10.0 million in any fiscal year of the Borrower;

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided that
following any such merger, consolidation or amalgamation involving the Borrower,
the Borrower is the surviving corporation;

(i) leases, licenses, easements, or subleases or sublicenses of any real or
personal property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or its
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of the definition of “Net Proceeds”;

(l) [reserved];

 

-115-



--------------------------------------------------------------------------------

(m) [reserved];

(n) subject to the last paragraph of this Section 6.05, the Borrower and its
Restricted Subsidiaries may enter into any leases, subleases, easements or
licenses with respect to any of its Real Property;

(o) any disposition made pursuant to the Master Lease Agreement and any
Operations Management Agreement;

(p) the (i) lease, sublease or license of any portion of the Development to
persons who, either directly or through Affiliates of such persons, intend to
operate or manage nightclubs, bars, restaurants, recreation, spa, pool, exercise
or gym facilities, or entertainment or retail venues or similar or related
establishments or facilities within the Development and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such lease and subleases generally and/or entered into connection with the
Development (collectively, the “Venue Easements”, and together with any such
leases or subleases, collectively the “Venue Documents”); provided that (A) no
Event of Default shall exist and be continuing at the time any such Venue
Document is entered into or would occur as a result of entering into such Venue
Document, (B) the Loan Parties shall be required to maintain control (which may
be through required contractual standards) over the primary aesthetics and
standards of service and quality of the business being operated or conducted in
connection with any such leased, subleased or licensed space and (C) no Venue
Document or operations conducted pursuant thereto would reasonably be expected
to materially interfere with, or materially impair or detract from, the
operation of the Development; provided further that upon request by the
Borrower, the Collateral Agent on behalf of the Secured Parties shall provide
the tenant, subtenant or licensee under any Venue Document with a subordination,
non-disturbance and attornment agreement substantially in the form of Exhibit
G-1 or Exhibit G-2 hereto, as applicable, or in such other form as is reasonably
satisfactory to the Collateral Agent and the applicable Loan Party;

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of the Development; provided that
in each case such dedication or other dispositions are in furtherance of, and do
not materially impair or interfere with the use or operations (or intended use
or operations) of, the Development;

(r) the granting of easements, rights of way, rights of access and/or similar
rights to any Governmental Authority, utility providers, cable or other
communication providers and/or other parties providing services or benefits to
the Development, the Real Property held by the Loan Parties or the public at
large that (i) do not in any case materially detract from the value of the Real
Property, taken as a whole, and (ii) would not reasonably be expected to
interfere in any material respect with the construction, development or
operation of the Development or the Real Property; and

(s) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.

 

-116-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 6.05, subsection (n)
above shall be subject to the additional provisos that: (a) no Event of Default
shall exist and be continuing at the time such transaction, lease, sublease,
easement or license is entered into, (b) such transaction, lease, sublease,
easement or license would not reasonably be expected to materially interfere
with, or materially impair or detract from, the operation of the Development,
and (c) no lease, sublease, easement nor license may provide that a Loan Party
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee; provided that the Collateral Agent on behalf of the
Secured Parties shall provide the tenant under any such lease or sublease or
licensee under any such license or easement holder under such easement (at the
request of the Borrower) with a subordination, non-disturbance and attornment
agreement substantially in the form of Exhibit G-1 or Exhibit G-2 hereto, as
applicable, with such changes as the Collateral Agent may reasonably approve or
in such other form as is reasonably satisfactory to the Collateral Agent and the
applicable Loan Party. To the extent any Collateral is sold or disposed of in a
transaction expressly permitted by this Section 6.05 to any person other than
the Borrower or any Subsidiary Loan Party, such Collateral shall be sold or
disposed of free and clear of the Liens created by the Loan Documents (provided
that, for the avoidance of doubt, with respect to any disposal consisting of an
operating lease or license, the underlying property retained by the Borrower or
such Subsidiary Loan Party will not be so released), and the Administrative
Agent shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any Equity Interests of the Borrower or set
aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the Borrower)
(the foregoing, “Restricted Payments”); provided, however, that the following
shall be permitted:

(a) Restricted Payments by any Subsidiary of the Borrower to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower (or, in the case of non-Wholly-Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Borrower or such Subsidiary) based on their relative ownership interests);

(b) (x) Restricted Payments in respect of (i) overhead, legal, accounting and
other professional fees and expenses of any Parent Entity, (ii) fees and
expenses related to any public offering or private placement of debt or equity
securities of any Parent Entity whether or not consummated, (iii) franchise
taxes and other fees, taxes and expenses in connection with the maintenance of
the Borrower’s (and any Parent Entity’s) existence and any Parent Entity’s
ownership of the Borrower, (iv) payments permitted by Section 6.07(b) (other
than clauses (vii) and (xxiii) thereof), and (v) customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers,
directors and employees of any Parent Entity, in each case in order to permit
any Parent Entity to make such payments; provided that in the case of clauses
(i), (ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrower and its subsidiaries and (y) Restricted Payments to
any direct or indirect parent company of the Borrower that files a consolidated
U.S. federal tax return that includes the Borrower and its Subsidiaries, in each
case in an amount not to exceed the amount that the Borrower and its
Subsidiaries would

 

-117-



--------------------------------------------------------------------------------

have been required to pay in respect of federal, state or local taxes (as the
case may be) if the Borrower and its Subsidiaries paid such taxes directly as a
stand-alone taxpayer (or stand-alone group); provided further that Restricted
Payments permitted by Section 6.06(b)(x)(i) and (ii) shall not in the aggregate
exceed $5.0 million in any fiscal year of the Borrower;

(c) after the Hotel/Casino Commencement of Operations, Restricted Payments in an
aggregate amount not to exceed the outstanding amount of the Bridge Funds;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Restricted Payments in an aggregate amount equal to the portion, if any, of
the Cumulative Credit on such date that the Borrower elects to apply to this
Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided that, after giving effect to such Restricted
Payment, the Borrower and its Subsidiaries shall be in Pro Forma Compliance; and
provided further that (A) no Club Excess Cash Flow received by the Borrower
shall be utilized to make Restricted Payments under this clause (e) until the
occurrence of the Offer End Date and (B) Restricted Payments under this clause
(e) shall only be permitted so long as each of the Master Lease Agreement and
any Operations Management Agreement is in full force and effect and no event of
default has occurred and is continuing thereunder;

(f) Restricted Payments in connection with the consummation of the Transactions;

(g) [reserved];

(h) [reserved];

(i) to the extent constituting Restricted Payments, the payment of Project Costs
as permitted pursuant to the Disbursement Agreement;

(j) any Restricted Payment made under the Master Lease Agreement or any
Operations Management Agreement, to the extent each applicable agreement is in
full force and effect and no event of default has occurred and is continuing
thereunder;

(k) Restricted Payments in an aggregate amount not to exceed an amount equal to
50% of Declined Excess Cash Flow in respect of each period for which a Cash Flow
Offer is made;

(l) Restricted Payments to any Parent Entity to finance any Investment permitted
to be made pursuant to Section 6.04 (other than an Investment consisting of the
purchase of the Equity Interests of any Parent Entity); provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10; and

(m) Restricted Payments up to an amount contributed as capital contributions to
the Borrower or received through issuances of Equity Interests and used to fund
Project Costs at any time that the conditions to funding disbursements for
Project Costs under the Disbursement Agreement were not satisfied.

 

-118-



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of the Borrower in a transaction involving aggregate
consideration in excess of $5.0 million, unless such transaction is
(i) otherwise required under this Agreement or (ii) upon terms no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of the Board of Directors of the
Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of the Borrower;

(ii) loans or advances to employees or consultants of any Parent Entity, the
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, the
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrower and its Subsidiaries);

(v) transactions pursuant to the Transaction and permitted transactions,
agreements and arrangements in existence on the Closing Date and, to the extent
involving aggregate consideration in excess of $5.0 million, set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders when taken as a whole in any material respect (as
determined in good faith by the Borrower) and other transactions, agreements and
arrangements described on Schedule 6.07, and any amendment thereto or similar
transactions, agreements or arrangements entered into by the Borrower or any of
the Subsidiaries to the extent such amendment is not adverse to the Lenders when
taken as a whole in any material respect (as determined in good faith by the
Borrower);

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar

 

-119-



--------------------------------------------------------------------------------

rights with employees, officers or directors, and (C) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract and transactions
pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) any purchase by a Parent Entity of the Equity Interests of the Borrower;

(ix) incurrence of Junior Capital in compliance with Section 6.01 and the
repayment, prepayment, repurchase, redemption or other acquisition or retirement
for value of any such Junior Capital;

(x) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is, in the good faith determination of
the Borrower, qualified to render such letter, which letter states that (i) such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view;

(xii) the payment of all fees, expenses, bonuses and awards related to the
Transactions;

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(xiv) [reserved];

(xv) any transactions made pursuant to the Master Lease Agreement or any
Operations Management Agreement;

(xvi) the issuance, sale, transfer of Equity Interests of the Borrower to any
Parent Entity in connection with capital contributions by such Parent Entity to
the Borrower;

(xvii) the issuance of Equity Interests to the management of any Parent Entity,
the Borrower or any Subsidiary in connection with the Transaction;

(xviii) payments by any Parent Entity, the Borrower and the Subsidiaries
pursuant to tax sharing agreements among such Parent Entity, the Borrower and
the Subsidiaries on customary terms that require each party to make payments
when such taxes are due or refunds received of amounts equal to the
consolidated, combined or similar income tax and franchise liabilities and
refunds generated by each such party calculated on a separate return basis and
payments to the party generating tax benefits and credits of amounts equal to
the value of such tax benefits and credits made available to the group by such
party;

 

-120-



--------------------------------------------------------------------------------

(xix) [reserved];

(xx) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Board of Directors of the Borrower in
good faith, (ii) made in compliance with applicable law and (iii) otherwise
permitted under this Agreement;

(xxi) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxii) transactions between the Borrower or any of its Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity;

(xxiii) transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(h), 6.04(o), 6.04(x), 6.05(b) or 6.06;

(xxiv) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of CEC
and the Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to the Borrower and the Subsidiaries);

(xxv) [reserved]; or

(xxvi) the payment of Project Costs as permitted pursuant to the Disbursement
Agreement and the reimbursement of Affiliates of the Loan Parties permitted
under Section 4.3 of the Disbursement Agreement.

Notwithstanding the foregoing, for purposes of the restrictions set forth in
this Section 6.07, CEC and its Affiliates (other than the Borrower and its
Subsidiaries) shall not be considered Affiliates of the Borrower or its
Subsidiaries with respect to any transaction, so long as such transaction is in
the ordinary course of business or pursuant to the Master Lease Agreement, the
Drai Lease, the agreements listed in Schedule 6.07, a management agreement or a
shared services agreement entered into with either or the Borrower and/or its
Subsidiaries or, in each case, amendments, modifications or supplements thereto,
or replacements thereof, that are not materially adverse to the Borrower or its
Subsidiaries.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted or anticipated to be
conducted by any of them on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, or any business or
activity pursuant to any Operations Management Agreement.

 

-121-



--------------------------------------------------------------------------------

SECTION 6.09. Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Limitation on Payments and Modifications of Indebtedness; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders taken as a whole (as determined in good
faith by the Borrower)), the articles or certificate of incorporation, by-laws,
limited liability company operating agreement, partnership agreement or other
organizational documents of the Borrower or any Subsidiary Loan Party.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any Indebtedness of
the Borrower or any Subsidiary that is expressly subordinate to the Obligations
(“Junior Financing”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Financing (other than, in each case, Junior
Capital) except for (A) Refinancings with Permitted Refinancing Indebtedness
permitted by Section 6.01, (B) payments of regularly scheduled interest and fees
due thereunder, other non-accelerated and non-principal payments thereunder,
scheduled payments thereon necessary to avoid the Junior Financing to constitute
“applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing, (C) payments or distributions in respect
of all or any portion of the Junior Financing with the proceeds contributed to
the Borrower by any Parent Entity from the issuance, sale or exchange by any
Parent Entity of Qualified Equity Interests made within eighteen months prior
thereto, (D) the conversion of any Junior Financing to Equity Interests of the
Borrower or any Parent Entity, and (E) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom and after giving effect
to such payment or distribution the Borrower would be in Pro Forma Compliance,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.09(b)(i)(E), such election to be specified in
a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be applied; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders taken as a whole
(as determined in good faith by the Borrower) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders taken as a whole (as determined in good faith by the Borrower) or
(B) otherwise comply with the definition of “Permitted Refinancing Indebtedness”
or constitute Junior Capital.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

 

-122-



--------------------------------------------------------------------------------

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not more restrictive, taken as a
whole, than the restrictions contained in the Loan Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

 

-123-



--------------------------------------------------------------------------------

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or

(Q) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
Sections 6.09(c)(A) through (P); provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Financial Performance Covenants.

(a) Permit the Senior Secured Leverage Ratio on the last day of (i) the fourth
full fiscal quarter ending after the Commencement of Operations and each of
three fiscal quarters thereafter, to exceed 5.25 to 1.00, (ii) each of four
fiscal quarters thereafter, to exceed 5.00 to 1.00 and (iii) each fiscal quarter
thereafter, to exceed 4.75 to 1.00.

(b) Permit Consolidated EBITDA for any fiscal quarter specified below to be less
than the amount specified below for such fiscal quarter:

 

Fiscal Quarter   Minimum EBITDA  

The first full fiscal quarter ending after the Commencement of Operations

  $ 5.875 million   

The second full fiscal quarter ending after the Commencement of Operations

  $ 7.5 million   

The third full fiscal quarter ending after the Commencement of Operations

  $ 7.5 million.   

SECTION 6.11. Fiscal Year. Change the fiscal year-end of the Borrower to a date
other than December 31; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change their fiscal year to end on any other
day reasonably acceptable to the Administrative Agent, in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year end.

SECTION 6.12. Maintenance Capital Expenditures. Make any Maintenance Capital
Expenditure, except that:

(a) During any fiscal year of the Borrower, the Borrower or any Subsidiary may
make Maintenance Capital Expenditures so long as the aggregate amount thereof
(excluding expenditures made pursuant to Sections 6.12(b), (c) or (d)) does not
exceed for such fiscal year an amount equal to $4.0 million.

 

-124-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 6.12, to
the extent that the aggregate amount of Maintenance Capital Expenditures made by
the Borrower and the Subsidiaries in any fiscal year of the Borrower pursuant to
Section 6.12(a) is less than the amount permitted for such fiscal year, the
amount of such difference may be carried forward and used to make Maintenance
Capital Expenditures in the immediately following fiscal year.

(c) In addition to the Maintenance Capital Expenditures permitted pursuant to
Section 6.12(a), the Borrower and any of the Subsidiaries may make Maintenance
Capital Expenditures at any time in an amount not to exceed the portion, if any,
of the Cumulative Credit on the date of such Maintenance Capital Expenditure
that the Borrower elects to apply to this Section 6.12(c), such election to be
specified in a written notice of a Responsible Officer of the Borrower.

(d) In addition to the Maintenance Capital Expenditures permitted pursuant to
Section 6.12(a), the Borrower and any of the Subsidiaries may make Maintenance
Capital Expenditures during any fiscal period in which the Senior Secured
Leverage Ratio of the Borrower was not greater than 4.25 to 1.00 as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 5.04.

SECTION 6.13. Automatic Extension of Existing Ground Lease. Voluntarily exercise
its right under Section 1.3 of the Existing Ground Lease to stop the automatic
extension of the “Term” (as defined in the Existing Ground Lease) in a manner
that would cause such Term to expire prior to the Expiration Date (as defined in
the Master Lease Agreement) unless (a) an Event of Default (as defined in the
Master Lease Agreement) shall have occurred and be continuing, (b) the Master
Lease Agreement shall cease to remain in full force and effect or (c) the
Existing Ground Lease shall cease to remain in full force and effect.

ARTICLE VI(A)

CEC Covenants and Guarantees

CEC covenants and agrees with each Lender that, so long as this Agreement shall
remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing:

(a) CEC shall make or shall cause to be made, pursuant to and in accordance with
the terms of the Completion Guarantee, the Cash Contributions, which shall be
deposited into the Company Account, upon the terms and subject to the
Disbursement Agreement. CEC shall deliver to the Administrative Agent, at the
time of delivery of financial statements pursuant to Section 5.04 in respect of
each fiscal quarter, a certificate of a Responsible Officer of CEC reporting
CEC’s Consolidated Net Worth with respect to each such fiscal quarter
(commencing with the first full fiscal quarter of CEC after the Closing Date).
If, at any time on or prior to the Commencement of Operations, CEC’s
Consolidated Net Worth is less than $500.0 million as of the last day of any
applicable fiscal quarter (as reported on such certificate), then (unless the
Cash Contributions shall have previously been funded in full or CEC

 

-125-



--------------------------------------------------------------------------------

shall have already provided Credit Support in a prior fiscal quarter) CEC shall
(A) fund into the Company Account the remaining unfunded amount, if any, under
the Completion Guarantee or (B) provide to the Administrative Agent cash
collateral, letters of credit (which may be unfunded standby letters of credit)
or other credit support reasonably satisfactory to the Administrative Agent
(such cash collateral, letters of credit and other credit support, the “Credit
Support”) with respect to such remaining unfunded amount, in each case within
five (5) Business Days following the delivery of such certificate, to secure its
obligations under the Completion Guarantee. In the event CEC shall have funded
any amounts or provided any Credit Support under the Completion Guarantee prior
to the Commencement of Operations, upon the Commencement of Operations, any
amount remaining in the Company Account shall be returned to CEC and/or all
Credit Support provided by CEC shall be returned to CEC or terminated. In
addition, if CEC’s Consolidated Net Worth is greater than or equal to $500.0
million as of the last day of any fiscal quarter (as reported on any certificate
of a Responsible Officer of CEC) at any time when the Company Account has been
funded by CEC and/or the Administrative Agent is holding any Credit Support
provided by CEC, then CEC may withdraw any and all amounts on deposit in the
Company Account and/or the Administrative Agent shall promptly return to CEC or
terminate all such Credit Support at such time.

(b) The obligations and liabilities of CEC under clause (a) of this Article
VI(A) shall automatically terminate without delivery of any instrument or
performance of any act by any party as of the earlier of (i) the date upon which
the Completion Guarantee shall have been funded in full in accordance with its
terms and (ii) the Commencement of Operations, and CEC shall have no liability
under clause (a) of this Article VI(A) from and after such date. The maximum
aggregate liability of CEC (and the maximum aggregate amount of cash required to
be expended) under or pursuant to clause (a) of this Article VI(A) or the
Completion Guarantee at any time shall be the remaining unfunded amount under
the Completion Guarantee at such time.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made; provided that the inaccuracy of any
representation or warranty contained only in the Disbursement Agreement shall
constitute an Event of Default hereunder only to the extent such inaccuracy
constitutes a Disbursement Agreement Event of Default;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
provided that the failure to pay any amount due under the Disbursement Agreement
(and not otherwise due hereunder) shall constitute an Event of Default hereunder
only to the extent such failure to pay constitutes a Disbursement Agreement
Event of Default;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in (b) above) due under any
Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days; provided
that the failure to pay any amount due under the Disbursement Agreement (and not
otherwise due hereunder) shall constitute an Event of Default hereunder only to
the extent such failure to pay constitutes a Disbursement Agreement Event of
Default;

 

-126-



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Sections 5.01(a) (with
respect to the Borrower), 5.05(a), 5.08 or 6.10;

(e) default shall be made in the due observance or performance by the Borrower
or any Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from a Foreign Subsidiary’s failure to duly observe
or perform any such covenant, condition or agreement) after notice thereof from
the Administrative Agent to the Borrower; provided that the failure to perform
or comply with any such provision of the Disbursement Agreement shall constitute
an Event of Default hereunder only to the extent such failure to perform or to
comply constitutes a Disbursement Agreement Event of Default;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this Section 7.01(f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or any Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary (other than as permitted hereunder); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

 

-127-



--------------------------------------------------------------------------------

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $10.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or any Material Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA or (v) the Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject the Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by the Borrower or any Loan Party not to be a legal, valid
and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document and to extend to assets that
are material to the Borrower and the Loan Parties on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or except from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or to file Uniform Commercial Code continuation statements or take the actions
described on Schedule 3.04 and except to the extent that such loss is covered by
a lender’s title insurance policy and the Collateral Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the guarantees pursuant to
the Guarantee Agreement or the pledges pursuant to the Security Documents by the
Borrower and the Subsidiary Loan Parties securing any of the Obligations shall
cease to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by the Borrower or any Subsidiary Loan
Party not to be in effect or not to be legal, valid and binding obligations
(other than in accordance with the terms thereof); provided that no Event of
Default shall occur under this Section 7.01(l) if the Loan Parties cooperate
with the Secured Parties to replace or perfect such security interest and Lien,
such security interest and Lien is replaced and the rights, powers and
privileges of the Secured Parties are not materially adversely affected by such
replacement;

(m) the occurrence of a License Revocation with respect to a license issued to
the Borrower or any Subsidiary by any Gaming Authority with respect to gaming
operations at any gaming facility of the Borrower or any Subsidiary that
continues for 30 calendar days to the extent that such License Revocation,
together with all prior License Revocations that are still in effect, would
reasonably be expected to have a Material Adverse Effect; or

(n) the Commencement of Operation shall not have occurred on or prior to
March 31, 2015;

 

-128-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(g); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(g), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02. Remedies upon Event of Default. Without limiting any other rights
or remedies of the Administrative Agent, the Collateral Agent or the Lenders
provided for elsewhere in this Agreement, the other Loan Documents, or by
applicable Law, or in equity, or otherwise:

(a) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent, on behalf of the Lenders, may take possession of the
Mortgaged Properties to complete the Development, pay all Project Costs and
commence the operation thereof, acquire or exercise any rights under the Loan
Documents to take title to any portions of the Contributed Assets not yet
contributed, cure any defaults by the Borrower under the Mortgages and do
anything which is necessary or appropriate in its sole judgment, acting on
behalf of the Lenders and as directed from time to time by the Required Lenders,
to fulfill the obligations of the Borrower to the Lenders under this Agreement
and the other Loan Documents, including either the right to avail itself of and
procure performance of existing Construction Contracts or let any Construction
Contracts with the same contractors or others. Without restricting the
generality of the foregoing and for the purposes aforesaid, the Administrative
Agent, on behalf of the Lenders, is permitted, in its capacity as agent or
through any sub-agents or subcontractors, upon taking possession of the
Mortgaged Properties, whether directly or through the appointment of a receiver:
to complete the Development and commence the operation thereof; to acquire or
exercise any rights under the Loan Documents to take title to any portions of
the Contributed Assets not yet contributed or to acquire any other interests in
real property necessary for or useful in the completion of the Development; to
use undisbursed funds remaining in the Loan Disbursement Account, the
Construction Disbursement Account or the Company Account or which may be
reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the Term B Loan Commitment, to complete the
Development, pay all Development Costs and commence the operation thereof; to
make changes in the Final Plans and Specifications which shall be necessary or
desirable to complete the construction of the Development in substantially the
manner contemplated by such Final Plans and Specifications; to retain or employ
new general contractors, subcontractors, architects, engineers and inspectors as
shall be required for said purposes; to pay, settle or compromise all existing
bills and claims,

 

-129-



--------------------------------------------------------------------------------

which may be liens or security interests, or to avoid such bills and claims
becoming Liens against the Mortgaged Properties; to execute all applications and
certificates, to prosecute and defend all actions or proceedings in connection
with the construction and operation of the Development; to take action and
require such performance as it deems necessary under any of the bonds to be
furnished hereunder and to make settlements and compromises with the surety or
sureties thereunder, and in connection therewith, to execute instruments of
release and satisfaction; and to do any and every act in furtherance of the
foregoing as it shall deem reasonable and necessary in its sole discretion.

(b) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may withhold, or cause to be withheld, further withdrawals
of the proceeds of the Loans from the Club Loan Proceeds Account and/or the
General Loan Proceeds Account.

(c) Upon the occurrence and during the continuance of any Event of Default, the
Required Lenders may direct the Administrative Agent and the Collateral Agent
to, and the Administrative Agent and Collateral Agent thereupon shall, on behalf
of the Lenders, without notice to (except as expressly provided for in any Loan
Document) or demand upon Borrower, which are expressly waived by the Borrower
(except as to notices expressly provided for in any Loan Document), proceed to
protect, exercise and enforce their rights and remedies under the Loan Documents
against the Borrower and any other Loan Party and such other rights and remedies
as are provided by law or equity.

(d) Any right, remedy, privilege or power of any Secured Party shall be
exercised by the Collateral Agent and not by any Secured Party individually. The
order and manner in which the Lenders’ rights and remedies are to be exercised
shall be determined by the Required Lenders and all payments received by the
Administrative Agent and the Lenders, or any of them, shall be applied as
provided for herein. No application of payments under this clause (d) will cure
any Event of Default, or prevent acceleration, or continued acceleration, of
amounts payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of the Lenders hereunder or thereunder or at law
or in equity.

SECTION 7.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of any
Financial Performance Covenant, until the expiration of the 10th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), any Parent Entity and/or
the Borrower shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of any Parent Entity and/or
the Borrower (and, with respect to any Parent Entity, in each case, to
contribute any such cash to the capital of the Borrower (collectively, the “Cure
Right”), and upon the receipt by the Borrower of such cash (the “Cure Amount”)
pursuant to the exercise by any Parent Entity and/or the Borrower of such Cure
Right, such Financial Performance Covenant shall be recalculated giving effect
to a pro forma adjustment by which Consolidated EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Performance
Covenants and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; provided that (i) in each eight-fiscal-quarter period there
shall be no more than five fiscal quarters in which the Cure Right is exercised,
(ii) the Cure Right may not be exercised in any fiscal quarter that immediately
follows two consecutive fiscal quarters in which the Cure Right was exercised,
(iii) for purposes of this Section 7.03, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenants and (iv) for the avoidance of doubt, in connection with
the recalculation of the Senior Secured Leverage Ratio as of the end of such
applicable quarter, the cash received in connection with the exercise of the
Cure Right after

 

-130-



--------------------------------------------------------------------------------

the end of such fiscal quarter shall not be included in the determination of the
Total First Lien Senior Secured Net Debt used in such recalculation. If, after
giving effect to the adjustments in this paragraph, the Borrower shall then be
in compliance with the requirements of the Financial Performance Covenants, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenants as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenants that had
occurred shall be deemed cured for this purposes of the Agreement.

SECTION 7.04. Termination of Master Lease Agreement. The Administrative Agent,
on behalf of the Lenders, shall have the right, upon the occurrence and during
the continuance of any Event of Default hereunder or any “Event of Default”
under Section 12.1 of the Master Lease Agreement, to cause the Borrower to
terminate the Master Lease Agreement, with ninety (90) days’ prior written
notice to the Borrower and the Lessee; provided, however, that, if such Event of
Default hereunder or “Event of Default” under such Section 12.1 of the Master
Lease Agreement is waived and/or cured in accordance with the terms of this
Agreement or the Master Lease Agreement, as applicable, during such ninety
(90) day period, such termination shall not be effective and such notice of
termination shall be deemed to have not been given; and provided further that,
notwithstanding any termination of the Master Lease Agreement, the Drai Lease
shall survive any such termination of the Master Lease Agreement and the
Borrower (or the successor in interest to the Property, as the case may be)
shall assume all rights and obligations of the Lessee under the Drai Lease upon
such termination of the Master Lease Agreement, unless the Drai Lease is
otherwise terminable in accordance with its terms and is so terminated pursuant
thereto. The Administrative Agent, on behalf of the Lenders, shall have the
right, if the Master Lease Agreement is otherwise terminable pursuant to the
terms of this Section 7.04, to terminate the Drai Lease if the Drai Lease is
otherwise terminable pursuant to its terms at such time.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, including
any duty to give direction to the Disbursement Agent under the Disbursement
Agreement, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08) (it being
understood and agreed that the Administrative Agent shall have the right but not
the obligation to request any such direction), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the other Loan Parties that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such

 

-131-



--------------------------------------------------------------------------------

other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(b) The Administrative Agent, each Lender, the Swingline Lender and each L/C
Issuer hereby irrevocably designate and appoint the Collateral Agent as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender, the Swingline Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Collateral Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Collateral Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (c) except as expressly set forth herein, the Collateral
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of the
other Loan Parties that is communicated to or obtained by the bank serving as
Collateral Agent or any of its Affiliates in any capacity. The Collateral Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. The Collateral Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Collateral Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and the exculpatory provisions below shall apply to such agents
or attorneys in-fact.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own

 

-132-



--------------------------------------------------------------------------------

gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrower or any other Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by such Agent under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of the Borrower or
any other Loan Party to perform its obligations hereunder or thereunder. Neither
the Administrative Agent nor the Collateral Agent shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party. The provisions of this Article VIII (other than Section 8.09 which
benefits, and may be enforced by, the Loan Parties) are solely for the benefit
of the Administrative Agent, the Collateral Agent, the Disbursement Agent and
the Lenders, and neither Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may also rely upon the statements made to it orally or by
telephone and believed by it to be made by the proper person and shall not incur
any liability for relying thereon. The Administrative Agent may deem and treat
the Lender specified in the Register with respect to any amount owing hereunder
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action,
provided that such Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable requirements of law. The
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans. Each party to
this Agreement acknowledges and agrees that the Administrative Agent will use an
outside service provider for the tracking of all UCC financing statements
required to be filed pursuant to the Loan Documents and notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that such service provider will be deemed to be acting at the
request and on behalf of Borrower and the other Loan Parties. No Agent shall be
liable for any action taken or not taken by such service provider.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders and the
Collateral Agent. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders, provided that, unless and until the Administrative Agent shall
have received such

 

-133-



--------------------------------------------------------------------------------

directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
except to the extent that this Agreement requires that such action be taken only
with the approval of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.08).

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of the Borrower or
any other Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or Collateral Agent to any Lender, the
Swingline Lender or any L/C Issuer. Each Lender, the Swingline Lender and each
L/C Issuer represents to the Administrative Agent and the Collateral Agent that
it has, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, Collateral Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Loan Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective portions of the total Term
Loans and Incremental Revolving Facility Commitments (or, if the Incremental
Revolving Facility Commitments shall have terminated, in accordance the
Incremental Revolving Facility Commitments in effect immediately prior to such
termination) held on the date on which indemnification is sought, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against the Administrative
Agent or the Collateral Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under or in connection with any of
the foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or the Collateral Agent’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. The agreements in this Section 8.07 shall survive the payment of
the Loans and all other amounts payable hereunder.

 

-134-



--------------------------------------------------------------------------------

SECTION 8.08. Agents in Their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any other Loan
Party as though such persons were not the Administrative Agent and Collateral
Agent hereunder and under the other Loan Documents. If the Administrative Agent
or the Collateral Agent is at any time also a Lender hereunder, with respect to
the Loans made by it, the Administrative Agent and the Collateral Agent shall
each have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent and the Collateral Agent in
their individual capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of the
Borrower so long as no Event of Default under Section 7.01(b), (c), (h) or
(i) is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that, if the retiring Agent shall
notify the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

Any resignation by an Administrative Agent pursuant to this Section who is also
an L/C Issuer and/or Swingline Lender shall also constitute its resignation as
L/C Issuer and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and Swingline Lender, (b) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

-135-



--------------------------------------------------------------------------------

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize each of the Collateral Agent and Administrative Agent, at
its option and in its

 

-136-



--------------------------------------------------------------------------------

discretion, to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document and the guarantees provided by the Loan
Parties or any guarantor under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations and expense
reimbursement claims to the extent no claim therefor has been made), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document (and the Administrative Agent or Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) to any person other than a
Loan Party, (iii) subject to Section 9.08, if the release of such Lien is
approved, authorized or ratified in writing in accordance with Section 9.08,
(iv) pursuant to Section 9.18, or (v) if the property subject to such Lien is
owned by CEC, or by any guarantor under the Guarantee Agreement, upon release of
CEC or such guarantor from its guaranty obligations pursuant to Section 9.18,
Article VI(A) or the Guarantee Agreement, as the case may be. Without in any way
diminishing the authority granted to the Collateral Agent under the preceding
sentence, within ten (10) days after written request by the Collateral Agent at
any time, each of the Lenders agrees to confirm in writing the Collateral
Agent’s authority to release its interest in particular types or items of
property in accordance with this Section and the failure of any Lender to
deliver any such requested confirmation shall be deemed to be a confirmation by
such Lender of the Collateral Agent’s authority.

SECTION 8.13. Syndication Agent and Join Lead Arrangers. Neither the Syndication
Agent nor any of the Joint Lead Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 8.14. Intercreditor Matters. The Administrative Agent and Collateral
Agent shall be authorized from time to time on and after the Closing Date,
without the consent of any Lender, to execute or to enter into amendments of,
and amendments and restatements of, any Second Lien Intercreditor Agreement and
additional and replacement intercreditor agreements, in each case in order to
effect the subordination of and to provide for certain additional rights,
obligations and limitations in respect of, any Liens required by the terms of
this Agreement to be Second Priority Liens or other Liens junior to the
Obligations, that are, in each case, incurred in accordance with Article VI of
this Agreement, and to establish certain relative rights as between the holders
of the Obligations and the holders of the Indebtedness secured by such Second
Priority Liens or other Liens junior to the Obligations. Without in any way
diminishing the authority granted to the Collateral Agent under the preceding
sentence, within ten (10) days after written request by the Collateral Agent at
any time, each of the Lenders agrees to confirm in writing the Collateral
Agent’s authority to execute and deliver such documents in accordance with this
Section and the failure of any Lender to deliver any such requested confirmation
shall be deemed to be a confirmation by such Lender of the Collateral Agent’s
authority.

SECTION 8.15. Observation; Construction Consultant.

(a) Exculpation. It is expressly understood and agreed that no Agent is under
any duty to supervise or to observe the work of construction, and that any such
observation by or on behalf of any Agent is for the sole purpose of protecting
the interests of Agents and the Lenders with respect to the Mortgaged
Properties. Failure to observe the work or any part thereof shall not constitute
a waiver of any Agent’s rights hereunder. Observation not followed by notice of
Default shall not constitute a waiver of any Default then existing; nor shall it
constitute an acknowledgment that there has been or will be compliance with the
Plans and Specifications or applicable legal requirements or that the
construction is free from defective materials or workmanship.

(b) Authority of Construction Consultant. The Borrower acknowledges that (i) the
Construction Consultant has been retained by Administrative Agent and
Disbursement Agent on behalf of, and with the consent of, the Lenders, to act as
a consultant and only as a consultant to Administrative

 

-137-



--------------------------------------------------------------------------------

Agent and Disbursement Agent in connection with the construction of the
Development, (ii) except as provided in the Loan Documents, the Construction
Consultant shall in no event or under any circumstance have any power or
authority to make any decision or to give any approval or consent or to do any
other act or thing which is binding upon Administrative Agent and Disbursement
Agent or the Lenders and any such purported decision, approval, consent, act or
thing by the Construction Consultant on behalf of the Administrative Agent and
the Disbursement Agent or the Lenders shall be void and of no force or effect,
(iii) except as provided in the Loan Documents, notwithstanding the
recommendations of the Construction Consultant, the Administrative Agent, the
Disbursement Agent and the Lenders reserve the right to make any and all
decisions required to be made by the Administrative Agent, the Disbursement
Agent and the Lenders under this Agreement and to give or refrain from giving
any and all consents or approvals required to be given by Administrative Agent,
Disbursement Agent or the Lenders under this Agreement and to accept or not
accept any matter or thing required to be accepted by the Administrative Agent,
the Disbursement Agent or the Lenders under this Agreement, without in any
instance being bound or limited in any manner or under any circumstance
whatsoever by any opinion expressed or not expressed, or advice given or not
given, or information, confirmation form or report provided or not provided, by
the Construction Consultant to the Administrative Agent, the Disbursement Agent,
the Lenders or any other Person with respect thereto, and (iv) except as
provided in the Loan Documents, the Administrative Agent, the Disbursement Agent
and the Lenders reserve the right in their sole and absolute discretion to
disregard or disagree, in whole or in part, with any opinion expressed, advice
given or information, confirmation form or report furnished or provided by the
Construction Consultant to the Administrative Agent, the Disbursement Agent, the
Lenders or any other Person. Notwithstanding the foregoing, the parties
acknowledge that the Administrative Agent and Disbursement Agent are unwilling
to be responsible for making certain decisions relating to the administration
and disbursement of the Term B Facility and that therefore the right to grant
(or withhold) certain approvals as specified herein or in the Disbursement
Agreement has been expressly given to the Construction Consultant by the
Borrower and Lenders. The Construction Consultant has not been selected by the
Administrative Agent, the Collateral Agent or the Disbursement Agent and shall
not be deemed to be a sub-agent of the Administrative Agent, the Collateral
Agent or the Disbursement Agent. No grossly negligent acts or willful omissions
of the Construction Consultant shall be deemed to be in any way undertaken on
behalf of, attributed to, or ratified or adopted by, the Administrative Agent,
the Collateral Agent or the Disbursement Agent and such Agents shall have no
liability for such grossly negligent acts or willful omissions of the
Construction Consultant.

(c) Acceptance of Construction Documents. Any Agent’s receipt, review or
acceptance of the Plans and Specifications, the Construction Contracts,
subcontracts, bonds and other related agreements shall not be deemed in any
respect a representation or warranty, express or implied, that the Development
will be structurally sound, have a value of any particular magnitude or
otherwise satisfy a particular standard, and no Agent shall have any duty to
inform the Borrower of such Agent’s assessment of any such construction
document.

SECTION 8.16. Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender any
applicable withholding taxes. Without limiting or expending the provisions of
Section 2.17, each Lender shall indemnify and hold harmless the Administrative
Agent, within 10 calendar days after demand therefore, against any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the Internal Revenue
Service or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold any tax from amounts paid to or for
the account of such Lenders for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered an exemption from, or reduction of, withholding tax

 

-138-



--------------------------------------------------------------------------------

ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 8.16. The agreements in this Section 8.16 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, and the repayment, satisfaction
or discharge of any Loans and all other amounts payable under the Loan
Documents. For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 8.16, include any L/C Issuer.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

-139-



--------------------------------------------------------------------------------

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower post such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Obligation or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17, 8.07 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by CEC, the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of CEC, the Borrower,
each L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender
and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in

 

-140-



--------------------------------------------------------------------------------

accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the L/C Issuer that issues any Letter of Credit), Participants (to
the extent provided in Section 9.04(c)), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in Section 9.04(b)(ii), any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower (which such consent shall not be unreasonably withheld or
delayed and which shall be deemed to have been given on the fifth (5th) Business
Day after request for such consent if the Borrower has raised no objection by
such date); provided that no consent of the Borrower shall be required (x) if an
Event of Default under Section 7.01(b), (c), (h) or (i) has occurred and is
continuing or (y) for an assignment from a Term Lender to a Term Lender, an
affiliate of a Term Lender, or an Approved Fund (as defined below) with respect
to a Term Lender or an assignment from an Incremental Revolving Facility Lender
to an Incremental Revolving Facility Lender, an affiliate of an Incremental
Revolving Facility Lender, or an Approved Fund with respect to an Incremental
Revolving Facility Lender; provided further that no assignment shall be
permitted to a Competitor without the prior written consent of the Borrower (it
being acknowledged that the withholding of consent in respect of any assignment
to a Competitor shall not be unreasonable);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of the Term
Loans to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the L/C Issuer and the Swingline Lender; provided that no consent of the L/C
Issuer and the Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans (and shall be in an amount of an
integral multiple thereof) and (y) $5.0 million in the case of Incremental
Revolving Facility Loans or Incremental Revolving Facility Commitments, unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 7.01(b), (c), (h) or (i) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Related Funds shall be treated as one assignment), if any;

 

-141-



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
Section 9.04(ii) shall not apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans.

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the L/C Issuer
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the L/C Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in this
Section 9.04(b) and any written consent to such assignment required by this
Section 9.04(b), the Administrative Agent promptly shall accept such

 

-142-



--------------------------------------------------------------------------------

Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04(b)(v).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to
Section 9.08(b)(i), (ii), (iii) or (vi) and (2) directly affects such
Participant and (y) no other agreement with respect to amendment, modification
or waiver may exist between such Lender and such Participant. Subject to
Section 9.04(c)(iii), the Borrower agree that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections (including, for the avoidance of doubt,
subsections (e) and (f) of Section 2.17) and Section 2.19) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 9.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and each party hereto shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement, notwithstanding notice to the contrary.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender or its Affiliates, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender or its Affiliates, including to any trustee
for, or any other representative of, such holders, and this Section 9.04 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or Assignee for
such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

-143-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Borrower,
Lenders and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b) and any amounts that would be owing pursuant to
Section 2.11(a)(ii) at such time if such Loans were being repaid at such time
pursuant to Section 2.11(a)(ii) rather than being assigned pursuant to this
Section 9.04(g). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding anything to the contrary herein, (A) no assignment may be
made to an Ineligible Institution and (B) to the extent the list of Ineligible
Institutions on file with the Administrative Agent has been made available to
all Lenders, no participation may be sold to an Ineligible Institution.
Notwithstanding anything to the contrary herein, the rights of the Lenders to
make assignments and grant participations shall be subject to the approval of
any Gaming Authority, to the extent required by applicable Gaming Laws.

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans to any Affiliate Lender, provided
that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit H hereto (an
“Affiliated Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

(C) no Term Loan may be assigned to an Affiliate Lender pursuant to this
Section 9.04(i) if, on the date of such assignment and after giving effect
thereto, Affiliate Lenders in the aggregate would own Term Loans with a
principal amount in excess of 20% of the principal amount of all Term Loans then
outstanding on such date;

 

-144-



--------------------------------------------------------------------------------

(D) Affiliate Lenders will be subject to the restrictions specified in
Section 9.23; and

(E) except as previously disclosed in writing to the Administrative Agent and
the Lenders, the Affiliate Lender acquiring such Term Loans shall represent and
warrant to the assigning Lender as of the date of such assignment, pursuant to
this Section 9.04(i), that such Affiliate Lender does not have any non-public
Material Information (“MNPI”) with respect to the Borrower or its Subsidiaries
or their securities that has not been disclosed to the assigning Lender (other
than because such assigning Lender does not wish to receive MNPI with respect to
the Borrower or its Subsidiaries or securities) on or prior to such date.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent and the Joint Lead Arrangers in connection with the preparation
of this Agreement and the other Loan Documents, or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, as counsel for the Administrative
Agent, the Collateral Agent and the Joint Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Agents or any Lender in connection with the enforcement of their
rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the reasonable fees, charges and disbursements of counsel for the
Agents and the Lenders (limited to the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel llp, counsel for the Agents and the
Joint Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each L/C Issuer, each Lender, each of their respective
Affiliates and each of their respective directors, partners, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable documented related expenses,
including reasonable documented counsel fees, charges and disbursements (limited
to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of or otherwise relating to the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or by the Borrower or any of its subsidiaries or Affiliates;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee (for purposes of this proviso only, each of the Administrative
Agent, any Joint Lead Arranger, any L/C Issuer or any Lender shall be treated

 

-145-



--------------------------------------------------------------------------------

as several and separate Indemnitees, but each of them, together with its
respective Related Parties (other than advisors), shall be treated as a single
Indemnitee), (ii) arise from a material breach of any such Indemnitee’s
obligations under any of the Loan Documents, or (iii) arise out of any claim,
action, suit, inquiry, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than any claim,
action, suit, inquiry, litigation, investigation or proceeding against a Joint
Lead Arranger or an Agent, in each case in such capacity). Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements (limited to not
more than one counsel, plus, if necessary, one local counsel per jurisdiction)
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any claim related in any way to Environmental Laws and the Borrower or
any of its Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any Real
Property; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties (other than
advisors). None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Sponsors, the Borrower or any of its
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Joint Lead Arranger, any L/C Issuer or any Lender. All
amounts due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or

 

-146-



--------------------------------------------------------------------------------

demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such L/C Issuer to or for the credit or the account
of the Borrower or any Subsidiary against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or such other Loan Document and although the obligations may be unmatured. The
rights of each Lender and each L/C Issuer under this Section 9.06 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender or such L/C Issuer may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by Section 9.08(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Sections
2.21, 2.22, 2.23 and 6.11, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by CEC, the Borrower and the
Administrative Agent (and consented to by the Required Lenders), and (z) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent, the Collateral Agent (in the
case of any Security Document), the Disbursement Agent (in the case of the
Disbursement Agreement), the Loan Party or Loan Parties that are party thereto
and, to the extent required thereby, consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the Incremental
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification); provided that
any amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this
Section 9.08(b)(i),

(ii) (x) increase or extend the Commitment of any Lender or (y) decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
in the case of clause (y), such

 

-147-



--------------------------------------------------------------------------------

consent of such Lender shall be the only consent required hereunder to make such
modification) (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 4.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) reduce the voting rights of any Lender under this Section 9.08 or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of such Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the value of the guarantees by the Subsidiary Loan Parties
under the Guarantee Agreement, unless, in each case, sold or otherwise disposed
of in a transaction permitted by this Agreement or the other Loan Documents,
without the prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment required by Section 2.11 so long as
the application of any prepayment still required to be made is not changed);

provided further that no such amendment shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, Swingline Lender or an L/C
Issuer hereunder without the prior written consent of the Administrative Agent,
Swingline Lender or such L/C Issuer acting as such at the effective date of such
amendment, as applicable. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any successor or assignee of such
Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect

 

-148-



--------------------------------------------------------------------------------

any security interest for the benefit of the Secured Parties, in any property or
so that the security interests therein comply with applicable law or this
Agreement or in each case to otherwise enhance the rights or benefits of any
Lender under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit or debt
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Incremental Revolving Facility Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit or debt facilities in any determination of the
Required Lenders or Majority Lenders.

(e) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Borrower, the Administrative Agent and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term B Loans (“Replaced Term Loans”) with one or
more replacement “B” term loan tranche(s) hereunder (“Replacement Term Loans”),
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Replaced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Replaced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Replaced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

(f) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (1) if such modifications are not materially adverse to the
Lenders and are requested by Gaming Authorities and (2) to the extent necessary
(A) to integrate any Incremental Term Loans, any Refinancing Term Loans or any
Extended Term Loans on substantially the same basis as the Term Loans, (B) to
integrate any Incremental Revolving Facility Commitments or (C) to cure any
ambiguity, omission, defect or inconsistency.

(g) Notwithstanding anything in this Section 9.08 to the contrary, (i) in
connection with the incurrence by any Loan Party or any Subsidiary thereof of
additional Indebtedness, each of the Administrative Agent and the Collateral
Agent agree to execute and deliver any amendments, amendments and restatements,
re-statements or waivers of or supplements to or other modifications to, any
Security Document, to the extent otherwise consistent with the requirements of
the Loan Documents, and to make or consent to any filings or take any other
actions in connection therewith, as may be reasonably deemed by the Borrower to
be necessary or reasonably desirable for any Lien on the assets of any Loan
Party permitted to secure such additional Indebtedness to become a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise and
(ii) the Agents are authorized by the Lenders to enter into the agreements and
instruments permitted under Section 6.05.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other

 

-149-



--------------------------------------------------------------------------------

document executed in connection herewith, or otherwise contracted for, charged,
received, taken or reserved by any Lender or any L/C Issuer, shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by such Lender in accordance with applicable law,
the rate of interest payable hereunder, together with all Charges payable to
such Lender or such L/C Issuer, shall be limited to the Maximum Rate; provided
that such excess amount shall be paid to such Lender or such L/C Issuer on
subsequent payment dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by telecopy transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

-150-



--------------------------------------------------------------------------------

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof
(collectively, “New York Courts”), in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction, except
that each of the Loan Parties agrees that (a) it will not bring any such action
or proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to any Parent Entity, the Borrower and any Subsidiary furnished to it by or on
behalf of any Parent Entity, the Borrower or any Subsidiary (other than
information that (a) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such L/C Issuer or such Agent without
violating this Section 9.16 or (c) was or becomes available to such Lender, such
L/C Issuer or such Agent from a third party which, to such person’s knowledge,
had not breached an obligation of confidentiality to any Parent Entity, the
Borrower or any other Loan Party) and shall not reveal the same other than to
its affiliates, directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Loans on behalf
of such Lender (so long as each such person shall have been instructed to keep
the same confidential), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) in order to enforce its rights
under any Loan Document in a legal proceeding, (D) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or

 

-151-



--------------------------------------------------------------------------------

prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16 or terms substantially similar to this
Section 9.16) and (E) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or terms
substantially similar to this Section 9.16).

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

SECTION 9.18. Release of Liens, Guarantees and Pledges. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any Equity Interests or assets to a person that is not
(and is not required to become) a Loan Party in a transaction not prohibited by
Section 6.05, any Liens created by any Loan Document in respect of such Equity
Interests or assets shall be automatically released (provided that, for the
avoidance of doubt, with respect to any

 

-152-



--------------------------------------------------------------------------------

disposal consisting of an operating lease or license, the underlying property
retained by such Loan Party will not be so released) and the Administrative
Agent and Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and Collateral Agent to) take such action and execute any
such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Equity Interests or assets, and, in the case of
a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction not prohibited by Section 6.05 and as a result of which such
Subsidiary Loan Party would cease to be a Subsidiary Loan Party, such Subsidiary
Loan Party’s obligations under the Loan Documents shall be automatically
terminated and the Administrative Agent and Collateral Agent shall promptly (and
the Lenders hereby authorize the Administrative Agent and Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by the Borrower to terminate or evidence the termination of such Subsidiary Loan
Party’s obligations under the Loan Documents. In addition, the Administrative
Agent agrees to take such actions as are reasonably requested by (i) the
Borrower and at the Borrower’s expense to terminate or evidence the termination
the Liens and security interests created by the Loan Documents when all the
Obligations (other than contingent indemnification Obligations and expense
reimbursement claims to the extent no claim therefor has been made) are paid in
full and all Letters of Credit and Commitments are terminated and (ii) CEC and
at CEC’s or the Borrower’s expense to terminate or evidence the termination of
any guaranty, liability, obligation, Liens or security interests created by the
Loan Documents in connection with CEC’s obligations pursuant to Article VI(A)
upon the termination of any such obligations pursuant to the terms of Article
VI(A).

In addition, the Administrative Agent and the Collateral Agent shall, upon the
request of the Borrower, and is hereby irrevocably authorized by the Lenders to:

(i) release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i), to the extent required by the
terms of the obligations secured by such Liens;

(ii) consent to and enter into (and execute documents permitting the filing and
recording of, where appropriate) (x) the grant of easements, covenants,
conditions, restrictions, declarations and/or rights to use common areas and
(y) subordination, non-disturbance and attornment agreements, in each case in
favor of the ultimate purchasers, or tenants under leases or subleases or
licensees under licenses or easement holders under easements of any portion of
the Development, as applicable, in connection with the transactions contemplated
by Sections 6.05(n), (p) and (r); and

(iii) subordinate any Mortgage to any easements, rights of way, covenants,
conditions and restrictions and other similar rights reasonably acceptable to
the Administrative Agent which are requested by the Loan Parties pursuant to the
transactions contemplated by Sections 6.05(p) and (r); provided that such
actions shall be taken only to the extent that the material terms thereof are
either substantially similar to forms of similar documents attached to the Loan
Documents or are otherwise reasonably acceptable to the Administrative Agent.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than

 

-153-



--------------------------------------------------------------------------------

that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other person who may be entitled thereto under
applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower, the
other Loan Parties and their respective Affiliates, on the one hand, and the
Agents, the Joint Lead Arrangers and the Lenders, on the other hand, and the
Borrower and the other Loan Parties are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Agent, each Joint Lead Arranger and
each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any of the Borrower, any Loan Party
or any of their respective Affiliates, stockholders, creditors or employees or
any other person; (iii) none of the Agents, any Joint Lead Arranger or any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent, any Joint Lead
Arranger or any Lender has advised or is currently advising the Borrower or any
other Loan Party or their respective Affiliates on other matters) and none of
the Agents, any Joint Lead Arranger or any Lender has any obligation to the
Borrower, the other Loan Parties or their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Agents, the Joint Lead
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and the other Loan Parties and their respective Affiliates, and none of
the Agents, any Joint Lead Arranger or any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agents, the Joint Lead Arrangers and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower and the other Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents, the Joint Lead
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty.

 

-154-



--------------------------------------------------------------------------------

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws and
Liquor Laws. Without limiting the foregoing, the Lenders, Agents and the other
Secured Parties acknowledge that (i) they are subject to the jurisdiction of the
Gaming Authorities and Liquor Authorities, in their discretion, for licensing or
findings of suitability or to file or provide other information, and (ii) all
rights, remedies and powers in or under this Agreement and the other Loan
Documents, including with respect to the Collateral, the Mortgaged Properties
and the ownership and operation of facilities are subject to the jurisdiction of
the Gaming Authorities and Liquor Authorities, and may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the relevant Gaming Authorities
and Liquor Authorities.

(b) Lenders, Agents and the other Secured Parties agree to cooperate with all
Gaming Authorities and Liquor Authorities in connection with the provision in a
timely manner of such documents or other information as may be requested by such
Gaming Authorities and Liquor Authorities relating to the Loan or Loan
Documents.

(c) Lenders acknowledge and agree that, if the Borrower receives a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by the Borrower in writing of such disqualification),
the Borrower shall, following any available appeal of such determination by such
Gaming Authority (unless the rules of the applicable Gaming Authority do not
permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) the Borrower is unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of Default has occurred and is continuing, prepay such
disqualified holder’s Loan. Notice to such disqualified holder shall be given
ten days prior to the required date of assignment or prepayment, as the case may
be, and shall be accompanied by evidence demonstrating that such transfer or
prepayment is required pursuant to Gaming Laws. If reasonably requested by any
disqualified holder, the Borrower will use commercially reasonable efforts to
cooperate with any such holder that is seeking to appeal such determination and
to afford such holder an opportunity to participate in any proceedings relating
thereto. Notwithstanding anything herein to the contrary, any prepayment of a
Loan shall be at a price that, unless otherwise directed by a Gaming Authority,
shall be equal to the sum of the principal amount of such Loan and interest to
the date such Lender or holder became a disqualified holder (plus any fees and
other amounts accrued for the account of such disqualified holder to the date
such Lender or holder became a disqualified holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found suitable under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or finding of suitability and to
execute such further documents as may be required in connection with the
evidencing of such consent.

SECTION 9.23. Affiliate Lenders.

(a) The Borrower and each Lender who is CEC or an Affiliate of CEC (with any
Person having beneficial ownership of more than 20% of the voting Equity
Interests of CEC deemed an

 

-155-



--------------------------------------------------------------------------------

Affiliate of CEC for purposes of this Section 9.23) (an “Affiliate Lender”)
hereby agree that, if a case under the U.S. Bankruptcy Code is commenced against
the Borrower, the Borrower, with respect to any plan of reorganization that does
not adversely affect any Affiliate Lender in any material respect as compared to
other Lenders, shall seek (and each Affiliate Lender shall consent) to designate
the vote of any Affiliate Lender and the vote of any Affiliate Lender with
respect to any such plan of reorganization of the Borrower or any Affiliate of
the Borrower shall not be counted. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (a) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower is not then present, (b) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, or (c) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent or the
Collateral Agent with respect to any duties or obligations or alleged duties or
obligations of such Agent under the Loan Documents.

[Signature Pages Follow.]

 

-156-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

  Name:   Eric Hession   Title:   Senior Vice President and Treasurer CORNER
INVESTMENT PROPCO, LLC By:  

/s/ Eric Hession

  Name:   Eric Hession   Title:   President and Treasurer

[Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent By:  

/s/ James Moran

  Name:   James Moran   Title:   Managing Director By:  

/s/ Tyler R. Smith

  Name:   Tyler R. Smith   Title:   Associate

[Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ James Moran

  Name:   James Moran   Title:   Managing Director By:  

/s/ Tyler R. Smith

  Name:   Tyler R. Smith   Title:   Associate

[Credit Agreement]